JANUARY 1990
COMMISSION DECISIONS/ORDERS
01-08-90

Kathleen I. Tarmann v. International Salt Co.

LAKE 89-56-DM

Pg.

CENT 89-159-M
LAKE 89-61-M
WEST 88-207-R
YORK 89-46-M
KENT 89-198-D
SE
89-50-M
CENT 89-121
LAKE 89-72-DM
WEVA 86-196-D
YORK 89-5
YORK 89-6
YORK 89-10-R
YORK 89-12-R
YORK 89-41-DM
YORK 89-17
CENT 88-100-M
WEST 89-96
KENT 89-102-DM

Pg.
5
Pg.
6
Pg. 20
Pg. 32
Pg. 35
Pg. 40
Pg. 60
Pg. 63
Pg. 69
Pg. 71
Pg. 80
Pg. 92
Pg. 98
Pg. 100
Pg. 101
Pg. 102
Pg. 109
Pg. 120

KENT 90-31-D

Pg. 122

PENN 88-227
PENN 89-99-R
KENT 88-191
PENN 89-85-R
SE
89-51-M
WEST 88-165
WEST 89-72-M

Pg. 123
Pg. 126
Pg. 134
Pg. 146
Pg. 149
Pg. 153
Pg. 159

WEVA 89-234-R

Pg. 167

1

ADMINISTRATIVE LAW JUDGE DECISIONS
01-05-90
01-05-90
01-08-90
01-08-90
01-09-90
01-10-90
01-11-90
01-12-90
01-12-90
01-12-90
01-12-90
01-12-90
01-12-90
01-12-90
01-18-90
01-22-90
01-22-90
01-23-90
01-23-90
01-23-90
01-23-90
01-30-90
01-30-90
01-31-90
01-31-90
01-31-90

B & M Sand & Gravel Company
Evansville Materials, Inc.
Beaver Creek Coal Company
A.H. Smith Stone Company
Randy J. Collier v. Great Western Coal, Inc.
Morgan Corporation
Texas Utilities Mining, Co.
Michael J. Grafton v. National Gypsum
Denny Roger Thompson v. Amherst Coal Co.
Mettiki Coal Company
Mettiki Coal Company
Mettiki Coal Company
Mettiki Coal Company
Wilbur Hartley v. Cargill, Inc.
Mettiki Coal Company
Central Concrete Products
Peabody Coal Company
Sec.Labor/Fred Bartley v. Adams Stone
(Correction)
Sec. Labor on behalf of Charles Scott Howard
v. Harlan Cumberland Coal Co.
Pennsylvania Electric Company
Kent Coal Mining Company
Harlan Cumberland Coal Company
Rochester & Pittsburgh Coal Company
Moltan Company
Beaver Creek Coal Company
Target Construction, Inc.

ADMINISTRATIVE LAW JUDGE ORDERS
01-24-90

Consolidation Coal Company

JANUARY 1990
Review was granted in the following cases during the month of January:
Kathleen Tarmann v. International Salt Company, Docket No. LAKE 89-56-DM.
(Judge Weisberger, November 30, 1989)
Secretary of Labor, MSHA v. Medusa Cement Company, Docket No. SE 89-109-M.
(Judge Maurer, December 14, 1989)
No cases were filed in which review was denied.

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 2ooo6

January 8, 1990

KATHLEEN I. TARMANN
v.

Docket No. LAKE 89-56-DM

INTERNATIONAL SALT COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka, and Nelson,
Conunissioners

DIRECTION FOR REVIEW AND ORDER

BY THE COMMISSION:
This discrimination proceeding arises under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982)("Mine
Act"). On November 30, 1989, Commission Administrative Law Judge Avram
Weisberger issued an Order of Dismissal based on the failure of the
complainant, Kathleen I. Tarmann, to respond to the judge's Order to
Show Cause why the case should not be dismissed in view of its reported
settlement. On December 18, 1989, following issuance of the dismissal
order, Tarmann's counsel filed with Judge Weisberger a Brief in
Opposition to Dismissal, requesting that the case be reinstated on the
grounds that settlement had not, in fact, been reached and that counsel
had "never ••• communicated that it had been reached." On December 20,
1989, respondent International Salt Company ("International Salt") filed
with Judge Weisberger a Memorandwn in Response supported by an
affidavit, asserting that a settlement had been reached and opposing
reinstatement of the case. Under the circumstances presented, we deem
complainant's Brief in Opposition to Dismissal to constitute a timely
petition for discretionary review, which we grant. We vacate the
judge's dismissal order, and remand for further proceedings.
On February 27, 1988, Tarmann filed with the Conunission a
discrimination complaint, pursuant to section 105(c)(3) of the Mine Act,
30 U.S.C. § 815(c)(3), alleging that she had been discriminatorily
discharged by International Salt in violation of 30 U.S.C. § 815(c)(l).
In an Order to Show Cause issued on November 15, 1989, the judge
indicated that complainant's attorney had advised his secretary on
November 6, 1989, that "the matters in dispute in this case had been
settled by the Parties."
Accordingly, the judge directed complainant

1

to show cause, within 10 days of the order, why the case should not be
dismissed. Oil November 30, 1989, the judge issued the Order of
Dismissal, stating that complainant had failed to respond to the show
cause order and, accordingly, dismissing the proceeding.
The judge's jurisdiction in this matter terminated when his
dismissal order was issued on November 30, 1989. 29 C.F.R.
§ 2700.65(c).
Under the Mine Act and the Commission's procedural rules,
relief from a judge's decision may be sought by filing with the
Commission a petition for discretionary review within 30 days of the
decision. 30 U.S.C. § 823(d)(2); 29 C.F.R. § 2700.70. Here,
complainant's brief in opposition to dismissal constitutes a request for
relief from the judge's decision, and we will treat it as a timely
petition for discretionary review. See, ~, Secretary on behalf of
Joseph DeLisio v. Mathies Coal Co., 9 FMSHRC 193, 194 (February 1987).
Similarly, we deem International Salt's memorandum to constitute a
statement in opposition to complainant's petition. See 29 C.F.R.
§ 2700.70(e).
"Settlement of contested issues is an integral part of dispute
resolution under the Mine Act." Pontiki Coal Corp., 8 FMSHRC 668, 674
(May 1986). In this respect, the Commission has observed that "the
record must reflect and the Commission must be assured that a motion for
settlement [approval], in fact, represents a genuine agreement between
the parties, a true meeting of the minds as to its provisions." Peabody
Coal Co., 8 FMSHRC 1265, 1266 (September 1986).
Here, Tarmann's brief in opposition to dismissal and International
Salt's opposition to that brief reveal a disagreement between the
parties as to whether, in fact, a settlement agreement had been
reached. lf Under these circumstances, further proceedings are
necessary and we conclude that the issues raised by the parties should
be considered by the judge in the first instance.

lf

Tarmann's brief alleges that counsel did not state to the judge's
secretary during their telephone conversation of November 6, 1989, that
the parties had actually settled the case (as recited by the judge in
his show cause order), but only that "settlement negotiations were
being pursued, .•. that [counsel] was agreeable to settlement, but he
had to first obtain the approval of his client." The official file in
this case does not contain any contemporaneous note or memorandum from
the judge's office detailing the contents of the conversation between
counsel and the judge's secretary. The conversation appears to have
been in the nature of a procedural status discussion rather than an ex
parte communication (see 29 C.F.R. § 2700.82; 5 U.S.C. § 551(14)
(definition of "ex parte communication" for purposes of the Administrative Procedure Act)), and the judge referenced the conversation
generally in his show cause order. Nevertheless the risks of possible
misunderstandings arising from telephone conversations with a party
outside of the formal record suggest that the better general practice is
to include in the official file a contemporaneous note detailing the
contents of any such significant procedural status discussion. Cf.
Inverness Mining Co., 5 FMSHRC 1384, 1388 n. 3 (August 1983).

2

Accordingly, the judge's dismissal order is vacated, this case is
reopened, and the matter is remanded to the judge for appropriate
proceedings.

~·
FOrdi. ~d' ChaiTilla!l

!<ii?,AAA4~.!~f'
Richard V. Backley, Commissioner

~tc'Y
t( LLe..
oyc;e A. Doyle, Commissio~r
Lastowka,

iJe.4~uilkQ~,

L. Clair Nelson, Commissioner

Distribution
A. Richard Valore, Esq.
Valore, Moss and Kalk
75 Public Square, Suite 300
Cleveland, Ohio 44113
Keith A. Ashmus, Esq.
Thompson, Hine & Flory
llOO National City Bank Bldg.
629 Euclid Avenue
Cleveland, Ohio 44114
Administrative Law ~udge Avram Weisberger
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

3

4

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Office of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINIS'rRATION (MSHA),
Petitioner

5 1990

..

CIVIL PENALTY PROCEEDING

:

Docket No. CENT 89-159-M
A.C. No. 41-03455-05504

v.
B

&M

:
SAND & GRAVEL COMPANY,:
Respondent

Ennis Plant

DECISION
Appearances:

Mary E. Witherow, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas for
Petitioner~

w. A. Keith, Dallas, Texas for Respondent.
Before:

Judge Melick

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety
and Health Act of 1977 (the Act). At hearings Petitioner
filed a motion to approve a settlement agreement and to
dismiss the case. The Secretary moved to vacate Citation
No. 3281506 and proposed a reduction in penalty Erom $1,075
to $806.25 for the remaining citations. I have considered
the representations and documentation submitted in this case,
and I conclude that the proffered settlement is appropriate
under the criteria set forth in Section llOCi) of the Act.
WHEREFORE, the motion for approval of settlement is
GRANTED, and it is ORDERED that Respondent pay a penalty
of
1
$806. 25 within 30 days of this or. der.
(

~
·Wl·
,__,.\ /\..,ij :., \/. ' v· '--

Ga~y Me~ick

f

r

Adminis\rative ; aw Judge

Distribution:

\

I

\
~

Mary E. Witherow, Esq., Office of ihe Solicitor, U.S.
Department of Labor, 525 Griffin Street, Suite 501, Dallas,
TX 75202 (Certified Mail)
W. A. Keith, 10638 Sandpiper Lane, Dallas, TX
(Certified Mail)
nt
5

75230

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 51990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATIO~ (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. LAKE 89-61-M
A.C. No. 12-01389-05503

v.

Rockport Plant
EVANSVILLE MATERIALS, INC.,
Respondent
DECISION
Appearances:

Rafael Alvarez, Esq., Office of the Solicitor,
U.S. Department of Labor, Chicago, Illinois, for
the Petitioner;
Gene Hurm, Safety Director, Evansville Materials,
Inc., Evansville, Indiana, for the Respondent.

Before:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding filed by the petitioner
against the respondent pursuant to section llO(a) of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a), seeking a
civil penalty assessment in the amount of $58, for an alleged
violation of mandatory safety standard 30 C.F.R. § 56.11001. The
respondent filed a timely answer denying the violation, and a
hearing was held in Evansville, Indiana.
The parties waived the
filing of posthearing briefs, but I have considered their oral
arguments made on the record during the hearing in my adjudication of this matter.
Issues
The issues presented in this proceeding are (1) whether the
respondent has violated the standard as alleged in the proposal
for assessment of civil penalty,·· (2) the appropriate civil
penalty that should be assessed against the respondent for the
alleged violation based upon the criteria set forth in section
llO(a) of the Act, and (3) whether the violation was "significant
and substantial."

6

Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et seq.
2.

Section llO(i) of the 1977 Act, 30 u.s.c.

3.

Commission Rules, 20 C.F.R. § 2700.1 et seq.

§

820(i).

Stipulations
The parties stipulated to the following (Tr. 4-5):
1. The Commission and presiding judge have jurisdiction in this matter.
2. The respondent's sand and gravel business
affects commerce.
3. The respondent is a sand and gravel operator
engaged in the business of dredging sand and gravel
from the Ohio River.
4. The respondent's operation is located in
Tell City, Indiana, and its plant is known as the
Rockport Plant No. 6.
5. The respondent's Rockport Plant worked
45,941 manhours during the period March 9, 1987 through
March 9, 1988.
6. The respondent worked 400,223 manhours at all
of the mines which it operates during the period
March 9, 1987 through March 9, 1988.
7. In the event the violation is established, the
proposed $58 civil penalty assessment will not
adversely affect the respondent's ability to continue
in business.
8. The parties agree to the admissibility of
copies of the citation, extension, and termination, and
the computer print-out reflecting the respondent's
history of prior violations (exhibits P-1, P-2).
Discussion
The contested section 104(a) S&S Citation No. 3260305, was
issued by MSHA Inspector George Lalumomdiere on October 4, 1988,
and he cited an alleged violation of mandatory safety standard
30 C.F.R. § 56.11001. The cited condition or practice states as
follows:

7

Safe access was not provided between the dredge
work boat and the dredge.
In order to enter or exit
from the work boat to the dredge, a step up of about
three feet was necessary with nothing available for a
hand hold. This area is traveled on a daily basis.
Petitioner's Testimony and Evidence
MSHA Inspector George Lalumomdiere testified that he visited
the respondent's dredging operation on the day in question and
was taken to the. dredge located in the middle of the Ohio River
on a small flat bottom "john boat" approximately 12 feet long
powered by a small motor. Mr. Gene Hurm, the respondent's safety
director, was with him in the boat along with another employee
who was operating the boat. He described the dredge as approximately 100 feet long, and confirmed that it is used to pump sand
and gravel from the bottom of the river. Upon arriving at the
dredge, the boat operator tied the boat up to the dredge timberheads which he identified from photographs as "two yellow posts
sticking up on the edge of the dredge." He estimated that the
deck of the dredge was 3 feet above the boat (Tr. 9-12).
The inspector stated that in order to get out of the boat he
had to place his hand up on the deck of the dredge and pull
himself out of the boat, and since it was a sunny day, the steel
deck plate was "hot to the touch" as he grabbed the deck to pull
himself up and onto the dredge. Although the photographs include
some hand-holds or "D-rings" on the deck dredge, the inspector
stated that they were not installed at the time of his inspection
and he had to slide onto the slick deck in order to get out of
the boat (Tr. 13-14).
The inspector stated that in· the absence of any hand-holds,
or some other means of getting out of the boat, one could slip
and fall into the water while trying to get out of the boat and
could possibly strike their head on the boat, particularly on a
windy day.
He stated that only the front end of the boat was
tied to the post, and while this may prevent the boat from sliding out from under him, he still had to slide himself up onto the
hot deck.
Other than the hot deck, and the possibility of sliding off, since he is "agile and can get around," he had no
problem getting out of the boat (Tr. 15).
The inspector confirmed that he cited a violation of section
56.11001, because he did not believe that there was a safe means
of access for getting out of the boat onto the dredge. He
believed that hand-holds would be "safer than having nothing at
all" because someone would have something to hold onto without
having to reach up to a hot deck and pull himself out of the
boat. He did not consider the hand-holds to be tripping hazards,
and he would probably consider the cavils to be adequate as a

8

safe means of access, but only if they were longer and closer to
the boat shown in the photograph. He confirmed that another
inspector abated the citation (Tr. 16-17).
The inspector believed that the lack of safe access from the
boat onto the dredge presented a hazard, and that it was reasonably likely that anyone leaving the boat by reaching up and
grabbing the deck with nothing else to hold onto could slip and
fall and receive lost day or work injuries. He believed that it
was reasonably likely that someone would receive face or head
injuries, or be knocked unconscious if he struck his head in a
fall, and even though he would be wearing a life jacket "there's
still no guarantee that he'd come out a hundred percent safe"
(Tr. 18). He believed that the violation was significant and
substantial, and that the negligence was moderate because the
safety director travels the area at least once a month and should
have been aware of the condition. The citation was abated by
providing hand-holds for persons to hold onto while leaving the
boat (Tr. 19) .
On cross-examination, the inspector confirmed that when he
issued the citation he suggested that the respondent install a
chain ladder to provide a means of access from the boat to the
dredge, and that when he returned to see if the abatement had
been completed, he suggested the installation of "A-frame"
handles which were something different from the D-rings. He also
confirmed that during his inspection visit, the boat was tied off
to the timberhead with a rope, but he did not believe that the
people in the boat could get out by using the rope because the
boat operator was standing at the front end where the boat was
tied off steadying the boat (Tr. 23-27). The inspector further
confirmed that no one got out of the boat at the front by using
the rope, and that everyone got out by putting their hands on the
deck and sliding on to it. The person holding the boat steady by
the rope also got out the same way (Tr. 32). The inspector
confirmed that the use of a rope was better than nothing, but he
did not consider the rope to be a safe means of access from the
boat to the dredge because he believed there was a better way to
provide a safe means of access (Tr. 33}.
In response to further questions, the inspector confirmed
that he had never worked on a boat or a dredge, but that he has
inspected many similar dredging operations. These operations
provide a chain ladder with a hand-hold which is dropped over the
side of the dredge so that anyone getting out of the boat can
step up the ladder and have something to hold onto and step off
of (Tr. 36). The inspector confirmed that only the front end of
the boat was tied up, and that given the fact that the deck was
hot, and the back of the boat was not tied off, in the event of
any drifting, the person attempting to get out of the boat would
have no means of holding on, and there would be no safe means of
access from the boat onto the dredge (Tr. 41). He also confirmed

9

that there were three persons in the boat on the day of the
inspection, and that when there is a crew change, more than one
person is in the boat. Normally, when there are no crew changes,
only one man is in the boat (Tr. 41).
Referring to the photographs which were submitted by the
respondent as part of its answer in this case, the inspector
confirmed that the hand-holds shown in the photographs were
welded to the dredge by the respondent to abate the citation, and
if they were in place when he conducted his inspection, he would
not have issued a citation because "they'd had something to hold
onto besides the rope" (Tr. 42).
It was his understanding that
the boat would normally be tied up at the yellow posts shown in
the photographs, and that the posts are also used to tie up any
barges that are loaded from the dredge (Tr. 43-44). The inspector confirmed that he did not measure the distance between the
top of the boat and the deck of the dredge, but estimated it to
be 3 feet or "waist high" (Tr. 44).
Respondent's Testimony and Evidence
Neil Mulzer, respondent's president, testified that he
believed that the timberheads and cavils which were installed on
the dredge, as shown in the photographs, may be used as
hand-holds.
He stated that when there is a current in the river,
only the front end of the boat is tied up because the current
keeps the back of the boat against the dredge.
In the event of a
lack of any current, the back of the boat is also tied up to the
dredge to keep it from colliding with any barges which may be
loading (Tr. 47). He did not believe that the hand-holds which
were welded on for abatement were as good as the timberheads or
cavils because the timberheads are 18 inches high, and the cavils
are 10 inches high, and provide better hand-holds (Tr. 48). He
conceded that the boat shown in the photographs is some distance
from the cavil, but that the boat could be tied up there, and in
order for the cavil to function as a hand-hold, the boat would
have to be docked close to it (Tr. 49, exhibit R-10). Mr. Mulzer
confirmed that the cavil is an integral part of the dredge, and
it is used to tie up the boat (Tr. 50).
Mr. Mulzer believed that the timberhead and rope used to tie
up the boat are sufficient to provide a means of access from the
boat to the dredge because the timberhead is high enough to allow
anyone to pull themselves out of the boat using the rope. He
demonstrated the difficulty one would have in grabbing the
hand-holds and placing their feet up onto the dredge deck (Tr.
53). He believed it was easier for someone to hold onto the
timberhead while stepping up and out of the boat (Tr. 54). He
confirmed that the hand-holds shown in the photographs were not
installed on the dredge at the time the citation was issued (Tr.
57). He also confirmed that photographic exhibit R-10 is not the
same dredge cited by the inspector, but that exhibits R-2 through

10

R-9 are photographs of the cited dredge (Tr. 60). He stated that
he has been in the dredging business since 1963, and has visited
many dredges, but has never seen anything other than a cavil or
timberhead and a rope used to get in and out of boats (Tr. 61).
On cross-examination, Mr. Mulzer stated that the boat in
question is usually tied up at a "notch" in the dredge in order
to keep it from swinging out and being struck by any barges being
loaded. He conceded that the boat shown in photographic exhibits
R-8 and R-9, is not tied on both ends, and he guessed that the
prevailing current could not hold the untied rear end of the boat
against the dredge. He conceded that the back end of the boat
might come out, and that someone could lose their balance even if
they were to use the hand-holds (Tr. 64).
Mr. Mulzer stated that the metal dredge deck could get hot
in the summer, but that it would not be "searing hot" and would
not "blister your hands." He believed that the hand-holds would
be equally as hot to the touch (Tr. 67). Mr. Mulzer confirmed
that there is no standard company procedure or safety rule in
effect instructing employees as to how to get in and out of the
boat while it is at the dredge. He stated that the rope and
timberhead "is there for them to use," and "we didn't sit and
watch everybody as they got out of the boat" (Tr. 67). He confirmed that the use of the rope and timberhead was discretionary
with each employee, and that "you can't watch everybody" (Tr.
68). He confirmed that he was not with the inspector during the
inspection and did not discussed the citation with him prior to
the hearing (Tr. 68). Mr. Mulzer stated that prior to the issuance of the contested citation, other MSHA inspectors have
inspected the dredge and never required any D-rings. He
"guessed" that these inspectors used the rope tied around the
timberhead to get out of the boat (Tr. 72).
Gene Hurm, respondent's safety director, was of the opinion
that the hand-holds presented a tripping hazard, and MSHA's
counsel alluded to a telephone conference during which Mr. Hurm
raised this question (Tr. 22). Mr. Hurm took the position that
the cavils, timberheads, . and the rope could all be used for
access from the boat to the dredge, and that the inspector could
have gone to the front of the boat and used the rope to get out
of the boat. He believed that anyone leaving the boat had an
option to use the rope or "crawl up the sides," and that the
hand-holds are not needed (Tr. 26).
Mr. Hurm testified that the cavils and timberheads have been
in place on the dredge since it was new.
He confirmed that he
was under the impression from the inspector that the cavils and
timberheads were insufficient to abate the citation, and that a
ladder would have to be installed over the side of the dredge to
abate the citation. He stated that had he known that hand-holds
welded to the dredge deck would have been adequate to abate the

11

citation, this case "would never have gotten this far" and that
he "would have said something right away" to the inspector (Tr.
69). He confirmed that MSHA Inspector Gene Upton suggested the
hand-holds, and that Mr. Upton terminated the citation. Mr. Hurm
could not recall anyone suggesting the use of a ''roll-up chain
ladder" (Tr. 70). He recalled discussing the use of the rope
with the inspector, but could not recall exactly what was said
(Tr. 73). He confirmed that there are no written instructions
for the employees to follow, and that they normally leave the
boat from the front end after tying it up by holding on to the
timberhead, grabbing the rope, and just jumping off the boat (Tr.
74). He explained that "it's just one of those things -that's
overlooked . . . and you can't make a policy on getting out of a
boat" (Tr. 75).
Inspector Lalumomdiere was recalled by the court, and in
response to further questions, stated as follows (Tr. 75-77):
BY THE COURT:
I want to ask you this, you saw that
little demonstration Mr. Mulzer gave us about putting
the hand-hold there and if you grab it and you put your
foot up, you're kind of in an awkward position there,
do you lend any credence to that.
A.
I didn't really figure on getting off the boat that
way.
I figured if there was a hand-hold there or
you've got something to hold onto so you can swing your
leg up over the side of the boat and then come up
partially in a kneeling position and then straighten on
up after you get up on the deck.
BY THE COURT: So I take it, your concern was that an
employee that got off in the middle of the boat or the
back of the boat with it not being tied off or nothing
to hold onto to, there was a possibility of reasonable
likelihood that if you try to get off there he'll
probably fall and knock his head or fall in the water.
A.

I felt there was a chance of it.

BY THE COURT: Now, what if the boat was secured at the
both ends on the day you were there, the back end was
tied snugly to the dredge and the front end was tied
snugly to the dredge and you saw the first guy get off,
grab that yellow telephone pole contraption there, used
the rope to get off, and then the second guy did it and
then the third guy did it . . .
A.

If this was the customary way of getting off . .

BY THE COURT:

Right.

12

.

A.
and I directed you here, this is the way we
get off .
BY THE COURT:

Right.

A.
. • • and you've got something to hold onto, I
would have probably accepted it as a safe way to get
off because you'd also be stepping up on the bow of the
board which would put you up another foot closer to the
dredge. And with no way of the boat slipping out from
under you or anything, got something to hold onto to to
steady yourself, I would say, you know, probably I
would have accepted it as safe and would probably never
issued a citation.
BY THE COURT: But on the day that you were there at
the time that this happened, it's just that the circumstances of what happened, the back end wasn't tied
and you had to get off at the middle and the deck was
hot and it was slippery, you had to kind of shinney
your way up, you came to the conclusion that this was
the way they normally do it, right.
A. Right, because the guy that was operating the boat
went off the same way we did.
BY THE COURT: Well, I mean, the operator's been very
candid with me, he more or less admitted that he lets
the employee decide how to get off the boat.
A.

Right.

The inspector denied that he had required the respondent to
install a ladder, but confirmed that he "suggested" that a chain
ladder could be installed "where you could stand up on the edge
of the deck and then drop it down when you get ready to get off
the boat and you would at least have something to step off onto"
(Tr. 78). Referring to photographic exhibits R-8 and R-9, the
inspector confirmed that if the boat had been tied up at both
ends, and the individual shown in the photographs had stepped out
of the boat and onto the dredge in the manner depicted in the
photographs, he would not have issued the citation and "probably
would not have given it that much thought" (Tr. 78-79).
Mr. Mulzer pointed out that anyone leaving the boat from the
bow or the middle would be approximately a foot higher in the
boat because they could stand on the seats or the bow structure
which is elevated above the bottom of the boat (Tr. 79). He
further stated that his employee do not like the hand-holds
because of the difficulty in using them (Tr. 80).

13

Findings and Conclusions
Fact of Violation
The respondent is charged with a violation of mandatory
safety standard 30 C.F.R. § 56.11001, for failing to provide a
safe means of access for employees to get out of the work boat
which is used as a means of access to the dredge.
Section
56.11001, provides as follows:
"Safe means of access shall be
provided and maintained to all working places."
The evidence establishes that the dredge is a working place
where employees are required to be in order to perform certain ·
duties in connection with the respondent's dredging operations.
The inspector issued the citation when he and the two other
individuals who were in the boat at the time of his inspection
visit to the dredge got out of the boat by simply placing their
hands on the deck of dredge and "sliding" out of the boat and
onto the deck. The dredge deck was approximately 3 feet above
the boat, and there were no hand-holds available for anyone to
hold onto.
Only the front end of the boat was tied to a post
located on the dredge deck, and the steel deck plating was "hot
to the touch" as the inspector placed his hands on the deck.
Although there was a rope tied to the post, and the inspector
understood that the boat is normally tied up at that post, and
believed that the rope "was better than nothing," he did not
consider the use of the rope to be a safe means of access to the
dredge deck because he believed that there was "a better way" to
provide such an access. His subsequent suggestion that a ladder
be installed as a means of access from the boat to the dredge was
not adopted because it was impractical, and another MSHA inspector abated the citation after the respondent welded hand-holds to
the deck of the dredge.
The respondent does not dispute the lack of any hand-holds
of the type which were installed to abate the citation.
It takes
the position that the cavils and/or the timberhead or post which
was provided with a rope, provided an adequate means for safe
access from the boat to the deck of the dredge, and that the
hand-holds which were installed were impractical in that one had
to contort his body after grabbing the hand-holds in order to get
out of the boat, and that the use of the hand-holds would place
the person in a rather precarious position while attempting to
get out of the boat while holding on to the hand-holds.
The
respondent further asserted that the use of the rope tied to the
post provided an adequate means of access from the boat onto the
deck dredge.
Having observed the courtroom demonstration of the use of
the hand-holds by Mr. Mulzer, I find some merit in his assertion
that it would be difficult for anyone holding on to these
hand-holds to climb up and on the deck of the dredge from the

14

boat. However, after viewing the photographic exhibits which
show the hand-holds welded into position in close proximity to
the timberhead where the boat would be tied up, I cannot conclude
that one would have as much difficulty using the hand-hold in
conjunction with the timberhead as a safe means of access from
the boat.
With regard to the use of the timberhead and rope as a safe
means of access from the boat, the facts in this case establish
that the inspector and the other two individuals in the boat at
the time of the inspection did not use the timberhead and rope
while leaving the boat.
They simply placed their hands on the
deck and slid their bodies up and onto the deck.
The inspector
obviously believed that this procedure was the normal method used
by employees to get out of the boat, and in the absence of anything to the contrary, I cannot conclude that the inspector's
belief that a safe means of access was not provided was unreasonable, and I agree with it. With regard to the use of the cavils
as a means of access from the boat, the facts here show that the
boat was not tied up to any cavil, and that a cavil would only
present a possible means of access if the boat were docked in
close proximity to the cavil, and it was within reach of the
person on the boat.
Further support for the inspector's belief that the normal
method of leaving the boat was the method used by the inspector
and the other two individuals in the boat at the time of the
inspection may be found in the admissions by Mr. Mulzer and
Mr. Hurm that the respondent had no established procedure or
safety rule for the employees to follow when getting out of the
boat. Although Mr. Hurm suggested that an employee leaving the
boat would normally hold onto the timberhead and rope and simply
"jump off the boat," he did not use the rope or timberhead when
he was with the inspector, and I find no credible evidence to
support any conclusion that the use of the rope and timberhead
was an established procedure to be followed by all employees
while getting out of the boat.
Although Mr. Mulzer suggested that the boat is normally tied
up at a "notch" in the dredge, I find no credible evidence to
support any conclusion that the respondent had any established
fixed location for the boat to be tied up to the dredge, or that
it had any safety procedures in place for the employees to follow
while getting out of the boat at only one location alongside the
dredge.
Although the use of the existing cavils and timberheads,
in conjunction with ropes may have provided a safe means of
access, I am not convinced that the respondent had any clearly
defined procedures instructing its employees to use these devices
as a safe means of access.
If it had, the respondent may not
have been cited.
Indeed, the inspector agreed that if there were
an established and customary method of getting out of the boat
while it was securely tied to the dredge, and the employees were

15

so instructed, he would have accepted the use of the timberheads
and ropes as a safe means of access. On tne facts of this case,
it would appear to me that the tying up of the boat at the dredge
and the use of any of the available devices as a means of access
from the boat did not follow any established procedure or practice, and that each employee was left on his own. Under all of
these circumstances, I conclude and find that the evidence establishes that no safe means of access was provided as charged by
the inspector, and that a violation of section 56.11001, has been
established. The citation is therefore AFFIRMED.
Significant and Substantial Violations
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814(d) (1). A violation is properly designated significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or illness of a reasonably serious nature." Cement Division, National
Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a mandatory safety standard is significant and substantial
under National Gypsum the Secretary of Labor must
prove:
(1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard--that is,
a measure of danger to safety-contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129, the Commission stated further as follows:
We have explained further that the third element
of the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there
is an injury." U.S. Steel Mining Co., 6 FMSHRC 1834,
1836 (August 1984). We have emphasized that, in
accordance with the language of section 104(d) (1), it
is the contribution of a violation to the cause and

16

effect of a hazard that must be significant and substantial. U.S. Steel Mining Company, Inc., 6 FMSHRC
1866, 1868 (August 1984); U.S. Steel Mining Company,
Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
The question of whether any particular violation is significant and substantial must be based on the particular facts
surrounding the violation, including the nature of the mine
involved, Secretary of Labor v. Texasgulf, Inc., 10 FMSHRC 498
(April 1988); Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007
(December 1987) ~
The inspector's unrebutted credible testimony establishes
that the failure by the respondent to provide a safe means of
access for persons leaving the boat presented a potential slip
and fall hazard and that in the absence of a readily available
hand-hold for one to hold onto or steady himself while he is
leaving the boat presented a reasonable likelihood of an accident, particularly in a situation where the boat may not be
secured to the dredge at both ends, or on a rainy or hot day when
the deck may be hot or slippery. Although one would expect that
anyone in the boat would be wearing a life jacket, if he were to
fall or slip while attempting to get out of the boat, he could
strike his head on the boat or the side of the dredge, and if he
were knocked unconscious, and landed face down into the water,
the life jacket may not prevent him from drowning.
I conclude
and find that in the normal course of business, if a person
working alone in the boat were to slip or fall while attempting
to get out of the boat with no readily available safe means of
access onto the dredge, and were to strike his head, he would
likely sustain injuries of a reasonably serious nature. Accordingly, the inspector's "S&S" finding IS AFFIRMED.
History of Prior Violations
A computer print-out of the respondent's history of prior
violations reflects that the respondent paid civil penalty
assessments in the amount of $90, for two section 104(a) "S&S"
citations issued during the period March 9, 1987, through
March 8, 1989. I conclude and find that the respondent has a
good compliance record, and I have taken this into consideration
in the assessment of the civil penalty in this case.
Good Faith Compliance
The record establishes that the abatement time was extended
to allow the respondent more time to install suitable hand-holds
to abate the violation.
It also establishes that the violation
was ultimately abated by the respondent in good faith within the
time allowed by the inspector.

17

Negligence
The inspector's finding of "moderate negligence" is
affirmed, and I conclude and find that the violation resulted
from the respondent's failure to exercise reasonable care.
Gravity
For the reasons stated in my "S&S" findings, I conclude and
find that the violation was serious.
Size of Business and Effect of Civil Penalty on the Respondent's
Ability to Continue in Business
I conclude and find that the respondent is a medium-size
sand and gravel operator, and that its dredging operations at the
Rockport Plant where the violation occurred was a small operation.
I further conclude and find that the civil penalty assessment which I have made for the violation in question will not
adversely affect the respondent's ability to continue in
business.
Civil Penalty Assessment
On the basis of the foregoing findings and conclusions, and
taking into account the requirements of section llO(i) of the
Act, I conclude and find that the petitioner's proposed civil
penalty assessment of $58 is reasonable and appropriate for the
violation which has been affirmed.
ORDER
The respondent IS ORDERED to pay a civil penalty assessment
in the amount of $58, for a violation of mandatory safety
standard 30 C.F.R. § 56.11001, as stated in the section 104(a)
"S&S" Citation No. 3260305, issued on October 4, 1988. Payment
of the penalty is to be made to MSHA within thirty (30) days of
the date of this decision and order, and upon receipt of the
payment, this matter is dismissed.

·

0/
~

ff/[~

,Ye'O~gpA.

/;J~.
-- / _ - . ~
0".
:i_-(.-~
I

tras
Administrative Law Judge

18

KO

Distribution:
Rafael Alvarez, Esq., Office of the Solicitor, U.S. Department of
Labor, 230 South Dearborn Street, 8th Floor, Chicago, IL 60604
(Certified Mail)
Mr. Gene Hurm, Safety Director, Evansville Materials, Inc.,
900 N.W. Riverside, Evansville, IN 47701 (Certified Mail)
/fb

19

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

JAN 81990
BEAVER CREEK COAL COMPANY,
Contestant

CONTEST PROCEEDING

v.

.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Respondent

Docket No. WEST 88-207-R
Order No. 3225158; 4/26/88
Gordon Creek No. 7 Mine
Mine ID 42-01814

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

.

v.

..

BEAVER CREEK COAL COMPANY,
Respondent

Docket No. WEST 88-339
A.C. No. 42-01814-03518
Gordon Creek No. 7 Mine

DECISION
Appearances:

Thomas F. Linn, Esq., Beaver Creek Coal Company,
Denver, Colorado,
for Contestant/Respondent;
Robert J. Murphy, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Respondent/Petitioner.

Before:

Judge Morris

These consolidated cases are before me pursuant to
section 105(d) of the Federal Mine Safety and Health Act of
1977, 30 C.F. R. § 801 et seq., ("the Act") to challenge the
issuance by the Secretary of Labor of two citations issued to
respondent Beaver Creek Coal Company C"BCCC").
After notice to the parties a hearing on the merits was
held in Salt Lake City, Utah.
The parties filed post-trial briefs.
Issues
The issues are whether any violations occurred.
what penalties are appropriate.

20

If so,

Citation No. 3225145
This citation charges BCCC with violating 30 C.F.R.
1/

§ 75.1704.

The citation reads as follows:
The alternate escapeway belt entry located in
the 3rd south section active was not being maintained in a condition to allow all persons, including disabled persons, to escape quickly to
the surface, in the event of an emergency. The
following condition did not comply with 75.1704
(l)(a) located approximately 40 feet inby survey
station No. 2440, a belt check stopping undercast
had been installed across the belt entry with a
35 inch by 35 inch man door in the wall, and there
were two cinder blocks step platforms installed
on each side of the stopping.
These platforms
measured 1st:
leading into section 30! inches
wide and a 46 inch step down (high).
2nd: 31!
inches wide by 34! inches high step down.

!/

The cited regulation reads as follows:
§ 75.1704

Escapeways

[Statutory Provisions)
Except as provided in §§ 75.1705 and 75.1706,
at least two separate and distinct travelable
passageways which are maintained to insure
passage at all times of any person, including
disabled persons, and which are to be designated as escapeways, at least one of which is
ventilated with intake air, shall be provided
from each working section continuous to the surf ace escape drift opening, or continuous to the
escape shaft or slope facilities to the surface,
as appropriate, and shall be maintained in safe
condition and properly marked. Mine openings
shall be adequately protected to prevent thP
entrance into the underground area of the·min:e
of surface fires, fumes, smoke, and floodwater.
Escape facilities approved by the Secretary or
his authorized representative, properly maintained and frequestly tested, shall be present
at or in each escape shaft or slope to allow
all persons, including disabled persons, to
escape quickly to the surface in the event of
an em erg ency.

21

THE EVIDENCE
During an MSHA inspection LARRY RAMEY, an authorized
representative of the Secretary, reviewed the Gorden Creek
Mine map.
One of the alternate escapeways was identified as
a belt line coming out of the 3rd south section (Tr. 16-18).
When walking the belt line with John Perla, the operator's
foreman, the inspector encountered an air course undercast
located approximately forty feet inby survey station No. 2440.
BCCC had installed a belt-check stopping over the undercast for
ventilation purposes (Tr. 19). The inspector measured and
sketched the installation (Tr. 14-24, 75, Ex. P-2).
The belt-check stopping had been constructed with 8 inch by
16 inch cinder blocks. As a person moves outby he first reaches
four steps which give him access to a higher level. He then
proceeds an additional 20 feet to the man door.
The man door
opens in the outby direction. After stepping over the door sill
the person immediately encounters six steps which return him to
a lower level.
The man door which permits access through the undercast
measures 35 inches by 35 inches. ~/
In the inspector's opinion this alternate escapeway was not
maintained to insure passage at all times, including passage for
disabled persons (Tr. 24).
BCCC's witnesses, JOHN PERLA and LEVON L. TURPIN conducted
a travelability test using two persons to carry an occupied
stretcher through an identical man door and down the steps.
The passage was virtually identical to the one cited by the
inspector (Tr. 92, 93, Ex. B-7). The tests and photographs
demonstrated the area was passable. The steps could be negotiated and according to BCCC the area in question was travelable
thereby meeting the requirements of section 75.1704.
In short,
there was more than ample room to move a man on a stretcher
through the man door (See photo Exhibits B-4, B-5, B-6, B-7 and
B-9).
In view of his test results witness Turpin concluded the
alternative escapeway was "well travelable" (Tr. 101).

2/ The drawing on the citation and Exhibits B-1, B-2 and B-3
(drawn to scale from the citation detail) shows the steps and
their measurements, as well as the man door at the undercast
(Tr. 23).

22

THRESHOLD ISSUE
As a threshold matter BCCC asserts that the Secretary was
attempting to enforce the non-mandatory regulations contained in
section 75.1704-1 3/.
,In support of its view BCCC notes the inspector did not
conduct a travelability test, also the operator relies on the
wording of Citation No. 3225145, supra., where the citation
recites, in part, that "the following condition did not comply
with 75.1704-l(a) located, etc ••••• "
BCCC also cites portions of the transcript, including a
conversation between witness JOHN PERLA and the inspector.
The
conversation:

Q.

Can you tell us what happened on the 14th
of March the circumstances surrounding the
issuance of this citation?

A.

Mr. Ramey and I went into the mine and I
always ask the inspectors where they would
like to go.
And he wanted to go into the
active section, so we went into the third
south section, and we walked around in the
section for awhile and looked at different
things.
And then he wanted to walk out the
belt line, and so, him and I -- Mr. Ramey
and I started out the belt line and we got
down to the overcast and we stood there for
a minute on the in-by Cph.) side of the overcast -- or, undercast, went through the 35 by
35 inch man-door, went down the other side.
And we looked back at the undercast, and he
told me he was going to give me a citation
because of it [sic] wasn't five by six.

Q.

Okay.

A.

We were sitting there talking and we looked
back at the undercast. And Mr. Ramey told
me that he would have to give us a Citation
because we didn't have our five by six opening
on our escapeway. (Emphasis supplied) (Tr. 69, 78)

And tell us what happened next?

3/ On October 27, 1989, in Utah Power & Light Company,
WEST 87-211-R, discussed infra, the Commission ruled that
section 75.1704-lCa) was not enforceable.
(Slip opinion at 6).

23

Later, in the mine office an additional conversation took
place:
Q. Did you talk to Mr. Ramey about the citation?
A.

We talked about it at the mine, and when
we were looking at the undercast.
And then
we talked about it when we got outside and
down at the off ice.

Q.

What happened at the office?

A.

I asked him why it was any different us
getting a citation on this one here when
these are just like this or something
similar with the stoppings off of the
undercast was accepted through the life
of the mine.
Since we opened the mine,
we had done this.

Q.

Go ahead.

A.

He •

Q.

What was his response?

A.

Just that we didn't have our five by six
opening and we had to take care of it.
(Emphasis added)
(Tr. 82).

Finally, Bccc contends the manner of abatement suggests
the inspector was attempting to enforce the dimension standard
in§ 75.1704-l(a). The termination of the citation reads as
follows:
The operator has installed a six-foot
walkway on each side of the undercast
and hand rails on each side of the walkways. The operator has placed a [sic]
order with Triune, Inc., located in
Colorado, PO No. Bl0-9778 date 3/15/88
for a 6 4 x 80 W walk thru man door.
The delivery date is 4/14/88.
On the other hand, by way of explanation, Inspector Ramey
stated that his reference to§ 75.1704-l{a) in the body of the
citation was only to demonstrate BCCC's nonconformance and lack
of District Manager approval. He stated:

24

This is a guideline that is set out for
the district managers to approve escapeways with less than what they can do.
I
cited this citation under § 75.1704, only
referring to 1704-1, in that the operator
did not maintain that. The reason that
I used 1704 was that I felt like that it
was·unsafe.
And if you will look, it says at least
two separate and distinct travel passageways which are maintained to insure passage
at all time of any person, including disabled
persons, and which are to be designated. And
then it goes down and it says including disabled disabled persons to escape quickly to
the surface in the event of an emergency.
In the beginning of my citation, I put
that it was not being maintained in condition to allow all persons, including
disabled persons, to escape quickly to the
surface in the event of an emergency.
(Tr. 3 5, 3 6)
Discussion
On the threshold issue I conclude BCCC was properly cited.
The text of the citation initially incorporates the specific
language of the regulation. Further, the citation on its face
clearly alleges that BCCC violated 30 C.F.R. § 75.1704, not
subpart§ 1704-lCa). If the inspector intended to cite BCCC
for violating § 1704-l(a) he could have recorded this regulation
on the face of the citation.
It is true the inspector did not conduct a travelability
test. But there is no requirement that such a test be made.
A cursory glance should satisfy an inspector that an opening of
less than three foot square would not insure passage of miners
or disabled miners within the mandate of the regulation.
The abatement of the citation also does not establish
the operator was cited under.section 75.1704-l(a). The method
of abatement is generally a matter left to the operator's discretion.

25

Was the Escapeway Passable Within the Meaning of the Regulation
This escapeway opening, i.e., the man door, measured
35 inches by 35 inches.
In short, the passageway was less than
a yardstick in height and width. Query:
In passing through
such a man door is a miner to proceed headfirst or feetfirst?
Since there is no dispute as to these measurements I conclude as a matter of law that such an opening could not insure
passage of miners, including disabled miners.
BCCC's evidence and photographs show that a person on
a stretcher could literally be passed through the 35 inch by
35 inch opening. But the ability to pass a stretcher through
such an area does not "insure passage" as contemplated by
section 75.1704. Passage is not insured because a miner in
a smoke filled environment would have to reach the area, go up
the cinder block steps, proceed an additional 20 feet and then
locate, open and crawl through the man door.
He would then
immediately descend another flight of stairs of six steps on
the other side. The passage of a disabled miner on a stretcher
would be even more difficult.
All of the foregoing factors cause me to conclude that the
described conditions would hinder rather than insure passage.
For these reasons I reject the contrary opinion of BCCC's
witness Turpin.
BCCC, in support of its position, relies on Utah Power &
Light Company, 10 FMSHRC 71 (1988), affirmed October 27, 1989.
The facts in Utah Power & Light (UP&L) support the Secretary
and not BCCC. Specifically, in WEST 87-211-R, it was held that
the escapeway regulation was violated because there were tripping
hazards and the escapeway had been reduced to four feet in width.
10 FMSHRC at 83.
In the instant case the steps constituted a tripping hazard.
Further, BCCC's escapeway was less than three feet in width,
considerably less than the four foot width in UP&L.
For the foregoing reasons, I conclude that respondent violated 30 C.F.R. § 75.1704.

26

Civil Penalty
Section llOCi) of the Act mandates consideration of six
criteria in assessing civil penalties.
The parties stipulated the operator was of moderate size.
The mine produced 400,000 tons last year.
The operator failed to offer any evidence that a penalty
would adversely affect its ability to continue in business.
Exhibit J-1, a computer printout, indicated BCCC within
the last two years was assessed 19 violations.
This is a
favorable prior history.
I consider the operator's negligence to be high. The
company should have known this 35 inch by 35 inch door had
been installed in an escapeway.
The gravity was likewise high. A miner, or a disabled
miner attempting to escape, could have been seriously impeded.
The company demonstrated good faith in rapidly abating
this violative condition.
On balance, I deem that a civil penalty of $200 is appropriate.
Citation No. 3225158
The citation charges BCCC with violating 30 C.F.R.
4/

§ 75.402.

!/

The cited regulation reads as follows:
§ 75.402

Rock dusting.

[Statutory Provision]
All underground areas of a coal mine, except
those areas in which the dust is too wet or
too high in incombustible content to propagate
an explosion, shall be rock dusted to within
40 feet of all working faces unless such areas
are inaccessible or unsafe to enter or unless
the Secretary or his authorized representative
permits an exception upon his finding that such
exception will not pose a hazard to the miners.
All crosscuts that are less than 40 feet from
a working face shall also be rock dusted.

27

The citation reads as follows:
The following underground areas of the 1st south
working section had not been rock dusted.
The two
connecting crosscuts located between 1st right, 2nd
right and 3rd right entries had not been rock dusted.
No rock dust had been applied to the mine floor, coal
ribs nor mine roof. These two crosscuts were more than
40 feet from the working faces the distances involved
was approximately 80 feet in length and the height in
these crosscuts were approximately 8 feet high. The
miner had taken approximately SO to SS feet cuts a.it
of the 2nd and 3rd right faces and was in the process
of cutting and loading a.it of the 1st right face.
Inspector LARRY RAMEY has inspected BCCC's mine many times
(Tr. 116).
The inspection party went to the 1st south working section
and into the 3rd right area. The continuous miner was cutting
and loading in the 1st right section.
(See Exhibit P-S, a
drawing attached to the citation.)
No rock dust had been applied to the two open crosscuts.
These crosscuts were from 3rd to 2nd right and 2nd right to
1st right.
The crosscuts were on 60 foot centers (Tr. 118, 120,
Ex. P-S).
When he arrived in the section the roof-bolting machine was
headed into the 3rd right.
After the roof bolts were installed
the inspector used a dust kit to take samples from the right
lower rib, the upper left rib and the mine floor.
The sample was
taken from the crosscut to the left of 3rd right (Tr. 120-122).
The sampled material was then filtered through a mesh screen
into a catching pan. It is then bagged and sent to the lab for
analysis. The lab is located in Mt. Hope, West Virginia S/
(Tr. 123, Exhibit P-6).
S/ The judge excluded Exhibit P-6 because of inconsistencies.
The exhibit on its face states it was taken on the 27th but the
inspector testified he took the sample on the 26th. Further, the
witness indicated he took the sample from 3rd right (Tr. 121126). The critical weakness in the Secretary's evidence is that
the record fails to disclose the precise point where the dust
sample was taken. Based on the approximate distances shown in
Exh. P-S the sample could have been taken approximately SO to
SS feet from the nearest crosscut (The XC between 3rd right and
2nd right).
In the alternative, the sample could have been taken
as far as 200 feet from where the crosscut broke through into 1st
right.
28

In the inspector's op1n1on the crosscuts were not safe to
manually rock dust but a rock dusting machine could have been
used.
A rock dusting machine applies rock dust in a more even
fashion than by a manual application. CTr. 127, 128).
In the inspector's opinion the two crosscuts were not inaccessible if the rock dusting was done by machine (Tr. 129).
Rock dusting improves underground visibility (Tr. 130132).
Turpin stated it was BCCC's practice to roof bolt the crosscuts and then apply rock dust. The inspector gave the company
adequate time to hook up the electrical rock duster (Tr. 135,
158).
The inspector tested a coal dust sample and placed it in a
baggie. The sample was dry (Tr. 139 - 140).
The crosscuts were on 6 0 foot centers.
It was 12 0 feet
from the center line of 1st right to the center line of 3rd right
(Tr. 144, 145, 164).
The 3rd right and 2nd right didn't have any rock dust in
them from the outby corner to the inby face (Tr. 145). The entry
openings were 20 feet wide (Tr. 147).
The area lacking r·ock dust measured 184 square feet
(Tr. 147, 148). However, Exhibit P-5 does not show this figure.
Exhibit P-5 shows the two crosscuts were not rock dusted
(Tr. 148).
When the citation was issued the roof bolter had installed
one row of permanent support fran the lower third right rib to
the upper third right rib. The inspector had the roof bolter
back the machine o.it and he then collected a sample of dust
(Tr. 152). [Inspector Ramey also stated the bolter was in the
process of entering the crosscut to bolt the area when the
citation was issued CTr. 152)].
The inspector had no complaints about the company's mining
sequence.
The inspector told the company's representatives that
it was unsafe to manually rock dust the crosscuts. He also indicated he would give them enough time to either support the area
and rock dust it manually or by machine.
It is not unlawful to
use hand dusting (Tr. 155 - 156).

29

Dusting people o.it, i.e., mechanically liberating dust,
creates some health hazards. Except for the two crosscuts and
the immediate face areas in the entries, all other portions of
the section were rock dusted (Tr. 157).
BCCC's cleanup plan states that "rock dusting shall be done
during the bolting cycle by the bolters. As the bolter bolts in
the entry, they catch up the rock dust. When they pull o.it, it
is rock dusted." (Tr. 161, 162).
An operator's d:>ligation to apply rock dust arises when the
continuous miner breaks through into the next entry. At that
point the newly mined area becomes a crosscut (Tr. 165, 167).
In the inspector's view the Beaver Creek clean-up plan
should include a statement that all crosscuts should be immediately rock dusted after they are cut through and before roof
bolting (Tr. 174). BCCC needs a system where they machine dust
those areas (Tr. 175).
There were several ignition sources in the vicinity
(Tr. 177).
LEVON L. TURPIN identified Exhibit B-11 as the BCCC cleanup
and rock dust plan. Parts 3 and 4 for the plan have been in
effect since 1984.
Discussion
The writer is bound by Commission precedent including
cases decided by the Interior Board of Mine Q;>erations Appeals.
The controlling precedent here is The Valley Camp Coal Company,
1 MSHC 1051, 1 IBMA 243. (1972). See also Hall Coal Co., Inc.,
1 IBMA 72-16; 1 MSHC 1037 (1972).
In the above cases it was held the Secretary Im.J.st prove the
dust was Combustible Cl MSHC at 1051). Further, the Secretary
must prove the area to be rock dusted was safe to enter.
Concerning the initial issue: There was no proof as to the
combustibility of the dust. No doubt this proof failed since the
judge excluded the Secretary's exhibit (see footnote 5, supra_.)
Concerning the second issue:
the evidence is unclear
whether the double-headed roof bolter was entering or withdrawing from the crosscut when the dust sample was taken. But
it is quite clear it was not safe for miners to manually rock
dust the crosscuts. The inspector contends the rock dusting
could have been done by machine. However, the regulation does
not mandate machine rock dusting.

30

For the foregoing reasons I conclude the Secretary's proof
failed in two essential aspects.
In view of this, Citation
No. 3225158 should be vacated.
Briefs
The parties have filed detailed briefs which have been most
helpful in defining the issues herein.
I have reviewed and considered these excellent briefs. However, to the extent they are
inconsistent with this decision, they are rejected.
ORDER
Based on the foregoing findings of fact and conclusions of
law I enter the following order:
1.

In WEST 88-207-R:

2.

In WEST 88-339:

Contestant's contest is sustained.
Citation No. 3225158 is .vacated.

Citation No. 3225145 is affirmed and a penalty of $200
is assessed.

Law Judge

Distribution:
Thomas F. Linn, Esq., Beaver Creek Coal Company, 555 Seventeentr.
Street, 18th Floor, Denver, CO 80202
Robert J. Murphy, Esq., Office of the Solicitor, U.S. Department of Labor, 1585 Federal Office Building, 1961 Stout Street,
Denver, CO 80294
/ot

31

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

January 8, 1990

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. YORK 89-46-M
A. C. No. 18-00275-05521
Branchville Mine

v.

A. H. SMITH STONE COMPANY,
Respondent

.

DECISION OF DEFAULT

Before:

Judge Merlin

This case is before me pursuant to the Commission's order
dated November 20, 1989.
on October 24, 1989, I entered an Order of Default because
the operator failed to answer or otherwise comply with a show
cause order issued on August 10, 1989. The operator appealed and
the Commission returned the case to me for evaluation of the
operator's explanations. On November 29, 1989, I directe'd the
operator to explain what circumstances justified its failure to
comply and I directed the Solicitor to state her position.
The Solicitor has taken the position that there are insufficient reasons to excuse the operator's failure to timely respond
to the show cause order. In particular, the Solicitor argues
that the operator's contention that the order to show cause was
misfiled and overlooked is not an adequate reason to reopen the
case. The Solicitor notes that the operator's representative,
while not attorney, has routinely participated in MSHA cases and
her failure to meet filing deadlines has been excused in the
past.
For its part, the operator first asserts that an answer was
not timely filed because the research necessary to complete the
answer would be time-consuming and possibly impossible. Its
representative alleges that the persons who were the plant
supervisor and the safety director at the time of the alleged
violations are no longer employed by the company and are either
not cooperative or not accessible. However, she does not
elaborate on the reasons or circumstances surrounding these

32

individuals, merely stating that the only other person who "may"
have knowledge is one of the company owners who has numerous
responsibilities and other demands on his time.
These statements are not sufficient to justify the failure
to answer. 29 C.F.R. § 2700.28 provides that the operator's
answer shall contain a short and plain statement of the reasons
why the violations are contested. In Docket Nos., VA 89-3,
VA 89-4, VA 89-28, VA 89-44 and YORK 89-24, YORK 89-35,
YORK 89-36, YORK 89-40, YORK 89-43, and YORK 89-44, the
operator's representative failed to answer timely and received
show cause orders which specifically advised her that an answer
is nothing more than a short and plain statement of the reasons
why the operator disagrees with the alleged violations. In
response to the show cause orders in the York dockets supra,
the operator's representative filed a one line answer for all of
them, which I accepted. Accordingly, detailed research is not
necessary for an answer, and the operator has been told this
repeatedly. Although some employees may have left the company's
employment, no explanation is offered why they were not accessible or cooperative or whether they were diligently pursued.
Furthermore, there is no showing that the operator's president
did not have the time to furnish the minimal information
necessary to answer.
In addition, if the operator did in fact, believe it could
not file an answer on time, it could have requested an extension.
29 C.F.R. § 2700.9. This operator has had many cases before the
Commission and its representative has requested extensions to
answer in other cases, which requests I granted. See, e.g.,
VA 89-3-M and VA 89-4-M. There is no reason why in this case the
operator could not have requested an extension of time as
provided for by Commission rules.
The operator~s second assertion that it did not answer the
show cause order because it was misfiled and therefore,
overlooked is inadequate. As stated in my November 29 order,
since the operator's representative is well versed in the
practices and procedures of this Commission, a bare allegation of
misfiling standing alone would not be sufficient and therefore,
she was directed to explain in full the circumstances. She has,
however, not done so. Her letter dated December 18, 1989, merely
states the show cause order was misfiled.
In Docket No. VA 88-44-M the Commission remanded the case to
me, where a default had been entered because this operator failed
to answer although two show cause orders had been issued. In
that case, however, there was some confusion over the identity of
th_e proper individual to receive the operator's mail. 11 FMSHRC
796 (May 1989). In response to my order to submit information,
the operator's representative advised that the case "fell through
the cracks" and was not handled properly. But she asserted this

33

was not usual and that the operator's legal identity reports had
been updated. Acknowledging the Commission's admonition that
default is a harsh remedy, I vacated the default in that case.
In the instant case there was no confusion over mailing and there
is no reason to yet again excuse the operator's failure to timely
file her responses.
It must be borne in mind that as the November 29 order
points out, and as the Solicitor now argues, this operator and
its representative have appeared in many Commission cases. As
noted, several of these cases have been before me. A review of
the files discloses that in all my cases the operator was late in
filing its answer.
As previously stated, I bear in mind the Commission's oft
stated view that default is a harsh remedy. Accordingly, upon
remand to me for reconsideration of default orders I have heretofore, after reviewing the files and additional information submitted by the parties, vacated defaults in every such case. But
there comes a point where the conclusion is inescapable that
Commission process and leniency are being so abused that relief
from default is not warranted. Regrettably, this is a case where
that point has been reached.
Accordingly, it is ORDERED that the operator be held in
Default and that this case be DISMISSED.

:....--...\\.....,.)
Q
o~
~

--~-·
Paul Merlin
Chief Administrative Law Judge

Distribution:
Susan M. Jordan, Esq., Office of the Solicitor, u. s. Department
of Labor, Room 14480-Gateway Building, 3535 Market street,
Philadelphia, PA 19104 (Certified Mail)
Lisa M. Wolff, Director of Personnel, Safety Government Affairs,
A. H. Smith Associates, 9101 Railroad Avenue, Branchville, MD
20740 (Certified Mail)
/gl

34

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 91990
RANDY J. COLLIER,
Complainant

v.
GREAT WESTERN COAL, INC.,
Respondent

..
.
..
..

DISCRIMINATION PROCEEDING
Docket No. KENT 89-198-D

DECISION
Appearances:

Before:

Charlie R. Jessee, Esq., Abingdon, Virginia,
for Complainant; Joshua Santana, Esq., Brown,
Bucalos, Santana & Bratt, Lexington, Kentucky,
for Respondent.

Judge Broderick

STATEMENT OF THE CASE
Complainant contends that he was discharged from his
position as heavy equipment operator with Respondent Great
Western Coal, Inc. (Great Western) because of complaints of
unsafe working conditions, in violation of section lOS<c> of the
Federal Mine Safety and Health Act of 1977 (the Mine Act). Great
Western contends that he was discharged because of physical
inability to perform the duties of his job. Pursuant to _notice,
the case was heard in Abingdon, Virginia, on October 5, 1989.
Randy J. Collier, Tim Moore, and Henry Frank Doan testified on
behalf of Complainant and Jerry Wayne Brown and Ben Scearse were
called by Complainant as adverse witnesses; Linda .Downs testified
on behalf of Great Western. Both parties have filed posthearing
briefs. I have considered the entire record and the contentions
of the parties, and make the following decision.
FINDINGS OF FACT
1. Complainant Randy Collier, 35 years of age, worked for
Great Western for 12 years until he was terminated on March 30,
1989. During eleven of the twelve years, he worked as a heavy
equipment operator.

35

2. Great Western was the operator of a coal mine in or near
Coalgood, Kentucky, apparently having both surface and
underground facilities. The operation of the mine affected
interstate commerce.
3. At some time in 1979, Complainant was employed driving a
Caterpillar rock truck. He attempted to move by hand a rock
which had fallen in front of his truck, and injured his back. He
had surgery for a ruptured spinal disc.
4. At some time in 1983, the two lower steps of
Complainant's rock truck were missing, having been torn off by
contract drivers. Complainant and his immediate supervisor, Ben
Scearse complained about the broken steps for about a month but
they were not repaired.
(Scearse testified that he did not
recall any such complaints and denied that the steps were broken.
I am accepting Complainant's testimony on this matter.)
5. One evening in 1983, Complainant jumped to the ground (4
or 5 feet) from the bumper of the rock truck resulting in another
back injury. Complainant underwent surgery for a second ruptured
disc.
6. On several occasions Complainant complained to
construction superintendent Jerry Brown, of extreme heat inside
the cab of his truck or dozer. An operating air conditioner was
not provided, although some of Great Western's equipment had air
conditioners. Complainant also complained of excessive dust
which affected a skin condition he had called hyperhydrosis.
7. At some unknown times in the past Complainant complained
of a defective steering clutch on a John Deere dozer and
defective windshield wipers on equipment which he operated.
8. In early 1987, Complainant was assigned to drive a truck
carrying a crew of workmen from the mine offices to the job site,
a distance of 3 or 4 miles. The truck had defective doors, both
on the driver's side and the passenger's side.
9. Complainant and his immediate foreman Ben Scearse
complained to the Superintendent Jerry Brown about the condition
of the doors, but Brown declined to have them repaired. The last
time Complainant discussed the condition with Brown was about
March 1, 1987. Both Brown and Scearse denied that Complainant
made such complaints, and Complainant's testimony is not
supported by his coworkers Tim Moore and Henry Frank Doan.
Nevertheless, I find as a fact that Complainant did in fact make
such complaints to Brown and related them to safety.

36

10. On April 7, 1987, Complainant struck thJ door twice to
open it and again injured his back and neck. He was taken to the
hospital. He was x-rayed and treated with medication and
remained off work 4 or 5 days.
11. He returned to work but continued to have pains in his
neck, chest and arm.
In September 1988, Great Western told him
that he could not continue to work unless he promised he would
run the equipment without taking pain pills and muscle relaxers.
12. He continued working until December 1988. A myelogram
was performed on December 29, 1988, and showed nerve root
compression in the cervical spine. A spinal fusion was performed
in February 1989. He has not worked for Great Western since that
time.
13. Complainant's physician was of the opinion that
Complainant was disabled for the work of heavy equipment operator
or truck driver.
14. On March 30, 1989, Great Western terminated
Complainant's employment "because of [his] unavailability for
work."
CR. Ex. 2.)
15. At the time his employment was terminated, Complainant
was paid at the rate of $13.45 an hour.' He also had company-paid
health insurance, retirement benefits, vacation pay and "coal
bonuses," amounting to from $1.50 to $1.75 an hour.
16. In April 1989, Complainant filed a workers'
compensation claim in which he stated he was totally disabled
from performing his work. At the time of the hearing in the
instant case, a decision had not been rendered in the workers'
compensation case.
ISSUES
1. Was Complainant discharged from his employment for
activities protected under the Mine Act?
2.

If so, to what remedies is he entitled?

CONCLUSIONS OF LAW
1. Complainant Collier and Respondent Great Western are
subject to and protected by the provisions of the Mine Act,
Complainant as a miner and Respondent as a mine operator. I have
jurisdiction over the parties and the subject matter of this
proceeding.

37

2. Under the Act, a miner establishes a prima facie case of
discrimination if he proves that he was engaged in protected
activity and was subjected to adverse action which was motivated
in any part by the protected activity. Secretary/Fasula v.
Consolidation Coal Co., 2 FMSHRC 2786 (1980), rev'd on other
grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d
1211 (3rd Cir. 1981); Secretary/Robinette v. United Castle Coal
Co., 3 FMSHRC 803 (1981). The mine operator may rebut the prima
facie case by showing either that no protected activity occurred
or that the adverse action was not motivated in any part by the
protected activity. If the operator cannot rebut the prima facie
case in this manner, it may defend affirmatively by proving that
it was also motivated by the miner's unprotected activity, and
would have taken the adverse action for that activity in any
event.
3. Complainant's complaints in 1983 of the absence of steps
on the rock truck which he was operating (Finding of Fact No. 4);
his complaints of extreme heat and excessive dust inside the cab
of the truck and dozer he was operating (Finding of Fact No. 6);
his complaints of a defective steering clutch and defective
windshield wipers on equipment he was operating (Finding of Fact
No. 7); and his complaints of defective doors on the truck used
to convey miners to the worksite (Finding of Fact No. 9) were all
activities related to safety and protected under the Mine Act.
4. Complainant's discharge on March 30, 1989, constituted
adverse action.
5. There is no evidence that Complainant's discharge was
motivated in any part by the safety complaints referred to in
conclusion of law No. 3, nor is there evidence from which I could
infer that his discharge was motivated by such complaints. I
conclude that his discharge was motivated by his inability to
perform the duties of his job. Complainant worked for many years
after the 1983 complaints and for almost 2 years following the
1987 complaints. The evidence is clear that none of these
complaints were factors in his discharge.
6. Complainant's injuries were due in part to defective
equipment at work (broken steps on the rock truck in 1983;
defective door on the miner carrying truck in 1987). These facts
do not establish a discrimination case under section 105(c) of
the Mine Act.
7. Complainant has filed for state workers' compensation
benefits, and Great Western has contested his claim. The
discharge of an employee with a pending workers' compensation
case does not state a case of discrimination under section 105(c)
of the Mine Act.

38

8. I conclude that Complainant has failed to establish a
prima facie case of discrimination since he has not shown that
the adverse action was motivated in any part by protected
activity.
ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED that this proceeding is DISMISSED.
/7

I

/

"1u1 I-LL-5 /4---tfnv tf24-z._ £/IL_
~·James A. Broderick
i.J

Administrative Law Judge

Distribution:
Joshua E. Santana, Esq., 600 Lexington Building, 201 West Short
Street, Lexington, KY 40507 CCe.rtified Mail)
Charlie R. Jessee, Esq., C.R. Jessee & Associates, P.C., 180 East
Main Street, Abingdon, VA 24210-2839 (Certified Mail)
slk

39

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 10 1990
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. SE 89-50-M
A.C. No. 38-00626-05502 AIR

v.
Ridgeway Mine
MORGAN CORPORATION,
Respondent
DECISION
Appearances:

Kens. Welsch, Esq., Office of the Solicitor, U.S.
Department of Labor, Atlanta, Georgia, for the
Petitioner;
Carl B. Carruth, Esq., McNair Law Firm, Columbia,
south Carolina, for the Respondent.

Before:

Judge Koutras
Statement of the Case

This is a civil penalty proceeding initiated by the petitioner against the respondent pursuant to section llO(a) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a),
seeking a civil penalty assessment in the amount of $2,000, for
an alleged violation of mandatory safety standard 30 C.F.R.
§ 56.9005.
The respondent filed a timely answer denying the
alleged violation, and a hearing was held in Columbia, South
Carolina. The parties filed posthearing briefs, and I have
considered their arguments in the course of my adjudication of
this matter.
Issues
The issues presented in this proceeding are (1) whether the
respondent has violated the standard as alleged in the proposal
for assessment of civil penalty, (2) the appropriate civil
penalty that should be assessed against the respondent for the
alleged violation based upon the criteria set forth in section
llO(a) of the Act, and (3) whether the violation was "significant
and substantial."

40

Appl.icable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et seg.
2.

Section llO(i) of the 1977 Act, 30 u.s.c.

3.

Commission Rules, 20 C.F.R.

§

§

820(i).

2700.1 et seq.

Stipulations
The parties stipulated to the following (Tr. 4-5):
1.
At the time of the issuance of the violation,
the respondent was an independent contractor performing
certain construction work at a gold mine.
The respondent is subject to the jurisdiction of the Act.

2. The respondent presently employs 25 employees.
At the time of the issuance of the violation the
respondent had 56 employees, and its annual production
manhours was 53,912.
3. The respondent's history of prior violations
is reflected in an MSHA computer print-out, exhibit
P-1.
Discussion
The respondent is an independent contractor who was in the
process of constructing waste settlement ponds at an open pit
gold mine on August 18, 1988. Two or three pan scrapers were
being used to construct or build up a strip or barge ramp approximately 200 feet long and 45 feet wide, and three employees of
the respondent were involved in this work. Mr. Roosevelt
Williams and Mr. Boykin Durham were operating pan scrapers bringing soil to and dumping it on the ramp under construction.
Mr. James Wise was assigned as a spotter to direct the pan
scrapers where to dump their loads of soil and to serve as a
flagger to assist them in backing up because the ramp was too
narrow to permit the scrapers to turn around on the ramp and
drive out in a forward direction. At approximately 11:00 a.m.,
after unloading his load of soil, Mr. Williams put his scraper in
reverse and began backing up, and the audible backup alarm on the
machine was operating and sounding. After backing up for a
distance of approximately 100 feet, Mr. Williams looked around
and saw Mr. Wise laying approximately 98 feet in front of his
machine. Mr. Wise had been run over by the machine, and died at
the scene.
MSHA conducted an investigation of the accident (exhibit
P-2), and on August 20, 1989, MSHA Inspector Robert M. Friend

41

issued a section 104(a) "S&S'' Citation No. 3254881, citing an
alleged violation of mandatory safety standard 30 C.F.R.
§ 56.9005.
The condition or practice cited by the inspector
states as follows:
"An accident resulting in a fatality occurred
on 8-18-88 when a spotter was backed over by a pan scraper. A
signal from the spotter, sight of the spotter, or other means was
not used to insure that the person was in the clear-before moving
backwards."
Petitioner's Testimony and Evidence
Roosevelt Williams testified that he last worked for the
respondent in August, 1988, as a pan scraper operator. He confirmed that he knew the accident victim James Wise, and stated
that his job was to act "something like a flagman" to instruct
the drivers where to dump their· loads of dirt. Mr. Williams
stated that on the day of the accident there were two or three
pan scrapers operating at the site, and he explained the work
that was being performed. He stated that after dumping his load
he had to back his scraper up for a distance of approximately
100 feet along the strip that was being constructed in order to
turn around and leave for another load. After backing up, and
before leaving to get another load, he observed Mr. Wise going to
the water cooler. Upon his return with a load of dirt he
observed Mr. Wise walking toward the strip area where the load
was to be dumped, and Mr. Wise waved him to go ahead.
Mr. Williams then proceeded to drive approximately 100 feet along
the strip, dumped his load, and backed out for approximately
100 feet when he observed Mr. Wise laying in front of him (Tr.
5-11) .
Mr. Williams stated that while he was backing up after
dumping his load he did not see Mr. Wise. He stated that from
the driver's seat, the visibility to the left of the pan scraper
is no problem. With regard to the visibility to the right side
of the scraper, he stated that the scraper he was operating on
the day in question did not have a right rear view mirror, and as
he looked back from his operator's position he could not see any
objects that are within 30 feet of the scraper (Tr. 12-14).
Mr. Williams stated that he has operated backhoes, pan
scrapers, and small dozers for approximately 4 years, and he
confirmed that a pan scraper is normally operated in a forward
direction, and that under normal operating conditions he does not
generally back it up for 100 feet (Tr. 14). He confirmed that he
was instructed at safety meetings "to look out for each other."
He also confirmed that he could not see Mr. Wise while backing up
on the day in question, and that he had not been instructed not
to operate the scraper in reverse without seeing Mr. Wise (Tr.
15). Mr. Williams also stated that part of Mr. Wise's duties
were to station himself in a position where he could be seen so

42

that he could help him back out.
as follows {Tr. 16):
Q.

Mr. Williams explained further

Well, what happened on this particular day?

A. Just like I said, he was walking up beside me when
I was coming in. He was on the left-hand side.
I
looked back on my left side to back out.
I did not see
him.
Q.

You didn't see him on the left side?

A. When I looked back on the right-hand side, I did
not see him, and the right-hand wheel ran over him.
Q. was it the instruction of the spotter . . . to the
instructions to the spotters, were they told to . . .
was it their job just to show you where to dump the
dirt and then just stay out of your way?
A.

Ask me that one more time?

Q. As far as you know, was it the instructions to the
spotters to show the pan scraper operators where to
dump the dirt and then just stay out of the way?
A.

Yes, sir, as far as I know it was his instructions .

. on cross-examination, Mr. Williams stated that he was not
certain that Mr. Wise was in the clear before he started backing
up, and that he had no idea that he was behind the scraper. He
also stated that he would not have backed up if he thought that
Mr. Wise was behind him {Tr. 17). Mr. Williams confirmed that
the scraper was equipped with a back-up alarm which starts sounding as soon as it is put in reverse, that it was operating on the
day in question, and that he heard it sounding while the machine
was in reverse {Tr. 18).
Robert M. Friend, MSHA supervisory inspector, testified as
to his background and experience, and he confirmed that during
his prior employment at a quarry he operated a 631 Caterpillar
pan scraper similar in size to the one operated by Mr. Williams,
and also operated dozers and front-end loaders. He confirmed
that he conducted the accident investigation on August 19 and 20,
1988, and that the accident occurred on August 18, 1988. He
described the accident scene, and he explained that it was a
"barge ramp" approximately 45 to 46 feet wide and 200 feet long,
and that it was used as "some kind of pumping facility, perhaps
covering a pipeline'' (Tr. 21-22). He explained that the respondent was a subcontractor engaged in the construction of pond
settling basins used to collect water used in the milling and
extraction of gold (Tr. 22).

43

Mr. Fri.end stated that his investigation confirmed that
Mr. Wise had received hazard recognition and task training (Tr.
25). He identified the scraper operated by Mr. Williams as a
model 623 manufactured in the 1970's, and stated that it was
similar in size and dimensions as the Caterpillar 623-E scraper
depicted in exhibit P-3 (Tr. 27). Referring to a photograph of
the machine found on page 5 of the exhibit, Mr. Friend stated
that from the operator's seat, visibility to the left of the
machine is good, but very poor to the right side.
In view of the
size of the tires and the structure itself, visibility to the
right rear corner of the machine would be extremely poor (Tr.
28) .
Mr. Friend confirmed that he issued the citation citing a
violation of section 56.9005, because scraper operator Williams
failed to make certain by signal or any other means that Mr. Wise
was in the clear before moving the scraper. Mr. Friend interpreted "signal or other means" to mean any hand or verbal signal,
or knowing by visual observation that Mr. Wise was in the clear
(Tr. 29). He confirmed that the reverse signal alarm was working. He stated that mandatory standard section 56.9087 covers
back-up alarms, and that section 56.9058 covers the use of spotters while trucks are backing up and dumping.
He explained that
a scraper is not a truck, and that he cited section 56.9005
because "it covers all equipment and all people" (Tr. 30). He
did not believe that the use of a back-up alarm in compliance
with section 56.9087 was sufficient to comply with section
56.9005 because Mr. Wise had been assigned to a confined area for
several days and Mr. Williams was never instructed to insure that
he had Mr. Wise in view before backing up, or to use any kind of
signals to make sure that he was in the clear (Tr. 30).
Mr. Friend stated that he based his moderate negligence
finding on the fact that the back-up alarm was operating quite
well and that Mr. Wise had been instructed that after he signaled
the scraper operator where to dump he was to get out of the way
(Tr. 31). He also confirmed that he considered the violation to
be significant and substantial because the criteria for an "S&S"
violation "was met in this case in that an accident did-occur and
it was a fatality" (Tr. 31).
On cross-examination, Mr. Friend could not recall whether or
not he observed a right rear-view mirror on the pan scraper in
question during his investigation, but that he did recall that a
left rear view mirror was on the machine (Tr. 34). He confirmed
that he measured the noise level of the back-up alarm and found
it to be quite loud at 120 decibels measured 6 inches from the
alarm, and 97 decibels as measured 10 feet from the alarm.
He
also confirmed that the alarm was located at the very rear of the
scraper, and if anyone were standing behind the machine as it
backed up the alarm would sound louder and louder as the machine

44

approached the individual. Mr. Friend agreed that the-pan
scraper is a heavy piece of equipment with an obstructed view to
the rear (Tr. 36).
Mr. Friend believed that he reviewed the coroner's autopsy
report in the course of his investigation, and that it indicated
that Mr. Wise had a serious heart condition. However, the heart
condition was not the cause of death. Respondent's counsel read
from the report which quoted the coroner as stating that Mr. Wise
may have suffered a heart attack, thereby preventing him from
moving out of the path of the machine as it backed up. However,
Mr. Friend could not recall receiving a copy of the report, but
did confirm that he received a copy of the death certificate (Tr.
39) •

Mr. Friend confirmed that Mr. Wise was found approximately
45 feet behind the point where Mr. Williams began backing up his

scraper. Mr. Friend stated that even if Mr. Williams had been
told not to back up or move the scraper unless he had Mr. Wise in
sight, it would not have made any difference insofar as the
violation is concerned, but it would have resulted in a low
negligence finding as opposed to a finding of moderate negligence
(Tr. 46-47).
In response to further questions, Mr. Friend was of the
opinion that section 56.9005 was the proper standard to cite in
this case, and that it required Mr. Williams to have "line of
sight vision" of Mr. Wise before he backed up. He confirmed that
this standard is commonly used for all kinds of equipment,
including conveyors, regardless of when they are initially
started up, and that anytime the equipment is moved, operators
must make certain that everyone is in the clear, particularly on
the facts in this case where Mr. Williams knew that Mr. Wise was
in the immediate area all of the time. Mr. Friend stated further
that it is common industry practice that a loader operator does
not load a truck if the truck driver gets out of the truck and
the loader operator cannot see him (Tr. 48).
Mr. Friend confirmed that pan scrapers do not normally back
up, and are usually operated in a forward cycle while loading and
dumping. The instant case is unique in that the scrapers were
operating in a constricted ramp area, and the scraper operator
had to back out after dumping a load. Since the respondent knew
that Mr. Wise had 100 percent exposure, Mr. Williams was required
by section 56.9005, to insure that Mr. Wise was in the clear
before moving the machine (Tr. 51).
Respondent's Testimony and Evidence
Boykin Durham testified that he has been employed by the
respondent for approximately 18 months and was hired the same day
as Mr. Williams. He testified that they both received safety

45

training when they were hired, and he explained the training
received. With regard to any training concerning keeping spotters in view while operating a piece of equipment such as a pan
scraper, Mr. Durham stated as follows (Tr. 57):

Q.

What were you told about that?

A. We was told to . • • if you got a spotter out there
to keep him in your eyesight. If you don't see him
anywhere, stop and blow your horn and look around for
him, you know. If you still don't see him, just get
off the machine until you locate him.

Q. Were you told anything about whether or not it
would be permissible to move your equipment before you
located the spotter?
A. No, you wasn't supposed to move until you located
him.
Q.

Was Roosevelt there when that was said?

A.

Yes, yes, sir.

Mr. Durham stated that he also received additional training
during weekly safety meetings, and that the instruction for
keeping the spotter in view was discussed or mentioned two or
three times a month during these meetings, continuously through
the time of the accident (Tr. 58).
On cross-examination, Mr. Durham stated that the training
was given by a supervisor, and he confirmed that he has operated
a pan scraper for 10 to 13 years, and was operating one on the
day of the accident at the same site (Tr. 59). He stated that
after dumping a load of dirt on the ramp in question, he would
not have backed up without having the spotter in view.
If he
could not see him, he would have stopped before backing up to
look around for him. If he did not see him, he would "just look
all around good before I'd back up." He confirmed that this was
his understanding of the instructions given him by the respondent, and that he would not have backed up without having
Mr. Wise in view (Tr. 60-61).
Mr. Durham confirmed that he is still employed by the
respondent as a scraper operator. He further confirmed that
spotters are not always used, that it would depend on the work
being performed, and stated that "sometimes we don't have them
because we don't have to, you know, be in these areas where you
can't, you know, see too good" (Tr. 61). He confirmed that
Mr. Wise's job at the time of the accident was to show him where
to dump the dirt, and that he did not see Mr. Wise go to use the
water cooler (Tr. 61).

46

In response to further questions, Mr. Durham stated that the
scraper would not operate too fast in reverse, and although he
did not know how fast it would operate in reverse, he estimated
that it would not go faster than 2 miles an hour (Tr. 63). He
confirmed that he and Mr. Williams would take turns going in and
out of the ramp area while dumping their loads, and -that Mr. Wise
was serving as a spotter for both of them.
He estimated that he
would make seven trips in and out of the ramp during his shift,
and that Mr. Wise would show him where to dump the loads. He
confirmed that he always had Mr. Wise in sight while going and
coming from the area, and that he had no occasion to ever look
for him or to blow his horn and get out of his equipment to look
for him (Tr. 64). He confirmed that the person who trained him,
and who conducted the safety meetings, would read the instructions from a "safety sheet" and discuss them. He also confirmed
that he went to school a few times and was given books and
instructional materials (Tr. 65).
Respondent's Arguments
The arguments made by the respondent in its posthearing
brief are essentially the same as those made by its counsel
during the course of the hearing. Respondent takes the position
that section 56.9005, did not require a scraper operator such as
Mr. Williams to dismount from his machine to determine Mr. Wise's
position to the rear of the machine before he started to back-up
the machine. Respondent argues that section 56.9005, has to be
interpreted with some common sense, and that it must be read in
conjunction with section 56.9087, which requires a back-up alarm
on machinery which has an obstructed view to the rear.
Counsel
argues that a piece of equipment which does not have an
obstructed view to the rear need not be equipped with a back-up
alarm because the operator can visually determine that everyone
has cleared before he moves the machine. However, if the machine
operator's view to the rear is obstructed, counsel concedes that
section 56.9087, requires a back-up alarm, but he takes the
position that by inference, the machine operator must be allowed
to rely on the use of the back-up alarm, and he should not be
required to dismount from the machine to search about for anyone
who may be to the rear of the machine (Tr. 40). Counsel further
explained the respondent's position as follows at (Tr. 41):
THE COURT:
But he was also assuming that
. carrying your argument further, then, that's all the equipment operator has to do because he then will assume
that once he puts that backup alarm on, number one, the
fellow to the rear is going to hear it, and is going to
get out of the way and number two, that fellow would
follow company policy that you get out of the way of
heavy equipment.
Is that true? That's your theory of
the case, isn't it?

47

MR. CAR~UTH:
Yes, Your Honor, the MSHA standards do
not require an equipment operator, operating a piece of
equipment, which has an obstructed view to dismount his
equipment and go around and look behind him before he
moves it. That's the purpose of the back up alarm.
The standard which says that the operator shall assure
that everybody is clear before he moves his equipment
is assuming that the operator can see in his position.
The fact that he has an obstructed view, which would
prevent him from being able to see to ascertain that
everything was clear, is the reason for the back up
alarm standard. These two, I think, have to be read
together. Now, clearly, Your Honor, an operator could
not rely on a horn or an alarm and intentionally run
somebody down . . . .
Respondent's counsel argued further that the respondent is
not required to have both a spotter and a back-up alarm because
the language found in section 56.9087, with respect to an
obstructed view to the rear of the equipment states that a
back-up alarm or a spotter may be used, and it deep not state
that a back-up alarm and a spotter must be used.
Counsel concludes that the operator is entitled to rely on his back-up alarm
while backing up his machine, and requiring both a spotter and a
back-up alarm would require the operator to always know the
whereabouts of the spotter (Tr. 42-43). Counsel's position is
further states as follows at (Tr. 52-53):
THE COURT: The issue on this standard is, as I see it,
and you may correct me if I'm wrong, is that MSHA's
theory is that the equipment operator, which is a pan
scraper operator here, Mr. Williams, shall be certain
. . . in other words they said that Mr. Williams had a
responsibility by signal or other means. Obviously
there wasn't a signal and the other means, I suppose is
that Mr. Williams should not have backed up this piece
of equipment until he knew precisely where this guy was
because he had passed him on the road going in, the man
waved him on, they were in a restricted area; they were
in a narrow zone; they were on the ramp, they had been
doing that for a couple of days and they're holding
Mr. Williams accountable for knowing or at least presuming that he should have known that this man was back
there someplace and he shouldn't have backed up that
equipment without making sure of where he was.
MR. CARRUTH:

That's their position.

THE COURT: That's their position. Your position is,
well that standard really is not appropriate here
because we were complying with the other standard which

48

says that, you know, you have the audible back up alarm
and we had one. According to the testimony in this
case it was clearly loud and clear that this machine
was backing up, this man should have seen it.
It
backed up for "X" number of feet before it ran over
him. We did everything reasonably possible to prevent
the accident, not only that, we were in compliance
because we had a back up alarm.
MR. CARRUTH: Hopefully, Your Honor, we would take the
position that the back up alarm is a signal.
In this
case, there is a signal to anybody that may be in the
area that when I'm backing up, get out of the way.
THE COURT: But I'm sure that Mr. Welsch and the
inspector would argue then, that the operator shall be
certain by signal or other means that all persons are
clear, meaning that the signal there means a personal
signal of some kind, either a wink or a nod or the
normal signals that they use because certainly if the
operator simply puts his reverse signal on and backs
up, that he really doesn't know where the guy is.
MR. CARRUTH: Your Honor, you cannot read that standard
without also reading it in conjunction with the other
standard and the other standard says you have either/or
the back alarm or a signal person, a spotter.
THE COURT:
MR. CARRUTH:
THE COURT:
MR. CARRUTH:
THE COURT:

Spotter, right.
Somebody to signal.
Right.
Either/or, not both.
Right.

MR. CARRUTH: We had the backup alarm.
saying is, we should have had both.

What they're

MSHA's Arguments
In its posthearing brief, MSHA takes the position that it is
undisputed that equipment operator Williams had an obstructed
view to the rear of the pan scraper, particularly on the right
side, and that he estimated that this obstruction would be up to
30 feet behind the scraper on the right side. MSHA asserts
further that Mr. Williams never made certain that Mr. Wise was
clear from behind the scraper, and that it was his understanding
that the respondent's instructions required him to make certain
that Mr. Wise was in the clear before placing the equipment in

49

reverse. MSHA's assertion in this regard is incorrect.
Mr. Williams testified that he never received any such instructions from the respondent (Tr. 15).
MSHA argues that the cited standard clearly requires certainty before the movement of any equipment, and that this certainty is the equipment operator's responsibility. - -on the facts
of this case, where it is clear that the scraper operator
Williams knew that Mr. Wise was behind him, but was not certain
that the area was clear while the scraper was operated in
reverse, and where there was no signal or other means between
Mr. Williams and Mr. Wise to assure this clearance, MSHA concludes that a violation of section 56.9005, had been established.
In support of its position, MSHA cites a decision by the U.S.
Court of appeals for the Fifth Circuit, affirming a decision by
Commission Judge John J. Morris in Texas Industries, Inc.,
4 FMSHRC 352 (1982); 2 MSHC 1687 (1982).
In the Texas Industries, Inc., case, a miner was killed when
he became entangled in a log washer machine while beating on the
machine screen to unclog it while standing on a catwalk. The
miner had been observed by the supervisor who was at the scene,
and the supervisor left the area after telling the miner that he
was going to engage the washer. The supervisor started the
washer without any signal to the miner, and after returning to
the scene, he found that the miner had become entangled and
killed by the machine. Judge Morris found that the evidence
established that the supervisor was unsure whether the miner knew
that he would turn on the machine immediately, whether he thought
there would be a warning signal, or whether he heard the supervisor at all. Judge Morris concluded that the supervisor could
not have been sure that the miner would be clear of the machine
when it was started, and that certainty was an exactitude
demanded by the standard.
In affirming Judge Morris' decision, the Fifth Circuit
rejected the mine operator's assertion that in large industrial
plants operators could never assure that everyone was a safe
distance away from machinery before start-up, and that the standard must therefore be interpreted to require only some signal
before the equipment is started. The court concluded that the
difficulty of assuring that no one was dangerously near the open
tub of the machine was minimal because the supervisor had only to
look before starting the machine, and that the only person in the
vicinity was the miner. The court stated as follows at 2 MSHC
1915, 1916 (1983):
The regulation must be given a rational and reasonable
interpretation. The certainty referred to must be
viewed in light of the danger the machinery poses. As
the danger increases, the operator's duty to assure
clearance of persons also increases.
But in any

so

instance, the operator must be certain that no one will
be endangered by the equipment start-up.
MSHA rejects the respondent's assertion that because the
scraper operated by Mr. Williams had an operable back-up alarm as
required by section 56.9087, Mr. Williams had no other duty or
responsibility to Mr. Wise. MSHA concludes that such a narrow
construction of section 56.9005, would negate its application.
MSHA agrees that section 56.9005, must be read in conjunction
with the back-up alarm requirements of section 56.9087, where
there is an obstructed view to the rear, and it concedes that the
scraper complied with this requirement. MSHA argues that
Mr. Williams knew that Mr. Wise was on the ramp behind his
scraper, and that he should have observed the greater duty of
certainty to assure himself that Mr. Wise was in the clear before
backing up the scraper. Without this certainty, MSHA concludes
that Mr. Wise was put in jeopardy in that he may have been
incapacitated because of a severe heart condition, and that a
back-up alarm would have provided him with no protection. MSHA
finds support for the duty owed Mr. Wise by Mr. Williams pursuant
to section 56.9005, in the testimony of respondent's own witness,
pan scraper operator Boykin Durham, who testified that he had
received training and instructions from the respondent that he
should not move his equipment before locating the spotter, and
that if he could not see the spotter, he was to get off the
machine until he located him (Tr. 57). Mr. Durham confirmed that
his·understanding of the respondent's instruction required him
not to back-up his machine without having the spotter in view,
and if the spotter were not in view he had to "look all around.
good before I'd back up" (Tr. 60-61).
Finally, MSHA argues that regardless of who was at fault
with respect to the accident, the Commission has consistently
held a mine operator liable for a violation without regard to
fault.
Sewell Coal Co. v. FMSHRC, 686 F.2d 1066, 1071 (4th Cir.
1982); Allied Products Co. v. FMSHRC, 666 F.2d 896, 893 (5th Cir.
1982); Miller Mining Co. v. FMSHRC, 713 F.2d 487, 491 (9th Cir.
1983); Asares, Inc.-Northwestern Mining Dept., 8 FMSHRC 1632
(1986).
Findings and Conclusions
Fact of Violation
The respondent is charged with an alleged violation of
mandatory safety standard 30 C.F.R. § 56.9005, because the pan
scraper operator Roosevelt Williams did not make certain that
Mr. Wise, who was acting as a spotter, was clear of the machine
before backing the scraper out of the ramp area in question.
Although section 56.9005, was subsequently revised and promulgated as section 56.14200, effective October 24, 1988,
53 Fed. Reg. 32525, August 25, 1988, it was in effect at the time

51

of the accident and the issuance of the citation on August 20,
1988, and it provided as follows:
"Operators shall be certain,
by signal or other means, that all persons are clear before
starting or moving equipment."
The revised standard, section 56.14200, provides as follows:
"Before starting crushers or moving self-propelled mobile equipment, equipment operators shall sound a warning that is audible
above the surrounding noise level or use other effective means to
warn all persons who could be exposed to a hazard from the
equipment."
I take particular note of the fact that the newly revised
section 56.9005, now promulgated as section 56.14200, does not
contain language requiring an equipment operator to be certain
that all persons are in the clear before starting or moving his
equipment. The current standard only requires an equipment
operator to sound a warning that is audible above the surrounding
noise level, or to use other effective means to warn all persons
exposed to an equipment hazard. Consequently, although section
56.9005, which was in effect at the time of the accident,
required an equipment operator to determine with some degree of
certainty that all persons are in the clear before moving the
equipment, this requirement was deleted from the revised standard, and it now only requires that warnings be given.
In short,
instead of requiring the operator to be certain of the whereabouts of persons who may be exposed to a hazard of being run
over by the machine, the standard now only requires that warnings
be given. However, since section 56.9005, was in effect at the
time the citation was issued, I conclude and find that it is
applicable in this case.
With regard to the safety of spotters, section 56.9058,
which was in effect at the time of the accident, provides that if
a truck spotter is used, he is required to be well in the clear
while trucks are backing into dumping positions. This standard
only applies to truck spotters, and since MSHA concedes that a
pan scraper is not a truck, I can only conclude that this standard does not apply in this case. Although the newly revised
truck spotter standard, now section 56.9305, does contain a
provision that requires a truck operator to stop his truck if he
cannot clearly recognize the spotter's signal, which comes close
to MSHA's belief that section 56.9005 requires a scraper operator
to stop the scraper if he not certain that the spotter is in the
clear, the spotter standard clearly applies only to truck
drivers, and not to mobile equipment operators in general.
I
have difficulty understanding why MSHA chose to limit vehicle
stopping requirements found in this particular standard to trucks
and not to mobile equipment in general, particularly in a surface
mining operation where heavy equipment such as pan scrapers,
loaders, and bulldozers, which often present problems for an
operator in terms of clearly seeing to the rear of the machine

52

from his cab because of the physical configuration of the
machine.
Although it appears from the comments of the rule makers
considering the promulgation of section 56.14200 (53 Fed. Reg.
32514), that the sounding of an audible warning with respect to
self-propelled mobile equipment means back-up alarms or other
appropriate mechanical devices which are an integral part of the
machine, there is absolutely no guidance or clarification as to
the meaning of the language other effective means.
I would
venture a guess, however, that in any future cases litigated
under this standard as now written, MSHA will probably advance
the argument that the "other effective means" language in a
situation where a piece of equipment is not equipped with a backup alarm, requires the equipment operator to stop his machine and
then look around for spotters or other persons who could be
exposed to a hazard in order to warn them to stay in the clear.
The evidence in this case establishes that the pan scraper
operated by Mr. Williams was in compliance with the back-up alarm
requirements of section 56.9087. The scraper was equipped with
an operational back-up alarm which gave a loud and clear signal
while the scraper was operated in reverse, and it was sounding
when Mr. Williams backed the scraper up and ran over Mr. Wise.
However, the respondent here is charged with a violation of
section 56.9005, and not section 56.9087. Section 56.9005, as
applied to the facts of this case, required pan scraper operator
Williams to be certain, by signal or other means, that Mr. Wise
was in the clear before he proceeded to back-up the scraper.
Although I find some merit in the respondent's observation
with respect to the term "warning" found in the caption to section 56.9005, the language of the standard, and not the caption,
is controlling. Although the revised standard, section 56.14200,
clearly contemplates that warnings be given by equipment operators before moving the equipment, no such language is found in
cited section 56.9005, and I reject the respondent's suggestion
that the standard contemplated and required only a warning by the
equipment operator, rather than actual first hand knowledge by
the operator that all persons are in the clear.
The evidence in this case further establishes that
Mr. Williams was operating the scraper along a rather confined
and restricted strip or ramp area approximately 200 feet long and
45 feet wide.
In addition to Mr. Williams, scraper operator
Durham was also operating along the strip hauling in dirt, and
due to the restricted area, once the scraper dropped its load
after being driven in to the dumping location in a forward position, it could not be turned around and driven out in a forward
position, and it had to be backed out and operated in reverse.
Mr. Wise was continuously exposed to a potential hazard when the
scrapers were backing out along the strip area in question.

53

Mr. Williams testified that before returning to the strip
area with another load he observed Mr. Wise walking towards a
water cooler, and that another employee remarked to him that
Mr. Wise was "acting funny" and appeared to be over-heated. Upon
his return with another load, Mr. Williams passed by Mr. Wise as
he was walking toward the unloading area, and Mr. Wise waved at
him to proceed along to the unloading area (Tr. 9-11). Under
these circumstances, and given the fact that Mr. Wise may had a
serious heart condition, and indeed may have suffered a heart
attack shortly before he was run over, I believe that scraper
operator Williams had a duty to ascertain the whereabouts of
Mr. Wise before backing up his machine. Given the fact that
Mr. Wise was the only person on foot, and was clearly observed by
Mr. Williams when he passed him on his way in to dump his load, I
do not believe it would have been difficult for Mr. Williams to
stop his machine to make certain that Mr. Wise was in the clear,
nor do I find it unreasonable to expect him to do so, particularly where the evidence establishes that the respondent had
trained and instructed the scraper operators to stop their
machines and ascertain the whereabouts of a spotter such as
Mr. Wise before moving the machine any further.
The respondent's assertion that the use of a back-up alarm
on the scraper satisfied the requirements of section 56.9005,
that a signal be given before the machine was backed up is
rejected. While it may be true that the rationale requiring the
use of a back-up alarm pursuant to section 56.9087, when the
equipment operator has an obstructed view to the rear, is based
on the fact that the operator may be prevented from ascertaining
that persons are clear from the rear of the machine from his
position in the operator's cab because of the configuration of
the equipment which may obstruct his view to the rear, I cannot
conclude that the same rationale applies with respect to section
56.9005.
In my view, section 56.9087, places a burden oh the mine
operator to insure that all equipment which has an obstructed
view to the rear is equipped with a back-up alarm which can be
activated automatically or by the operator of the equipment by
simply sounding the alarm.
In these circumstances, the equipment
operator is not obliged by the standard to be certain that all
persons are clear before he moves the machine. All he need to is
to sound the alarm.
Section 56.9005, however, imposes a higher
personal duty on the equipment operator to make certain that all
persons are clear before moving the equipment. On the facts of
this case, where it is clear from the evidence that Mr. Williams
had an obstructed view to the rear and to the right of the
machine and could not see any objects to the rear for a distance
of some 30 feet from his position in the machine, where there was
no right view mirror on the machine, and where he could not see
Mr. Wise anywhere, there was clearly no way that Mr. Williams

54

could be certain that Mr. Wise was clear of the machine from his
position at the controls at the time he moved it into reverse and
began to back out of the strip area. Under these circumstances,
while the use of the back-up alarm as a "signal" to Mr. Wise may
have complied with section 56.9087, I cannot conclude that it
complied with section 56.9005.
The respondent's suggestion that no violation of section
56.9005, occurred because the scraper had been started for some
time before the accident occurred and that Mr. Wise was obviously
in the clear when it first started backing up because it backed
up approximately 49 feet before striking Mr. Wise is rejected.
On the facts of this case, it seems clear that Mr. Williams had
no idea where Mr. Wise was positioned after he dumped his load
and placed his scraper in reverse and began moving it to back out
of the dumping area. At that point in time, and before moving
his machine any further in reverse, Mr. Williams had a duty to
ascertain the whereabouts of Mr. Wise, and to personally have him
in view before backing up for any distance.
The respondent's argument that when read together, compliance with section 56.9087, satisfies the "other means" language
found in section 56.9005, and that it is entitled to rely on
either a back-up alarm or a flagman to be certain that all persons are in the clear before any equipment is backed up in a
situation where the operator's view to the rear is obstructed, is
rejected. Without stopping the scraper and looking around for
Mr. Wise, there was no way that Mr. Williams could have been
certain with any degree of exactitude that Mr. Wise was in the
clear by relying solely on the back-up alarm. Given the court's
decision in Texas Industries, Inc., and the obvious intent of the
cited standard, I conclude and find that the degree of _certainty
mandated by section 56.9005, is one of exactness and something
that is free of any doubt. The use of a back-up alarm as a means
of ascertaining whether anyone is free or clear from equipment
which is being backed up with an obstructed view to the rear of
travel falls short of compliance.
In view of the foregoing findings and conclusions, I conclude and find that a violation of section 56.9005, has been
established and the citation is therefore AFFIRMED.
Significant and Substantial Violations
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814(d) (1). A violation is properly designated significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood

55

that the hazard contributed to will result in an injury or illness of a reasonably serious nature." Cement Division, National
Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a mandatory safety standard is significant and substantial
under National Gypsum the Secretary of Labor must
prove:
(1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard--that is,
a measure of danger to safety-contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129, the Commission stated further as follows:
We have explained further that the third element
of the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there
is an injury." U.S. Steel Mining Co., 6 FMSHRC 1834,
1836 (August 1984). We have emphasized that, in accordance with the language of section 104(d) (1), it is the
contribution of a violation to the cause and effect of
a hazard that must be significant and substantial.
U.S. Steel Mining Company, Inc., 6 FMSHRC 1866, 1868
(August 1984); U.S. Steel Mining Company, Inc.,
6 FMSHRC 1573, 1574-75 (July 1984).
The question of whether any particular violation is significant and substantial must be based on the particular facts
surrounding the violation, including the nature of the mine
involved, Secretary of Labor v. Texasgulf, Inc., 10 FMSHRC 498
(April 1988); Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007
(December 1987).
It seems clear to me that the failure of an equipment operator to comply with the requirements of section 56.9005, and in
particular the operator of a pan scraper which has an inherent
obstruction of the view to the right rear of the machine from the
operator's compartment, to make sure that anyone who may be
behind the machine is in the clear, presents a reasonable likelihood of an accident which one may conclude would result in
injuries of a reasonably serious nature. on the facts of this
case, the failure by the scraper operator to ascertain the whereabouts of the spotter resulted in a fatality when the scraper ran

56

over him after the scraper operator placed his machine.in reverse
and began backing up without first ascertaining that the spotter
was free of the hazard. Under the circumstances, I conclude and
find that the inspector's "S&S" finding was correct, and IT IS
AFFIRMED.
size of Business and Effect of Civil Penalty on the ·Respondent's
Ability to Continue in Business
I conclude and find that the respondent is a small independent construction contractor and that the civil penalty assessment
which I have made for the violation in question will not
adversely affect its ability to continue in business.
History of Prior Violations
A computer print-out of the respondent's history or prior
violations (exhibit P-1) reflects that the respondent paid civil
penalty assessments in the amount of $227, for eight violations
which occurred during the period December 29, 1986, through
December 28, 1988. Two of the violations were section 104(a)
"S&S" citations issued on July 14, 1988, and six were section
104(a) "single penalty" non-"S&S" citations issued on July 14,
and August 23, 1988. Although four of the violations were for
violations of the back-up alarm requirements of section 56.9087,
none of the violations concerned section 56.9005. I cannot
conclude that the respondent's history of prior violations is
such as to warrant any additional increases in the civil penalty
assessment which I have made for the violation which has been
affirmed in this proceeding.
Good Faith Compliance
The record reflects that abatement of the violation was
timely achieved by the respondent in good faith after a meeting
was held by the MSHA inspector with all equipment operators and
spotters during which the operators were instructed to sound
their back-up alarms before moving their equipment, and the
spotters were instructed to be aware of the equipment working in
the area, and that when back-up alarms are used, they were to
observe the direction in which the equipment is moving. The
operators were also instructed that if they lose sight of the
spotter, they were to stop their equipment and remain stopped
until the spotter was located.
Gravity
For the reasons stated in my "S&S" findings, I conclude and
find that the violation was serious.

57

Negligence
The in~pector's "moderate" negligence finding was based on
the fact that the back-up alarm on the scraper which ran over
Mr. Wise was activated and sounding loud and clear while the
scraper was operating in reverse, and that the accident victim
Mr. Wise had been instructed that after he signaled-the scraper
operator where to dump, he was to get out of the way.
Although
Mr. Williams testified that he was not specifically instructed to
keep Mr. Wise in view in backing up his scraper, the credible
testimony of scraper operator Durham, who was hired at the same
time as Mr. Williams, reflects that they received training from
the respondent and were specifically instructed not to move their
scrapers unless they had the spotter in view, and if the spotter
was not in sight, they were to blow their horn.
If the spotter
still did not appear, they were instructed to stop their equipment until they could locate the spotter and have him move to an
area where he could be seen. Mr. Durham confirmed that this
company rule was discussed two or three times a month during
regular safety meetings held continuously up to the time of the
accident.
In addition to Mr. Durham's testimony, I take note of the
fact that the inspector believed that pan scrapers usually are
operated in a forward cycle while loading and unloading, and that
the circumstances under which the scraper in question was operating in a constricted ramp area where it was required to back-up
for some distance were unique.
I also take note of the inspector's accident investigation findings that the respondent had an
MSHA approved training plan in effect at the time of the accident; that it was in compliance with the training requirements of
Part 48, Title 30, Code of Federal Regulations, and that the
accident victim had received hazard training and the dangers of
the job had been explained to him. Although the cause of the
accident may have been the failure of Mr. Williams to determine
that Mr. Wise was clear of the scraper before he backed it up,
and his negligence may be imputed to the respondent who is liable
for the violation without regard to fault, I take further note of
the inspector's finding that a contributing factor to the accident may have been the victim's lack of alertness. Under all of
these circumstances, the inspector's moderate negligence finding
IS AFFIRMED, and I conclude and find that the violation resulted
from the respondent's failure to exercise reasonable care and
that this constitutes ordinary negligence.
On the facts of this case, where the evidence establishes
that the respondent had trained and instructed its equipment
operators and spotters to avoid the kind of hazard which led to
the unfortunate accident in question, I believe it is appropriate
to take these factors into consideration in mitigating any civil
penalty which should be assessed against the respondent for the

58

violation in question. See: Allied Products Company v. FMSHRC,
666 F.2d 890, 896 (5th Cir. 1982); Nacco Mining Co., 3 FMSHRC
848, 850 (April 1981); Marshfield Sand & Gravel, Inc., 2 FMSHRC
1391 (June 1980); Old Dominion Power Co., 6 FMSHRC 1886 (August
1981); Secretary of Labor v. Marion County Limestone Company,
LTD., 10 FMSHRC 1683 (December 1982).
Civil Penalty Assessment
On the basis of the foregoing findings and conclusions, and
taking into account the requirements of section llO(i) of the
Act, I conclude and find that a civil penalty assessment in the
amount of $1,000 is reasonable and appropriate for the violation
which has been affirmed in this case.
ORDER
The respondent IS ORDERED to pay a civil penalty assessment
in the amount of $1,000, for a violation of mandatory safety
standard 30 C.F.R. § 56.9005, as stated in section 104(a) "S&S"
Citation No. 3254881, August 20, 1989. Payment of the penalty is
to be made to MSHA within thirty (30) days of the date of this
decision and order, and upon receipt of the payment, this matter
is dismissed.
·

Distribution:
Ken S. Welsch, Esq., Office of the Solicitor, U.S. Department of
Labor, Room 339, 1371 Peachtree Street, N.E., Atlanta, GA 30367
(Certified Mail)
Carl B. Carruth, Esq., 1301 Gervais street, P.O. Box 11390,
Columbia, SC 29211 (Certified Mail)
/fb

59

FEDERAL MINE SAFETY ANO HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 111990

SECRE'rARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINIS'rRATION ( MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING

.

Docket No. CENT 89-121
A.C. No. 41-01900-03526

.

v.

Monticello Mine

TEXAS UTILITIES MINING, CO.,
Respondent
DECISION
Appea~ances:

Before:

Daniel Curran, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas, for
Petitioner;
Chris R. Miltenberger, Esq., Worsham, Forsythe,
Sampels & Wooldridge, Dallas, Texas for
Respondent

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to Section
105Cd> of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. 801 et, seq., the "Act", charging the Texas
Utilities Mining Company (Texas Utilities) with one violation
of the regulatory standard at 30 C.F.R. § 77.404Ca) and
proposing a civil penalty of $850 for the violation. The
general issue before me is whether Texas Utilities violated
the cited regulatory standard and, if so, the appropriate
civil penalty to be assessed in accordance with section
llOCi> of the Act.
At the conclusion of the Petitioner's case-in-chief the
Respondent filed a Motion £or Directed Vardict which was
granted at hearing in a bench decision. Tnat decision is sat
forth below with only non-substantiv~ corrections:
All right. I'm prepared to rule. I'm going
to gcant the Motion for a Directed Verdict as to
Citation No. 2932036 insofar as it was issued
oursuant to Section 104Cd)(l) of the Federal Mine
~afety and Health Act oE 1977. The citation
charges as Eollows: "The Delta 24BE2570 dragline
CG area) was not maintained in a safe operating

60

condition and the walkway inside the revolving
frame and tool room was cluttered with extraneous
material, paper, hoses, metal, rope, and a
five-gallon container, also, a rope was tied
p~it?sci;:oss across the access ladder rendering it
unsafe f6r travel."
Now, the mine operator does admit that the
violation did occur and that it was a "significant
and substantialnviolation. It argues only that it
was not the.result of an "unwarrantable failure"
and that, accordingly, the citation should be one
under Section 104(a) of the Mine Safety Act, rather
than under Section 104(d)(l).
Now, the Commission two years ago redefined
the term "unwarrantable failure" and apparently
this definition has not been disseminated to all
MSHA personnel. In the Emery Mining Corporation
decision, 9 FMSHRC 1997, issued in December 1987
the Commission held that "unwarrantable failure"
means aggravated conduct constituting more than
ordinary negligence by the mine operator in
relation to a violation of the Act. The Commission
further stated that while negligence is conduct
that is inadvertent, thoughtless or inattentive,
conduct constituting unwarrantable failure is
conduct that is aggravated or inexcusable. The
Commission went on to say that only by ine~cusable,
aggravated conduct constituting more than ordinary
negligence can unwarrantable failure be found.
Now, in the case today, I do not find
evidentiary support for such a finding of
aggravated conduct. The testimony by Inspector
Coleman - and, of course, I accept his testimony at
this point as being completely credible - on the
unwarrantable failure issue was, essentially, that
he overheard the mine operator's area supervisor, a
man named Alan Atkinson, say to somebody that he
should have already had the area cleaned up.
Mr. Coleman also testified that he was told by
somebody else from management - he wasn't sure who,
but it was someone from management - that the cited
rope had been used to hold a pan to catch oil
drippings but that, after the condition had been
corrected,they had failed to take it down.
Inspector Coleman also observed that the cited
condition was within the area subject to inspection
by the mine operator under the regulations.

61

The problem in this case is that there is no
evidence to establish how long these conditions
existed.
Indeed, on the basis of the evidence
before me, it could be concluded that the
conditions had all occurred that very same morning
before the citation had been issued at 10:15 a.m.
There is insufficient evidence from which a person
might even infer that the cited conditions had
existed long enough to have been subject to the
required examination under the regulations. So,
the statement attributed to Alan Atkinson that he
should have already had the area cleaned up is not
sufficient to meet the aggravated conduct test
required by the Commission in its Emery decision.
Nor is there sufficient evidence outside of that
for a conclusion of aggravated conduct to be
reached.
Therefore, I modify the citation to a section
104(a) citation with "significant and substantial"
findings and modify the penalty to $250. This
decision is not final and will not be final until
issuance of a written decision. The operator will
then have 30 days in which to make payment on the
penalties. These proceedings are, therefore,
concluded at this time.
ORDER

7ay

Texas Utilities Mining Company is hereby·
a civil penalty of $250 with 30 d s of the d
decision.
l~'

/

/ ,

Ij

/'('\ J
\
/V
1 -~'\.../

,·1iI .._ l· ../ .,.._/' /,~
!

·.

/

'\.;\

/

,W

Gary Melick
/ \
Admi i;istrati~. Law Judge
1

Distribution:
Daniel Curran, Esq., Office oE the Solicitor, U.S. Department
of Labor, 525 South Griffin Street, Suite 501, Dallas, TX
75202 (Certified Mail)

62

·--

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

MICHAEL J. GRAFTON,
Complainant

v.
NATIONAL GYPSUM,
Respondent

22041

JAN 12 1990
. DISCRIMINATION PROCEEDING
.
.. Docket No. LAKE 89-72-DM
. MD 89-34

..

Shoals Mine

DECISION
Appearances:

Ron G. Spann, Independent Workers of North ~merica,
Paducah, Kentucky, for Complainant;
Dennis c. Merriam, Esq., Gold Bond Building
Products, a Division of National Gypsum, Charlotte,
North Carolina, for Respondent.

Before:

Judge Weisberger

Statement of the Case
In this action Complainant alleges that Respondent discriminated against him in violation of section 105(c) of the Federal
Mine Safety and Health Act of 1977 (the Act). Pursuant to
notice, a hearing was held on this matter in Indianapolis,
Indiana, on October 11, 1989. Michael J. Grafton, Charles Dant,
Leon Joseph Brothers, Norman D. Mundy, and John Mathias testified
for Complainant. James Allan Houston and Mark Allen testified
for Respondent. Subsequent to the Hearing, time was reserved to
allow the Parties to file Post Hearing Briefs and Proposed
Findings of Fact. Complainant filed a Brief on November 21, 1989.
Respondent filed Proposed Findings of Facts, and a Memorandum of
Law on December 11, 1989.
Issues
1. Whether the Complainant has established that he was
engaged in an activity protected by the Act.
2.
If so, whether the Complainant suffered adverse action
as the result of the protected activity.
3.

If so, to what relief is he entitled.

63

Findings of Fact and Discussion
Michael J. Grafton was employed by Respondent as a roof
bolter in December 1988 •. -On December 18, 1988, Grafton's super. visor, Rick Magstadt, ask~~ hi~ to hperate a Number 4 Loader.
Before Grafton used the loader he let it run 5 minutes, and then
checked the oil pressure and water temperature gauges and both
"checked out all right" CTr. 26). He indicated that he started
to drive and use the loader, and at about 7:30 a.m. it started to
loose power. He got off and checked behind him and did not see
any steam and did not smell anything. He also indicated that he
checked the gauges, and " • • • they seemed to rest all right"
(sic> CTr. 102). He informed Norman Mundy, another truck driver,
that he was going to take the loader to the maintenance shop to ·
have it checked out. When he was approximately 200 to 500 feet
away from the shop, he looked over his shoulder and saw flames
"shooting out of the motor," and "shooting out the sides of that
loader on the motor" (Tr. 75). He indicated that he did not
attempt to put it out as he was afraid, and his main concern was
to alert other miners to the danger. He indicated that when he
saw the loader on fire, Walter Dages came by and he yelled that
the loader was on fire.
Grafton then went to the shop and yelled to the mechainic,
Bryan Newland, that the loader was on fire, and Grafton turned on
the fire alarm. Magstadt then came by and talked with Dages at
the maintenance area. Grafton indicated that he asked Magstadt
"don't you think we should go North to the main air shaft to get
us some fresh air?" CTr. 31). Magstadt then went to the air
shaft along with Grafton, but according to Grafton, he did not
act like he knew where the air shaft was.
Grafton testified, in essence, that he told Magstadt that he
CMagstadt) did not know the safety procedures.
In this connection, Grafton testified that he had been told by his co-workers
that once an alarm has been sounded the procedures is to shut off
the machinery, and wait to be picked up by the supervisor who is
to take the workers to the air shaft. Grafton indicated that, to
the contrary, Magstadt stopped at the shop, and stayed there for
approximately 2 to 5 minutes, if not longer.
Graf ton indicated that the following day he met with Mine
Superintendent Mark Allen along with Charles Dant and Leon
Brothers.
At that time Grafton questioned whether Magstadt was
properly train~d in evacuation procedures, and Allen indicated
that he would try to train him in the proper procedures. On
December 20, 1988, Grafton was served with a warning notice
informing him of "defective work" which occurred on December 18,
1988. It was alleged that on December 18, 1988, he did not check
the appropriate gauges that would have indicated a high operating
temperature on the loader, and "continued to operate it while it
was running hot rather than shutting the machine down."
(Joint
Exhibit 1).
It was also alleged that he failed to check the

64

loader before qperating it. His conduct was termed "negligence,"
and it was indicated that further problems of this nature would
lead to disciplinary action.
On February 7, 1989, Grafton was assigned to work on a roof
bolter along with Gary Jones, who had been working on the bolter
for only two days. Grafton was told by the foreman, Edgar Quinn,
to put up roof hooks, and was further told that the electrician
would tell him where to place the hooks. Ron McKibben, the
electrician, told Grafton where to place the hooks. Grafton
testified he then asked McKibben if he thought there was enough
cable, and McKibben answered "I believe you will have more than
enough" (Tr. :55). Grafton as!ced Jones to watch the cable while
he moved the bolter. When moving the bolter from the third to
the forth hooks, Grafton heard a bang and the lights went out.
Grafton saw that the electrical box had been pulled off the wall.
He indicated it had been attached with two bolts, and was not
anchored. He described the method of attachment as a temporary
attachment.
On February 9, 1989, Grafton attended a meeting with Allen,
Magstadt, and Plant Manager James Allan Houston, along with
Brothers and Don Bowling. At that time, Grafton was given a
3 day disciplinary suspension for the incident the day before,
and was reduced to plant trainee. He indicated that on the same
day, two other bolters, Mundy and Dant, had broken a cable while
operating a bolter, and were not disciplined. He also indicated
that Houston told him that he was disqualified for mine work due
to his "anticipatory refusal" to fight fires (Tr. 62).
The case law that applies to the instant proceeding is well
established. The Commission, in Goff v. Youghiogheny & Ohio Coal
Company, 8 FMSHRC 1860 (December 1996), reiterated the legal
standards to be applied in a case where a miner has alleged acts
of discrimination. The Commission, Goff, supra, at 1863, stated
as follows:
~~
A complaining miner establishes a prima facie case
of prohibited discrimination under the Mine Act by
proving that ha engaged in protected activity and that
the adverse action complained of was mcH:ivated in any
part by that activity. Pasula, 2 FMSHRC at 2797-2800:
Secretarv on behalf of Robinette v. United Castle Coal
Co., 3 FMSHRC 803, 317-18 (April 1981). The operator
may rebut the prima facie case by showing either that
no protected activity occurred or that the adverse
action was not motivated in any part by protected
activity. Robinette, 3 FMSHRC at 818 n. 20.
See also
Donovan v. Stafford Constr. Co., 732 F.2d 954, 958-96
CD.C. Cir. 1984); Boich v. FMSHRC, 719 F.2d 194, 195-96
6th Cir. 1983) (specifically approving the Commission's
Pasula-Robinette test).

65

I.
Based on the testimony of Graf ton th~t has not been contradicted, and has been corroborated by the testimony of Dant and
Norman Mundy, who were roof bolters on the same shift, I find
that after the alarm had been sounded, Magstadt did not have a
£lashing light on the pickup truck that he was driving.l/
I also find, based on the uncontradicted testimony of Grafton as
corroborated by Mundy, that once the alarm had sounded Magstadt
did not go immediately to pick up the men on the section, and
take them to the source of fresh air. Both these actions of
Magstadt contravened the evacuation policy procedures as
undarstood by Grafton, Mundy, and Leon Joseph Brothers, a loader
operator, who worked 34 years for Respondent.
I thus find that
when Grafton talked with Allen on December 19, 1988, to voice his
concern over the adequacy of training that Magstadt had received
in the area of fire evacuation, he (Graf ton) was clearly engaged
in protected activities.
II.
The warning notice given to Grafton on December 20, 1988,
accused him, inter alia, of negligence which resulted in the
loader catching fire. Graf ton adduced testimony herein to contest a finding of negligence on his part. However, Complainant
did not adduce sufficient evidence to predicate a finding that
there was any bad faith on the part of Respondent in concluding
that Grafton had been negligent. There is no evidence in the
record with regard to any of Respondent's actions or words which
would indicate that the warning notice issued to Grafton was
motivated as a consequence of his protected activities, i.e.,
complaining to management about Magstadt's failure to properly
evacuate miners the day before. I thus conclude, that the
warning notice was issued based on management's evaluation of
Grafton's conduct with regard to the loader on December 18, and
was not motivated in any part by his protected activities.
III.
On February 7, 1989, shortly before Gr~1ton's loader had
pulled the electrical box from its connection, Dant w~s operating
a roof bolter along with Mundy when, in turning the bolter
around, its electrical cable stretched and broke. The cable was
attached to a permanent box that had an anchor. Dant reported
this incident to his supervisor, but neither Dant nor Mundy were
disciplined.

1/

Mundy indicated that Magstadt did not turn it on until he was

Ioo feet from the maintenance shop.

66

In essence, Complainant relies on this incident to establish
that the 3 dayi suspension that he received for " • • • overextending the bolter beyond the cable limit. • • " (Joint
Exhibit 3}, was in violation of section 105(c} of the Act.
Allen indicated that Dant and Mundy were not disciplined, as
he considered the damage that they caused to the cable to be an
error in judgment, whereas Grafton's action was termed negligence.
James Allan Houston, Respondent's plan manager, who made the
decision to suspend Grafton, indicated that when he learned that
the electrical box had been torn off the wall, he asked the supervisor to tell him what took place, and he tried to assess whether
Grafton's conduct was negligence or an error in judgment. He
indicated that he also consulted with the Human Relations
Department. I find Houston's testimony credible. Thus, I find
that the decision to suspend Graf ton was based upon a businass
judgment, and Complainant has not established that it was
motivated in any part by his protected activities.

IV.
Grafton indicated that, on December 18, 1988, he said that
he would not fight a fire. He indicated that the reason for
making such a statement was that he was not properly trained in
that he had not received any training in fighting a fire, nor had
he received any training in the use of a fire extinguisher. He
also indicated that he did not know when he bid for an underground job at the mine, that putting out a fire was one of the
conditions of employment. In this connection, Grafton indicated
that he did not see any film at the 1988 training with regard to
fighting a fire or using a fire extinguisher. Dant also indicated that he was not sure whether such instruction was given.
However, I find based on the testimony of Allen, who I find to be
a credible witness, that in the 1988 training a film was provided
showing the use of a fire extinguisher. This also was corroborated by Brothers upon cross-examination. As such, it appears
that Grafton was given some training in the use of a f i.ce extinguisher.
On or about February 7, 1989, it was reported to Houston by
Allen and MSHA Inspector Donald Bartlett that Grafton had told
them that he would not Eight any fires in the mine. Grafton does
not dispute this, but indicates that he may have told this to
Bartlett and Allen sometime in February 1989, prior to Feb.cuary 7,
1989. Houston indicated his response was to disqualify Grafton from
working underground in the mine. Be was assigned a job above ground
as a Trainee Bracket 1 at $8.93 an hour. I find that the only reason why Respondent t:"emoved Grafton from working underground was his
stated refusal to right fires underground. As such, I find that
Complainant has not established that his transfer from the mine was
motivated in any part by any protected activities.

67

l3ased on all the above, it is concluded that the Complainant
has failed to establish a prima facie case, that he was discriminated against in violation of section 105(c) of the Act.
ORDER
It is hereby ORDERED that the Complaint herein shall be
DISMISSED.

L~

.Avram Weisberger
Administrative Law Judge
Distribution:
Mr. Lon Spann, Independent Workers of North America, 268 Debry
Circle, Paducah, KY 42003 (Certified Mail)
Dennis c. Merriam, Esq., Labor Relations Attorney, Gold Bond
Bui:i..ding Products, Division of National Gypsum Company,
2001 Rexford Road, Charlotte, ~C 28211 (Certified Mail)
dcp

68

FEDE~L

MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 12
1990
:
. DISCRIMINATION PROCEEDING

DENNY ROGER ·rHOMl?SON,
Complainant

Docket No. WEVA 86-196-D

v.
:
.AMHERST

COAL COMPANY,
Respondent

HOPE CO 85-17

.

DECISION
AND
ORDER OF DISMISSAL
Before:

Judge Melick

On August 15, 1986, at the request of the parties the
captioned proceedings were stayed pending resolution of a
case before the Courts of West Virginia involving the same
underlying facts. As part of that Stay Order the parties
were directed "to file with the undersigned a written report
concerning the status of proceedings in the West Virginia
Courts on or before January 1, 1987, and on the first day of
each quarter thereafter until those proceedings have been
e}thausted".
On Novembe·c 4, 1988, an Orde.c to Show Cause was directed
to the Complainant for his failure to file the reports
required by the Stay Order. In response to the Order to
Show Cause the Complainant filed a status report and ::;tated
that he would file quartarly status reports commencing
January 5, 1989. Under the circumstances an Order Continuing
Stay was issued. Thereafter however no status reports were
filed and on Dece1nber 20, 1989, an Order to Show Cause was
again issued to the Complainant directing him to show cause
on or before January 2, 1990, why "these proceedings should
not be dismissed for failure to comply wi tlr the Ot'de.rs of
this .Judge issued August 15, 1986, and December 16, 1988."
Copies of the Order to Show Cause were sent by certified
mail to both the Complainant himself and to his last known
attorney. The copy of the Order to Show Cause sent to the
Complainant was retut'ned marked "forwarding time expired".
The copy of the Order to Show Cause sent to the Complainant's
last design.::ited attorney was returned marked "attempted -not known." The failure of the Complainant and his attocney

69

to inform the Commission of their current addresses is in
violation of Commission Rule 5(c), 29 C.F.R. § 2700.S(c), and
the Commission is therefore unable to serve further notices
in this proceeding. In addition the Order to Show Cause
issued December 20, 1989 r:·,b<:ts~ . . not, aQd can not therefore
be answered. Accordingl.Y~·t.he.~ cap'ti;-Gned proceeding is
dismissed.
ORDER

\.

Discrimination Proceeding '~ocket No~ WllVA 86-1~-D is
hereby DISMISSED.

(V ;fJ''v ~JA\)~k'----

Garj Me'l ·ck
\\
Administrp.tive ~a
l

\._../\

Distribution:

\

Judge
I

,_)

Paul K. Reese, Esq., Sterl F. Shinaberry, 1018 Kanahwa
Boulevard, East, Charleston, WV 25311 (Certified Mail)
Michael T. Heenan, Esq., Smith, Heenan & Althen, 1110 Vermont
Avenue, NW, Washington, DC 20005 CCertif ied Mail)
Mr. Danny Roger Thompson, P.O. Box 326, Man, WV

(Certified Mail)
nt

70

25635

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 121990
SECRETARY OF LABOR,
MINE SA.E'ETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.
METTIKI COAL COMPANY,
Respondent

..
.
.
.
.
:

CIVIL PENALTY PROCEEDINGS
Docket No. YORK 89-5
A. C. No. 18-00621-03649
Docket No. YORK 89-18
A. C. No. 18-00621-03654
Mettiki Mine

DECISION
Appearances:

Before:

Nanci A. Hoover, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, PA,
for the Secretaryi
Ann R. Klee, Esq., Crowell and Mooring,
Washington, DC, for the Respondent.

Judge Fauver

In these consolidated cases the Secretary of Labor seeks
civil penalties for alleged violations of Notice to Provide
Safeguard No. 3115882, under § llOCa) of the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801 et seq.
Having considered the hearing evidence and the record l/ as
a whole, I find that a preponderance of the substantial,
reliable, and probative evidence establishes the following
Findings of Fact and the further findings in the Discussion
below:
FINDINGS OF FACT
Notice to Provide Safeguard No. 3115882
1. On July 27, 1989, MSHA Inspector J. W. Darios observed
water and mud in the approaches to the Nos. 9 and 10 Seals at the
Mettiki Mine.

l/

The transcript and exhibits are consolidated in Docket Nos.
YORK 89-10-R, YORK 89-12-R, YORK 89-5, YORK 89-6, YORK 89-16,
YORK 89-17, YORK 89-18, YORK 89-26, and YORK 89-28.

71

2. Based upon his observations, Inspector Darios issued
Notice to Provide Safeguard No. 3115882.
3. The Notice stated that "water mixed with and/or mud over
boot deep was present at the C-portal Nos. 9 and 10 seals which
restricted access and approach to the seals," and provided for a
"safeguard that all travel and walkways at this mine shall be
maintained with a clear safe travelway free of debris and
stumbling hazards." Gov't. Ex. 4.
4. The approaches to the Nos. 9 and 10 Seals were in an
remote area of the mine 150-200 feet from the nearest travelway
along which miners would normally walk.
5. The only individuals assigned to travel in the
approaches to the Nos. 9 and 10 Seals were the fireboss and the
pumper, who conducted weekly examinations of the seals as
required under 30 C.F.R. § 75.305.
6. There were no belt conveyors, track or mechanical
equipment in the approaches to the Nos. 9 and 10 Seals.
7.
Inspector Darios advised the mine foreman, Mervin
Smith, that wooden walkways constructed in the approaches to the
seals would suffice to control the hazard presented by water and
mud in the approaches.
8.
mines.

Water and mud are common conditions in underground coal
Citation No. 3109953

9. On September 13, 1988, while conducting a routine
quarterly AAA Inspection, Inspector Darios observed water and mud
in the approaches to the 12 c Seals.
10. Based upon his observations, he issued Citation No.
3109953 alleging the presence of water and mud in the approaches
to the Upper and Lower 12 C Seals in violation of Safeguard No.
3115882.
11. The approaches to the 12 C Seals were 70-80 feet from
any entry, walkway or travelway through which miners would
ordinarily travel during the course of their duties.
12. The only individuals assigned to travel in the
approaches to the 12 C Seals were the f ireboss and the pumper who
conducted examinations of the seals required under 30 C.F.R.
§ 75.305.
13. There were no belt conveyers, tracks or mechanical
equipment in the approaches to the 12 C Seals.

72

14. The.citation was terminated on September 19, 1988,
after wooden walkways were constructed in the approaches to the
12 C Seals.
Order No. 3109957
15. On September 14, 1988, Inspector Darios observed water
and mud in the approaches to the Nos. 11, 12, 13 and 14 Seals C"C
Portal Seals"). He also observed a wooden plank floating in the
approach to the No. 13 Seal.

16.

Based upon his observations, Inspector Darios issued

§ 104(d)(2) Order No. 3109957 alleging a violation of Safeguard

No. 3115882.
17. The approaches to the C Portal Seals were in a remote
area of the mine 100-200 feet from any entry, travelway or
walkway through which miners would ordinarily travel during the
course of their duties.
18. The only individuals assigned to travel in the
approaches to the c Portal Seals were the f ireboss and the pumper
who conducted weekly examinations of the seals required under 30
C.F.R. § 75.305.
19. There were no belt conveyors, tracks or mechanical
equipment in the approaches to the C Portal Seals.
20. The order was terminated on September 16, 1988, after
the water was pumped out of the approaches and the wooden walkway
was replaced in the approach to the No. 13 Seal.
DISCUSSION WITH FURTHER FINDINGS
An inspector's authority for issuing safeguard notices,
which become mandatory safety standards for the mine, is found in
30 C.F.R. § 75.1403, which is a reprint of § 314(b) of the Act.
It provides:
Other safeguards adequate, in the judgment of an
authorized representative of the Secretary, to
miniillize hazards with respect to transportation of men
and materials shall be provided.
Section 75.1403-1 provides:
(a) Sections 75.1403-2 through 75.1403-11 set out
the criteria by which an authorized representative of
the Secretary will be guided in requiring other
safeguards on a mine-by-mine basis under section
75.1403. Other safeguards may be required.

73

Cb) The authorized representative of the
Secretary shall in writing advise the operator of a
specific safeguard which is required pursuant to
section 75.1403 and shall fix a time in which the
operator shall provide and thereafter maintain such
safeguard. If the safeguard is not provided within the
time fixed and if it is not maintained thereafter, a
notice shall be issued to the operator pursuant to
section 104 of the Act.
(c) Nothing in the section 75.1403 series in this
Subpart 0 precludes the issuance of a withdrawal order
because of imminent danger.
Respondent contends that Safeguard No. 3115882 is invalid
because it is not based upon a mine-specific condition.
In Southern Ohio Coal Co., 10 FMSHRC 963 (1988), the
Commission discussed the issue of the general application of
safeguards but did not rule on the specific issue of whether a
notice to provide safeguard may be issued for a transportation
hazard of a general rather than mine-specific nature. It
discussed the subject as follows:
The Com.mission has observed that while other
mandatory safety and health standards are adopted
through the notice and comment rulemaking procedures
set forth in section 101 of the Act, section 314(b)
extends to the Secretary an unusually broad grant of
regulatory power--authority to issue standards on a
mine-by-mine basis without regard to the normal
statutory rulemaking procedures. Southern Ohio Coal
Co., supra, 7 FMSHRC at 512. The Commission also has
recognized that the exercise of this unique authority
must be bounded by a rule of interpretation more
restrained that that accorded promulgated standards.
Therefore, the Commission has held that a narrow
construction of the terms of a safeguard and its
intended reach is required and that a safeguard notice
must identify with specificity the nature of the hazard
at which it is directed and the remedial conduct
required by the operator to remedy such hazard.
These underlying interpretive principles strike an
appropriate balance between the Secretary's authority
to require safeguards and the operator's right to
notice of the conduct required of him. They do not,
however, resolve the important issue raised here for
the first time--whether a notice to provide safeguard
can properly be issued to address a transportation
hazard of a general rather than mine-specific nature.
The United States Court oE Appeals for the District of
Columbia Circuit, in the context of the Mine Act's

74

provision for mine-specific ventilation plans, has
recogniz.ed that proof that ventilation requirements are
generally applicable, rather than mine-specific, may
provide the basis for a defense with respect to alleged
violations of mandatory ventilation plans. In Zeigler
Coal Co., supra, the court considered the relationship
of a mine's ventilation plan required under section
303(0) of the Act, 30 u.s.c. § 863(0), to mandatory
health and safety standards promulgated by the
Secretary. The court explained that the provisions of
such a plan· cannot "be used to impose general
requirements of a variety well-suited to all or nearly
all coal mines" but that as long as the provisions "are
limited to conditions and requirements made necessary
by peculiar circumstances of individual mines, they
will not infringe on subject matter which could have
been readily dealt with in mandatory standards of
universal application." 536 F.2d at 407; See also
Carbon County Coal Co., 6 FMSHRC 1123, 1127 (May 1984)
(Carbon County I); Carbon County Coal Co., 7 FMSHRC
1367, 1370-72 (September 1985) (Carbon County II).
Whether, as the judge believed, a similar type of
challenge may be made to a safeguard notice is a
question of significant import under the Mine Act.
Given the manner in which this important question was
raised and addressed in the present case, and the
nature of the evidence in this record, it is a question
that we do not resolve at this time.
(10 FMSHRC at
966-7.)
Section 101 of the Act establishes rigorous procedures for
the promulgation of mandatory safety or health standards. The
Secretary must comply with the formal notice and comment
rulemaking procedures of the Administrative Procedure Act. As
part of the history of administrative law, Congress recognized
that substantive standards are likely to be fairer and sounder if
they are subject to c01mnent by an interested public, and if the
enforcement agency is required to explain its regulatory choices.
See generally 1 K. Davis, Administrative Law Treatise
§§ 6.12-6.33 (1978).
In short, standards established by formal
rulemaking are pref erred because they are less likely to be
arbitrary. See Ziegler Coal Co. v. Kleppe, 536 F.2d 398, 402-03
(D.C. Cir. 1976) ("most important aspect [of agency authority to
promulgate mandatory standards] is the requirement of
consultation with knowlegeable respresentatives of • • • industry
[among others]" which was intended to address concern that
"freely exercised power of amendment [of mandatory standards)
might result in an unpredictable and capricious administration of
the st.1tute").
Congress recognized, however, that conditions vary
substantially from mine to mine, and that neither it nor the

75

agency could anticipate every hazard that might arise in a mine.
Accordingly, ·congress developed several mechanisms to establish
individualized standards on a mine to mine basis without formal
rulemaking:
(1)
It allowed petitions for modification so that
application of mandatory standards could be modified to
accommodate ~articular mine conditions.
(2) It provided for
individual mine plans that incorporate standards tailored to the
conditions of each mine.
(3) In one limited area (§ 314(b) of
the Act reprinted as 30 C.F.R. § 75.1403) -- the transportation
of men and materials in underground mines -- it authorized
individual inspectors to fill regulatory gaps by issuing
safeguards to address hazards not covered by promulgated
standards.
In Ziegler Coal, supra, the court observed, that a
"significant restriction on the Secretary's power to use the
ventilation plan as a vehicle for avoiding more stringent
requirements [imposed by the rulemaking process] arises from the
plan provisions' obvious purpose to deal with unique conditions
peculiar to each mine." 536 F.2d at 407. Analyzing the
relationship between a ventilation plan under Section 303(0) of
the Mine Act, 30 u.s.c. § 863(0), and the mandatory.standards
relating to ventilation, the court further noted that "the plan
idea was conceived for a quite narrow purpose.
It was not to be
used to impose general requirements of a variety well-suited to
all or nearly all coal mines • •
"
[Id. emphasis added.]
[A]n operator might contest an action seeking to
compel adoption of a plan, on the ground that it
contained terms relating not to the particular
circumstances of his mine, but rather imposed
requirements of a general nature which should more
properly have been formulated as a mandatory standard
under the provision of § 101 • • • • For insofar as
those plans are limited to conditions and requirements
made necessary by peculiar circumstances of individual
mines, they will not infringe on subject matter which
could have been readily dealt ~ith in mandatory
standards of universal application.
[Id. emphasis
added.]
~
Several Commission judges have applied the Ziegler
rationale in holding a safeguard to be invalid because the
safety condition was not mine-specific.
However, in a later decision (United Mine Workers of
America v. Dole, 870 F.2d 662, 672 (D.C. Cir. 1989)), the court
clarified its previous Zielger holding by stating that:
We read this caution in Zeigler to say only that
the Secretary could abuse her discretion by utilizing
plans rather than explicit mandatory standards to
impose general requirements if by so doing she

76

circumvented procedural requirements for establishing
mandatory standards laid down in the Mine Act.
Zeigler
did not purport to ignore the considerable authority of
the Secretary to determine what "should more properly
have been formulated as a mandatory standard under the
provisions of§ 101," id., and to determine what is
"subject matter which could have been readily dealt
with in mandatory standards of universal application,"
id.
As so clarified, the Zeigler decision is "a warning that the
Secretary should utilize mandatory standards [by formal
rulemaking] for requirements of universal application," but it
does not preclude the Secretary from "requiring that
generally-applicable plan approval criteria or their equivalents
be incorporated into mine plans" (870 F.2d at 672).
There is no litmus test for the validity of a notice of
safeguard simply by deciding whether the safeguard could as well
be applied to "all or nearly all mines" as a mandatory standard.
The decision requires a balance between the purpose of a flexible
authority C§ 314(b)) to correct unsafe conditions not covered by
an existing standard and the purpose of formal rulemaking
C§ lOl(a)) for safety standards of universal application.
The basic purpose of § 314Cb) authority to require
safeguards is to ensure the safety of miners in transportation of
personnel and material by permitting the inspector to correct
observed unsafe conditions that are not covered by existing
safety standards. Congress did not state that the unsafe
condition must be unique to the mine involved, nor did it
preclude use of this authority for unsafe conditions experienced
in a number of mines.
The record in this case tips the balance on the side of an
unwarranted circumvention of the formal rulemaking procedures
{§ 10l{a) of the Act).
Alan Smith, Safety Director for Mettiki, testified, based
upon his personal eKperience at Mettiki and other mines, that
water accumulation and mud are common conditions in underground
coal mines, both in approaches to seals and on travel or walkways.
Tr. 216-220. In addition, Mr. Smith testified that he had spoken
with the safety directors at three other mines, each of whom had
stated that they experienced similiar problems with water
accumulation in seal areas. Tr. 219-220. Mervin Smith, the mine
foreman, also testified that, based on his experience, mud and
water are co1mnon conditions in underground coal mines. Tr. 211.
MSHA's records of safeguards show that MSHA has issued safeguards
for water and mud on roads in all but one of the mines in the
subdistrict involved in the instant cases. Respondent's Supp.
Exs. I-VI. See, ~, Safeguard No. 222091 {safeguard issued to
Laurel Run Mining Company Portal No. 2 requiring that "all off

77

track haulage roadways • • • be maintained as free as practicable
from bottom irregularities, debris, and wet and muddy
conditions") (Respondent's Supp. Ex. I); Safeguard No. 630548
(safeguard issued to Island Creek Coal Company Dobbin Mine
requiring "all off track haulage roadways • • • [to be]
maintained as free as practicable from bottom
irregularities, debris, and wet and muddy conditions")
(Respondent's Supp. Ex. II); Safeguard No. 626939 (safeguard
issued to the Masteller Coal Company requiring "all haulage roads
• • • [to be] maintained as free as practicable from bottom
irregularities, debris and water or muddy conditions")
(Respondent's Supp. Ex. III).
The Secretary's regulatory scheme is fully consistent with
treating water and mud hazards in approaches and travelways as a
subject for formal rulemaking rather than safeguards. For
example, in Part 77 of the regulations -- "Mandatory Safety
Standards, Surface Coal Mines and Surface Work Areas of
Underground Coal Mines" -- the Secretary must use formal
rulemaking, since there is no statutory authority for notices of
safeguards in surface mining. Section 77.205 of the mandatory
safety standards provides in part:
§ 77.205 Travelways at surface installations.

Ca) Safe means of access shall be provided and
maintained to all working places.
Cb) Travelways and platforms or other means of access
to areas where persons are required to travel
or work, shall be kept clear of all extraneous
material and other stumbling or slipping
hazards.
These standards address the same kind of safety conditions
as those involved in Safeguard No. 3115882. The Secretary has
not shown that a bypass of § lOl(a) rulemaking is reasonably
justified for "stumbling and slipping hazards" in underground
mines.
CONCLUSIONS OF LAW
1.

The judge has jurisdiction over these proceedings.

2.

Notice of Safeguard No. 3115882 is invalid.

3. Citation No. 3109953 and Order No. 3109957 are invalid
because the underlying Notice of Safeguard is invalid.

78

ORDER
1. Notice of Safeguard No. 3115882, Citation No. 3109953,
and Order No. 3109957 are VACATED.

2.

These proceedings are DISMISSE:D.

-tt);J;t,,:.,.,_Fa~l~r
~a..-v~

William
Administrative Law Judge

Distribution:
Nanci A. Hoover, Esq., Office of the Solicitor, U.S. Department
of Labor, 3535 Market Street, Philadelphia, PA 19104 (Certified
Mail)
Ann R. Klee, Esq., Crowell and Moring, 1001 Pennslyvania Avenue,
N.W., Washington, D.C. 20004-2505 (Certified Mail)
iz

79

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

JAN 121990
. CIVIL PENALTY PROCEEDING
Docket No. YORK 89-6
. A.
C. No. 18-00621-03645

v.
Mettiki Mine
METTIKI COAL COMPANY,
Respondent
DECISION
Appearances:

Judith Horowitz, Esq., Office of the Solicitor,
U.S. Department of Labor·, Philadelphia, PA,
for the Secretary;
Ann Klee, Esq., Crowell and Moring, Washington, DC,
for the Respondent.

Before:

Judge Fauver

The Secretary of Labor seeks civil penalties for alleged
safety violations under § llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et~Having considered the hearing evidence and the record !/ as
a whole, I find that a preponderance of the substantial,
reliable, and probative evidence establishes the following
Findings of Fact and additional findings in the Discussion below:
FINDINGS OF FACT
Mine Ventilation
1. At all relevant times, the Mettiki Mine was ventilated
by an exhaust system. Mine fans on the surface pulled fresh
intake air from the portals into the mine.
2. From the portals, intake air was pulled through three
main entries to the bottom of the hill, as shown on Exh. R-4, and
directed to the left into the K-Mains so it could be used to
ventilate the L-3 and L-4 longwall panels.
1/ The transcript and exhibits are consolidated in
Docket Nos. YORK 89-10-R, YORK 89-12-R, YORK 89-5, YORK 89-6,
YORK 89-15, YORK 89-17, YORK 89-18, YORK 89-26, and YORK 89-28.

80

3. On July 19, 1988, when Order 3115856 was issued, Mettiki
was in the process of retreat mining the L-3 longwall panel,
although no mining was being done that day because the mine was
idle for the miners' vacation.
4. The L-3 longwall panel was ventilated by five intake
entries, two on the headgate side and three on the tailgate side.
5. The intake entry on the headgate side served as the main
section intake; most of the air in that entry was used to
ventilate the longwall face. Once the intake air ventilated the
longwall face, it became return air which was carried out of the
mine through the bleeder entries and the gob and into the main
return.
6. The three entries on the tailgate side of the L-3
longwall panel were also intake entries, which carried more fresh
air in an inby direction up the tailgate and into the bleeders.
7. This method of ventilating the L-3 panel was approved in
the mine ventilation and methane and dust control plan.
8. The main entries immediately outby the L-3 longwall
panel, which are the subject of this case, were ventilated
entirely with intake air.
9. The "teardown rooms," consisting of two entries and
connecting crosscuts immediately inby these main entries, were
also ventilated with intake air. The teardown rooms were to be
used to disassemble the longwall equipment when the panel was
mined out, so that the L-3 longwall equipment could be moved to
the next panel.
10. Because the L-3 panel was nearly mined out, Mettiki was
using the vacation period to complete a substantial amount of
work in the teardown rooms (including hauling supplies,
rehabilitating a roadway and operating a diesel scoop).
11. Management decided that the rehabilitation work in the
teardown rooms required increased intake air, and to provide this
two special ventilation measures were taken. First, a stopping
was removed from the No. 12 crosscut between the Nos. 3 and 4
entries of the K-Mains so that intake air could be maintained .in
the L-3 teardown rooms. Second, although it was not required by
the ventilation plan, a check curtain was erected in the No. 11
crosscut of the No. 2 main track entry C"A" on Exh. R-4) to
direct some of the fresh air headed for the longwall face into
that area.
12. Once the intake air in the K-Mains ventilated the
teardown rooms, it was directed up the L-3 tailgate entries into
the bleeders behind the L-3 panel and out of the mine through the
main return.

81

13. Intake air from an isolated K-Mains entry was also used
to ventilate the seals adjacent to a mined-out area.
14. Once the fresh air swept the seals, it was directed
into the bleeder entries adjacent to the mined-out L-2 longwall
panel, into the main return, and out of the mine. The intake air
that ventilated the seals was not used to ventilate any working
areas.
Order 3115856
15. On July 19, 1988, MSHA Inspector William Darios
inspected the K-Mains entries immediately outby the L-3 longwall
panel.
16. Inspector Da~ios had never been to the L-3 section
before, but he believed that the L-3 longwall panel was
ventilated in accordance with page 48b of Mettiki's ventilation
plan.
17. Acting Mine Foreman Joe Peck accompanied Inspector
Darios on his inspection.
18. Near the mouth of the tailgate entry, immediately
adjacent to the L-3 longwall panel, Inspector Darios took an air
measurement of 7,104 cubic feet per minute.
19. He believed the air at that location was moving in an
outby direction and concluded it was return air.
20. In addition, Inspector Darios believed that the air
used to ventilate the seals adjacent to the K-Mains entries was
return air, because he thought the seals were examined only
weekly, as required by § 75.305 for seals ventilated with return
air. Because he thought there was return air in the tailgate
entry and at the seals, he assumed that all K-Mains entries at
the mouth of the L-3 longwall panel carried return air.
21. All these assumptions led him to the conclusion that
having a check curtain (instead of a permanent stopping> in a
crosscut in the No. 2 entry of the K-Mains C"A" on Exh. R-4)
allowed air from the headgate side of the L-3 panel to "mix" with
the return air he believed to be present in the K-Mains entries.
22. Believing this condition violated the mine's
ventilation plan, Inspector Darios issued Order 3115856, alleging
a violation of 30 C.F.R. § 75.316.
Order 2493077
23. On July 6, 1988, Inspector Darios issued Section
104Cd)(2) Order 2943077 after observing a kink or bend in the

82

cable of the c Portal Nordberg Hoist. The kink was 13 inches
long and kinked 3/8 of an inch when the cable was weighted and
7/8 of an inch without weight.
24. The kink in the cable was 10 feet 2 1/2 inches from the
Nordberg Hoist Barney car.
25. Grease and dirt imbedded in the cable at the point of
the kink made it impossible to properly examine the damage
without proper cleaning.
26. When the inspector observed the kink in the cable, the
equipment had not been removed from service.
27. The condition was noted in the daily examination book
by the hoist operator on July 1, 1988.
28. The damage was not repaired nor was the hoist cable
removed from service between July 1, 1988 and July 6, 1988.
29. The kink was examined visually by the hoist operator
but the cable was not cleaned before his examination nor was the
kink measured during his examination.
30. The equipment needed to repair the cable was present on
the mine property.
DISCUSSION WITH FURTHER FINDINGS
Order 3115856
The ventilation plan required that return entries be
separated from intake entries by permanent stoppings within three
crosscuts of any working face. Exh. J-3 at 48a. There was no
requirement that intake entries be separated from other intake
l~ntries or that returns be separated by stoppings from other
returns. At the time Order 3115856 was issued, the K-Mains
immediately outby the L-3 longwall panel were ventilated with
intake air so that work could be performed in the teardown rooms.
The check curtain cited by the inspector was placed in the
middle of an intake entry, and permitted a small amount of intake
air to pass through the curtain to intake entries on the other
side. Placement of the curtain did not violate Mettiki's
ventilation plan. Rather, as Mr. Peck testified, at the time the
order was issued, the ventilation of the K-Mains and the L-3
longwall panel complied with the ventilation plan~ the air
pressure against the check curtain was what he eKpected to see,
indicating that the K-Mains were ventilated with intake air.
There was no requirement for a stopping or even a check
curtain at the No. 11 crosscut of the No. 2 entry cited by the
inspector. Mr. Peck testified that the only reason a check

83

curtain had been installed at that location was to maintain the
amount of fresh air going to the longwall face; it was not
intended as a permanent separation because one was not required.
Moreover, there was no requirement for a stopping at the No. 12
crosscut between the Nos. 3 and 4 entries of the K-Mains. Mr.
Peck testified that a stopping had been necessary at that
location to maintain the separation between the primary and
secondary escapeways from the L-2 longwall section during the
retreat mining of that panel. However, once the L-2 panel was
mined out and retreat mining switched to the L-3 longwall panel,
the escapeways had to be rerouted, obviating the need for a
stopping at the location cited by the inspector. Tr. 330-33.
I find that the L-3 longwall panel was being ventilated in
accordance with page 48a of the ventilation plan, as Mr. Peck
explained. The inspector was mistaken in his conclusion that
Respondent was following page 48b of the plan.
Thus, contrary to the inspector's assumptions, there was no
mixing of intake and return air in violation of the ventilation
plan, because there was no return air in the places he believed
it existed. Where the stopping had been removed and where the
check curtain was located, intake air was mixing with intake air
and that did not violate Mettiki's ventilation plan or any other
mandatory standard.
Order 23943077
The Secretary has alleged a violation of 30 C.F.R.
§ 75.1434(e), which provides in part:

Unless damage or deterioration is removed by
cutoff, wire copes shall be removed from
service when any of the following conditions
occurs:

*
Ce)

*

*

Distortion of the rope structure *

* * .

On Friday, July 1, 1988, Hoistman Ellsworth Lambert noticed
a kink, or bend, in the hoist cable and noted it in the hoist
examination book at 4:20 p.m. On Tuesday, July 6, before 7:30
a.m., Mine Superintendent Steve Polee called Maintenance Foreman
Dave Blythe to inform hi1n that a bend in the hoist rope had been
reported. He sent Maintenance Foreman Blythe to investigate the
condition. Mr. Blythe examined the kink and considered it a
distortion of the rope gtructure within the meaning of §
75.1434Ce). He ordered parts to replace the damaged part of the
cable, but did not remove the cable from service pending repairs.
Later that day, around 9:45 a.rn., MSHA Inspector Joseph W.
Darios inspected the hoist. After carefully inspecting the kink

84

in the cable, he issued Order 23943077 alleging a "substantial
and significant" CS & S) violation of 30 C.F.R. § 1434Ce), and an
unwarrantable failure to comply with the regulation.
I find that the kink in the cable was a "distortion of the
rope structure" within the meaning of § 75.1434Ce), as recognized
in the testimony of both Inspector Davis and Maintenance Foreman
Blythe. Respondent's argument that the kink was not a distortion
of the cable structure is not persuasive, and is far afield of
the facts in this case.
Inspector Darios found the violation was S & S because of
the risk of serious injuries in the event the cable broke. The
hoist cable supported mantrips and heavy equipment up and down a
steep slope (about a 15% grade). If the cable broke, there was a
reasonable likelihood of serious injuries.
The Secretary has proven a significant and substantial
hazard under the criteria set forth in the Act and by the
Commission. An S & S violation is one "that could significantly
and substantially contribute to the cause and effect of a mine
safety or health hazard" C§ 104(d)(l) of the Act). If, "based
upon the particular facts surrounding [the] violation, there
exists a reasonable likelihood that the hazard contributed to
will result in an injury or illness of a reasonably serious
nature" the violation meets the statutory definition. Cement
Division, National Gypsum Co., 3 FMSHRC 822, 825 (1981).
In Mathies Coal Company, 6 FMSHRC 1 (1984), the Commission
further discussed the element of an S & S violation. The
Secretary must prove: Cl) there is a violation, (2) the violation
contributed to a discrete safety hazard, (3) the hazard would be
reasonably likely to lead to an injury and (4) the injury would
be reasonably serious. 6 FMSHRC at 3-4.
In this case, the violation contributed to a discrete safety
hazard of the hoist's wire rope breaking. Inspector Darios
noticed the kink in the cable. Seeing that dirt and grease were
coating the cable, he asked to have the area cleaned so he could
examine it. He then measured the distortion with weight on the
cable and with weight removed from the cable. He observed that
the spacing between the lays of the cable in the internal portion
of the kink was wider than usual. He concluded, based upon his
expert training, experience and caraful observations, that the
cable was distorted, that there could be internal damage to the
wire rope and that the total condition created an S & S hazard of
the rope breaking.
The evidence clearly supports the conclusion that the
violation contributed to the cause and effect of a discrete
safety hazard and that continued normal mining operations would
endanger miners. There was sufficient visible evidence of a

85

distortion of the cable structure to justify the inspector's
concerns about possible internal damage.
The evidence further establishes that the hazard contributed
to by the violation was reasonably likely to result in serious
injuries. Breakage of the cable was reasonably likely to result
in a number of different events that could cause serious injury.
Derailment of the hoist could result in a collision between the
hoist and equipment parked on side tracks. Such a derailment and
the subsequent collision could result in miners becoming caught
between equipment. Also, heavy equipment-. could travel down the
track and strike people at the bottom of the slope. In the event
the cable broke, even if emergency equipment operated
successfully to prevent a collision or derailment (and this is
not always a reasonable assumption), lurching of a mantrip could
cause serious injuries to riders.
The operator introduced the results of a destructive test
in which the cable broke at 217,000 pounds. This evidence also
showed that the cable broke at the point of the kink. Therefore,
the weakest point, the point of failure, was the site of the
distortion. The evidence demonstrates that the kink threatened
the integrity of the cable. Furthermore, the test itself did not
reflect the conditions under which the rope was used. In the
test, constant pressure was increased until the cable broke; this
was not intermittent pressure that would reflect the daily strain
put on the cable. Nor did the test take into account the fact
that, with continued use of the cable, strands in the distorted
section would undergo greater friction, and more water would
infiltrate the core of the cable with greater risk of corrosion.
The Commission stated in National Gypsum that the
inspector's independent judgment and expertise are an important
elament in making significant and substantial findings.
Inspector Darios carefully examined the distortion in the cable,
including measurements with weight tests, and reasonably
concluded there was an S & S hazard if the condition were allowed
to continue unabated.
The inspector also found an unwarrantable violation. A
violation is unwarrantable if it results from "aggravated
condLict" constituting more than ordinary negligence. Emery
Mining Company, 9 FMSHRC 1997 (1987). I find that Respondent
displayed indifference or a serious lack of reasonable care in
failing to address the oroblern in the hoist cable that e~isted
for six days. Such conduct met the Emery Mining definition of an
unwarrantable violation.
Both the lack of procedures that would assure prompt
discovery and correction of the violation and management's
conduct in failing to address and correct the condition once it
was discovered support a finding of unwarrantable failure. The
hoist operator, Elwood Lambert, first noticed that there was a

kink in the cable around 4:20 p.m. on Friday, July 1, 1988,
during his daily examination of the equipment. The condition was
reported in the examination book on July 1 and was noted every
day until July 6, 1988, when Inspector Darios came to the mine to
conduct a regular inspection. Although the condition was noted
for six days, management did not take any action to examine the
cable until July 6, 1988, when Maintenance For~~an Dave Blythe
examined the cable in response to a call from the Mine
Superintendent. At that time, he looked at the cable and decided
that the problem was not serious. He decided to perform the
repairs when convenient. No other management official examined
the cable before the order was issued by Inspector Darios.
Respondent's decision to allow the cable to remain in
service demonstrates a serious lack of reasonable care. Because
he \ias the only member of management to examine the cable before
the order was issued, Foreman Blythe's actions must be closely
examined. First, he decided to allow the cable to remain in
service in spite of his belief at the time that the kink
constituted a distortion of the-Structure of the cable within the
meaning of 30 C.F.R. § 75.1434(e). Tr. 602. He explained his
decision to allow the violation to continue by saying that the
cable had been allowed to remain in service in the past when
broken wires had been found. Tr. 610. This explanation is
unsatisfactory. It must be noted that he failed in this case to
make measurements with a micrometer as he had been required to do
when broken wires were found. Tr. 610-611. Furthermore, whereas
distortions require retirement of a cable C§ 75.1434Ce)) broken
wires may not (see§ 75.1434(a)). Moreover, although he felt the
condition posed no hazard, he was aware that a visual examination
of an unbroken cable does not reveal internal damage. Finally,
he did not mention that he placed any reliance on previously
issued citations. He only said that the mine has always repaired
distortions when convenient.
Management's failure to discover and correct the violation
for almost a week further supports a finding that its conduct
constitutes an unwarrantable violation.
The daily examination
books are countersigned by a management official. However, no
management official was available to perform this duty from
Friday, July 1, until the following Tuesday, July 5. Even at
that time, no action was taken and the condition was allowed to
exist another day without attention. When Foreman Blythe was
finally notified of the condition, his examination was only
cursocy.
Respondent argues that its conduct was not unwarrantable
because its personnel relied on citations issued by another
inspector, Wayne Fetty, for distortions in wire ropes in which
the rope was not required to be removed from service immediately.
However, the actions taken by Mettiki's management at the time of
the instant violation reveal that management was not even aware
oE the condition for five days after it was first reported in the

87

examination books. Tr. 688-689. Further, the management
official who.examined the cable did not indicate that he relied
upon Mr. Fetty's citations. In fact, he testified that he never
discussed with Mr. Fetty what constitutes sufficient damage for
application of the retirement criteria. Tr. 601.
An examination of the operator's conduct at the time the
distortion was discovered reveals a failure of management to
address safety problems identified by the miners. The duty of
assessment of the severity of the distortion of the cable was
left to the judgment of an hourly employee. Tr. 691. Under
management's policy, it was the rank and file's responsibility to
determine if a problem already identified in the examination
books is serious enough to alert management to take immediate
action. Tr. 690-691. If a problem happened to occur on a Friday
as it did in this case, there was no management official
responsible for locating and assessing violations that occurred
to the hoist. Tr. 690-691.
On balance, I find that Respondent's conduct rose to a level
above ordinary negligence.
Considering all the criteria for a civil penalty in § llOCi>
of the Act, I assess a civil penalty of $1100 for this violation.
Orders 3115846 and 3115848
At the hearing, the parties stipulated that the only issue
remaining on liability as to these orders is whether Mettiki's
roof control plan required Mettiki to replace posts that were
removed in order to install longwall equipment. Tr. 472. If
this issue is answered in the affirmative, the parties stipulated
that the above § 104(d) orders should be modified to § 104(a)
citations with reduced findings of negligence and gravity.
Order 3115846 alleges that roof support posts had been
removed in a number of places in the L-4 entry and Nos. 5 and 6
crosscuts allowing the width of the entry and crosscuts to exceed
18 feet, in violation of Mettiki's roof control plan and 30
C.F.R. § 75.220. Order 3115848 alleges a violation of 30 C.F.R.
§ 75.303 for a failure to conduct an adequate preshift
examination of the cited area.
Mettiki's roof control plan provided that, "As the longwall
pan, shields, and shearer are installed, posts will be removed as
necessary." Jt. Ex. 4, p.31.
The Secretary contends that this provision is only a
conditional exception to the requirement for an 18 foot width in
the longwall setup entry and crosscut. She contends that in
context, the word "as" is synonymous with "while" or "when" so
that the roof control provision means that after the longwall
equipment is moved through the entry and crosscut, the cemoved

88

posts must be put back in place to keep a maximum width of 18
feet.
Respondent contends that the roof control plan does not
expressly require posts to be reinstalled after they have been
removed according to the plan, and such a requirement is not
reasonably implied by the plan.
The roof control plan requires the setup entry and crosscuts
to be mined 18 feet wide initially and supported with roof bolts.
The operator is then required to set a double row of posts on
five foot centers along the length of the setup entry and
crosscuts. The plan then and only then allows the operator to
shear off an additional five feet in width along the rib opposite
the posts to allow the entry or crosscut to be a maximum width of
23 feet. The stated purpose of requiring the double row of posts
to be set is to maintain an 18 foot width before the entry and
crosscut is widened to 23 feet. At no time in the process is the
setup entry and crosscut allowed to become more than 18 feet wide
without additional support of the double row of posts.
The plan then provides that, "As the longwall pan, shields,
and shearer are installed, posts will be removed as necessary."
{Emphasis added.) The word "as" is reasonably interpreted to
mean "during the time that," or "while" in this context. Thus,
the plan allows for removal of the posts only during installation
of the panline, shields and shearer. The limitation that the
posts be removed only as necessary further emphasizes that such
removal be minimized.
The roof support plan specifies the order in which the steps
are to be performed so that the set-up entry and crosscuts may be
sheared to a maximum width of 23 feet. The plan requires that
the steps be taken in a specific order so that at each step the
entry and crosscut are always narrowed by, and supported by posts.
Further, the plan for supporting the roof of the longwall setup
entry and crosscut specifically states that the "entry and
crosscut will be sheared to 23 feet wide and supported to plan."
(Emphasis added.) The plan requires the double row of posts to
be set. That requirement read in conjunction with the provision
allowing removal of such posts only when installation of the
panline, s·nie_lds or shear is occurring, supports the conclusion
that the posts must be reinstalled after removal.
To interpret the roof plan to allow posts to remain absent
would render the specific cutting and roof support procedures
superfluous. The plan must not be interpreted to render its
requirements illogical. tf the roof support plan for the
longwall setup entry and crosscuts were interpreted as urged by
the operator, the effect would be quite dangerous. If posts
~ere not required to be replaced, one section of panline might be
installed and posts could be removed. Then if work did not
continue, under Respondent's interpretation the entry or crosscut

89

could remain unsupported with excessive widths indefinitely. The
plan is written and must be interpreted to avoid this result.
The parties' stipulation is granted to modify these orders
to § 104Ca) citations with reduced findings of negligence and
gravity. The original alle9ation of negligence in Order 3115846
is changed to moderate negligence and gravity is changed by
deleting S & s. In Order 3115848, the original allegation of
negligence is changed to moderate negligence and gravity is
changed by deleting S & S.
Independent of the question whether the instant violation is
"significant and substantial" within the meaning of§ 104Cd)(l)
of the Act, I find that it is a serious violation within the
meaning of "gravity" in § llO(i) of the Act.
It is serious
because the safety standard is an important protection for miners
and Respondent's conduct created a reasonable possibility of
serious injury that could result from excessive widths of entries
and crosscuts.
It is also a serious violation because of the
need to deter future violations of this type.
Considering all the criteria for civil penalties in § llO(i)
of the Act, I assess a civil penalty of $100 for each of the two
violations cited in revised Citations 3115846 and 3115848.
CONCLUSIONS OF LAW

1.

The judge has jurisdiction over this proceeding.

2. The Secretary failed to prove a violation of 30 C.F.R.
§ 75.316 as alleged in Order 3115856.
3. Respondent violated 30 C.F.R. § 75.1434(e) as alleged in
Order 23943077.
4. Respondent violated 30 C.F.R. § 75.220 as alleged in
revised Citation 3115846.
5. Respondent violated 30 C.F.R. § 75.303 as alleged in
revised Citation 3115848.
Order
WHEREFORE IT IS ORDERED that:
1. Order 3115856 is VACA'rED; Order 23943077 is AFFIRMED;
revised Citations 3115846 and 3115848 are AFFIRMED.

90

2. Respondent shall pay the above civil penalties of $1,300
within 30 days of this Decision.

{,()~ 7a..uvV\-

william Fauver
Administrative Law Judge

Distribution:
Judith L. Horowitz, Esq., Office of the Solicitor, U.S.
Department of Labor, Room 14480, Gateway Building, 3535 Market
Street, Philadelphia, PA 19104 (Certified Mail)
Ann R. Klee, Esq., Crowell and Moring, 1001 Pennsylvania Avenue,
N.W., Washington, D.C. 20004-2505 (Certified Mail)
iz

91

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 12 1990
METTIKI COAL CORPORATION,
Contestant

.

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Respondent

.:

SECRE'rARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CONTEST PROCEEDING
Docket No. YORK 89-10-R
Citation No. 3110188; 11/1/88
Mettiki Mine

CIVIL PENALTY PROCEEDING
Docket No. YORK 89-26
A. C. No. 18-00621-03659

v.
Mettiki Mine
METTIKI COAL COMPANY,
Respondent
DECISION
Appearances:

Judith Horowitz, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, PA
for the Secretary;
Susan Chetlin, Esq., Crowell and Moring,
Washington, DC, for the Respondent.

Before:

Judge Fauver

The Secretary of Labor seeks civil penalties for alleged
violations of safety standards and Mettiki Coal Corporation seeks
to vacate the citations under § 105(d) of the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801 et seq.
Having considered the hearing evidence and the record ~/ as
a whole, I find that a preponderance of the substantial,
reliable, and probative evidence establishes the following
Findings of Fact and further findings in the Discussion below:

!I

The transcript and exhibits are consolidated in Docket Nos.
YORK 89-10-R, YORK 89-12-R, YORK 89-5, YORK 89-6, YORK 89-16,
YORK 89-17, YORK 89-18, YORK 89-26, and YORK 89-28.

92

FINDINGS OF FACT
Citation No. 3110188
1. In November, 1988, when Citation No. 3110188 was issued,
Eimco diesel powered self-propelled personnel carriers, here
called "White Knights," ran on an underground track to carry
Mettiki's miners to their working sections at the Mettiki Mine.
2. The White Knight personnel carrier was about 22 feet
long, 8 feet wide and 4 1/2 feet high, with a capacity of 16
passengers.
3. The White Knight personnel carrier was equipped with two
separate braking systems.
4. The regular, or "service," brakes were hydraulic disk
brakes on the axles. They were activated simultaneously by
pulling the service brake lever.
5. The other braking system was a parking brake. Unlike
the service brakes, the parking brake was a mechanical drum
brake, designed to prevent the carrier from moving when parked.
When the operator pulled the parking brake lever (located to the
right of the foot throttle on the front of the engine cover),
the brake would lock the motor shaft and remain engaged until the
brake handle was physically released.
6. Under Mettiki's safety rules, before the miners boarded
the personnel carrier, the operator was required to check the
sanders, headlights and other components.
7. As the personnel carrier began to move, both braking
systems were to be tested. First, the parking brake was tested
by applying power while the brake was still set to be sure it
held the vehicle in the parked position; then, the parking brake
was slowly released. Once the parking brake was released, the
hydraulic brakes were tested by applying them to hold the
equipment.
8. After a personnel carrier reached a working section, it
was parked on a switch off to the side of the main track until it
was needed. When the carrier was parked, the parking brake was
set to secure the vehicle.
9. On November 11, 1988, MSHA Inspector Charles Wotring
inspected the E-2 section of the Mettiki Mine.
10. An empty White Knight was parked in a crosscut off the
main E-2 track, to make coom to move supplies into the E-3
section.

93

11. The personnel carrier was parked almost on the level,
about 20 feet from the base of a slight incline; the parking
brake was engaged.
12. The inspector briefly examined the personnel carrier,
and observed that the parking brake was set. He made no findings
that the White Knight was not functioning properly.

13. The inspector issued Citation 3110188, alleging a
violation of 30 C.F.R. § 75.1403, because he believed that
parking the White Knight and securing it only with the mechanical
parking brake was insufficient to satisfy Notice to Provide
Safeguard 620279, which had been in effect at the Mine since
June, 1980, and modified on May 11, 1988.
14. The Safeguard required track-mounted haulage equipment
to be secured with a stop block, equipped with derails or chained
to the rail to prevent runaway movement.
Citation No. 3110075

15. On September 21, 1981, Notice to Provide Safeguard
857887 was issued at Mettiki's Beaver Run Mine, now known as
Mettiki Mine. The notice stated that a crossover was not
provided at the tail of the B-2 section belt, "where persons are
required to cross the belt for travel, and work," and required a
safeguard to provide a crossover "where persons cross belts
anywhere at this Mine."
16. On December 5, 1988, Inspector Wotring observed that a
belt crossing was not provided at the First Left belt drive near
the F Mains belt. Footprints indicated that people had been
crossing there.
17. The juncture of the F Mains and First Left belts was
about 100 feet from a crossunder. The First Left belt, being
about 100 feet long, could be also crossed by walking to the end
of the belt and around the tailpiece. However, Mettiki did not
prohibit personnel from crossing belts unless the belts were
moving.
18. Although miners were not prohibited from crossing
non-moving belt3, Mettiki policy prohibited miners from crossing
moving belts except where crossings were provided.
19. Mettiki policy required a warning system to warn miners
that belts were about to be started. A verbal warning was to be
broadcast three times over the mine phon·e pager system, which had
speakers along the belt lines. In some places along a belt, a
miner would be unable to hear such a warning. Also, the verbal
warning system was subject to human error.

94

DISCUSSION WITH FURTHER FINDINGS
Citation No. 3110188
Notice of Safeguard 620279 was modified on May 11, 1988, to
change the safeguard requirement to read:
Positive acting stopblocks, derails or chain type car holds
shall be used to secure or prevent runaway of track mounted
haulage equipment. Other devices not specifically designed
for such purpose are not acceptable * * *
This is essentially the same language as the modification of
a safeguard that was invalidated in Beth Energy Mines, Inc., 11
FMSHRC 942 (1989) (Judge Mellick).
In that case, the judge found
that in the early part of 1988 "all of these safeguards regarding
the use of positive acting stopblocks or derails in District 3
were uniformly modified to include language prohibiting the use
of certain types of stopblocks," and "this standarized language
was applied to all track haulage mines in District 3, regardless
of the conditions in any particular mine." Id. at 943.
Inasmuch as this case involves the same MSHA District and
the same standarized provision for a safeguard, I find that the
Beth Energy Mines decision (which became a final Commission
decision because it was not reviewed) creates a collateral
estoppel against the Secretary. Having already litigated and
lost that issue against a different defendant, the Secretary is
estopped from relitigating it in this case. See Parkland Hosiery
Co. v. Shore, 439 U.S. 322 (1979}; and Blonder-Tongue
Laboratories, Inc. v. University of Illinois Foundations, 402
U.S. 313 (1971).
Apart from the doctrine of estoppel, I apply the precedent
of the Beth Energy Mines decision and hold, on the merits, that
the underlying Notice to Provide Safeguard is invalid.
Accordingly, Notice to Provide Safeguard 62927 and Citation
3110188 will be vacated.
Citation 3110075
An inspector's authority to issue a notice to provide a
safeguard is provided in§ 314(b) of the Act and the Secretary's
regulations at 30 C.F.R. § 75.1403.
~ notice to provide safeguard must provide the operator with
reasonable notice of the hazard it addresses and the conduct
required to comply with the safeguard.
Southern Ohio Coal Co., 7
FMSHRC 509 (1985); Jim Walter Resources, Inc., 1 FMSHRC 1317

95

(1979). In this case, Notice to Provide Safeguard No. 857887
stated that·"This safeguard is to require that a crossover be
provided where persons cross belts anywhere at this Mine." It
cited§ 75.1403 as its authority. That section, at 75.1403-l(a),
states:
(a)

Sections 75.1403-2 through 75.1403-11 set out the
criteria by which an authorized representative of the
Secretary will be guided in requiring other safeguards
on a mine-by-mine basis under § 75.1403. Other
safeguards may be required.

One of the criteria is§ 75.1403-5 (j), which provides:
(j)

Persons should not cross moving belt conveyors, except
where suitable crossing facilities are provided.

Notice to Provide Safeguard No. 857887 did not state that
the safeguard applied to non-moving belts as well as moving
belts, nor did it otherwise put the operator on notice that the
criterion in § 75.1403-S(j) was being expanded by t~e notice to
provide safeguard. Accordingly, Notice to Provide Safeguard No.
877887 may not be applied to non-moving belts at Respondent's
mine.
The Secretary did not prove by a preponderance of the
reliable evidence that the persons crossing under the cited belts
did so while the belts were moving. It was at least as likely
that the crossings had occurred while the belts were idle as it
was that the miners crossed under moving belts. Since the
Secretary has the burden of proving a violation, I conclude that
she did not prove a violation of Notice to Provide Safeguard No.
857887.
The Secretary proved that crossing over or under a nonmoving
belt is a hazardous practice, because the belt may suddenly move.
However, that hazard is not sufficiently addressed by Notice of
Safeguard No. 857887.
CONCLUSIONS OF LAW
1.

The judge has jurisdiction over these proceedings.

2. Notice to Provide Safeguard No. 62927 and Citation No.
3110188 are invalid.
3.

The

Secrata~y

failed to prove a violation of 30 C.F.R.

§ 75.1403 as alleged in Citation No. 3110075.

96

ORDER
WHEREFORE IT IS ORDERED that:

1. Notice to Provide Safeguard No. 62927 and Citation No.
3110188 are VAC~TED.
2.

Citation No. 3110075 is VACATED.

" J •Ai? •
'}
w~~
wi11iam Fauver
Administrative Law Judge

-;-/fu,#,,."£/\-

Distribution:
Judith L. Horowitz, Esq., Office of the Solicitor, U.S.
Department of Labor, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)
Susan E. Chetlin, Esq., Crowell and Moring, 1001 Pennsylvania
Avenue, N.W., Washington, D.C. 20004-2505 (Certified Mail)
iz

97

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 12 1990
CON'rEs·r PROCEEDING

METTIKI COAL CORPORATION,
Contestant

.

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.

SECRETARY OF LABOR,
MINE SAFETY AND HEAL'.rH
ADMINISTRATION (MSHA),
Petitioner

.

Docket No. YORK 89-12-R
Citation No. 3110113; 11/1/88
Mettiki Mine
Mine ID 18-00621

.

v.

CIVIL PENAL'rY PROCEEDING
Docket No. YORK 89-16
A. C. No. 18-00621-03655
Mettiki Mine

METTIKI COAL COMPANY,
Respondent
DECISION
Appearances:

Judith L Horowitz, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, PA
for the Secretary;
Susan Chetlin, Esq., Crowell and Moring,
Washington, D.C., for the Respondent.

Before:

Judge Fauver

At the hearing of this case, the parties proposed a
settlement of Order No. 2709745. That settlement was approved,
and the penalty amount will be included in the Order below. With
respect to Citation No. 3110113, the parties proposed as a
settlement, modification of the citation to delete the allegation
of a significant and substantial violation and to have the
penalty set by the judge. Tr. 785-786. ~/ Having considered the
represent~tions and documentation submitted, I approve the
settlement and assess a civil penalty of $100 for this violation.
1/ The transcriot and exhibits are consolidated in the following
cases, which wer~ heard in May 1989:
Docket Nos. YORK 89-10-R, YORK 89-12-R, YORK 89-5, YORK 89-6,
YORK 89-16, YORK 89-17, YORK 89-18, YORK 89-26, and YORK 89-28.

98

ORDER
WHEREFORE IT IS ORDERED that Respondent shall pay civil
penalties of $250 within 30 days of this Decision. Docket No.
89-12-R is DISMISSED.

~~~ti'~
William Fauver
Administrative Law Judge
Distribution:
Judith L. Horowitz, Esq., Office of the Solicitor, U.S.
Department of Labor, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)
Susan E. Chetlin, Esq., Crowell and Moring, 1001 Pennsylvania
Avenue, N.W., Washington, D.C. 20004-2505 (Certified Mail)
iz

99

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 121990
WILBUR HAR'rLEY,
Complainant

v.

.

DISCRIMINATION PROCEEDING
Docket No. YORK 89-41-DM

CARGILL, INC.,
Respondent

..
.

MD 89-19
Cargill Salt Mine

DEFAULT DECISION
Before:

Judge Fauver

On November 16, 1989, because of Complainant's failure
to file a prehearing statement required by an Order of
Continuance dated September 26, 1989, a show cause order was
issued allowing Complainant until December 4, 1989 to file a
prehearing statement or show cause why his Complaint should
not be dismissed.
Complainant has failed to file a response to the show
cause order, and is hereby held in default.
ORDER
WHEREFORE IT IS ORDERED that the Complaint is DISMISSED.

tJJI~ 7-MAVl/V
~iam Fauver

Administrative Law Judge
Distribution:
Mr. Wilbur Hartley, P.O. Box 221, Jarvisburg, NC 27947
(Certified Mail)
Ms. Toni Adams, Cargill, Inc., Cargill Salt Mine, 191
Portland Point Road, Lansing, NY 14882 (Certified Mail)
iz

100

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINIS'r.RATION CMSHA),
Petitioner

JAN 18 1990
.. CIVIL PENALTY PROCEEDING

.
.
..

v.

Docket No. YORK 89-17
A. C. No. 18-00621-03653
Mettiki Mine

METTIKI COAL COMPANY,
Respondent
DECISION
Appearances:

Nanci A. Hoover, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, PA,
for the Secretary;
Susan Chetlin, Esq., Crowell and Moring,
Washington, DC, for the Respondent.

Before:

Judge Fauver

At the hearing of this case, the Secretary moved to vacate
Citation No. 3110387. FOR GOOD CAUSE SHOWN, the motion is
GRANTED and this case is DISMISSED •

.u}_jt
~'?r;..v f/'-William Fauver
Administrative Law Judge
Distribution:
Nanci A. Hoover, Esq., Office of the Solicitor, U.S. Department
of Labor, 3535 Market Street, Philadelphia, PA 19104 (Certified
Mail)
Susan E. Chetlin, Esq., Crowell and Moring, 1001 Pennsylvania
Avenue, N.W., Washington, D.C. 20004-2505 (Certified Mail)

iz

101

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

JAN 2 21990

.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 88-100-M
A.C. No. 29-00822-05505
Santa Fe River Pit

v.
CENTRAL CONCRETE PRODUCTS,
Respondent
DECISION
Appearances:

Terry K. Goltz, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas,
for the Petitioner;
William Donnelly, President, Central Concrete
Products Company, Santa Fe, New Mexico, J2.!:0 ~·

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration CMSHA), charges respondent with violating
two safety regulations promulgated under the Federal Mine Safety
and Health Act, 30 u.s.c. § 801 et seq., (the Act).
After notice to the parties a hearing on the merits was held
in Santa Fe, New Mexico.
The parties initially waived ·their right to file post-trial
briefs and requested a bench decision. While the judge was
rendering his decision respondent's president took issue with
some of the judge's findings (Tr. 41).
In view of respondent's d:>jection it was considered appropriate to review the transcript. Accordingly, the bench decision
was vacated.
The parties did not file post-trial briefs.
Jurisdiction
As a threshold matter respondent contends its sand and
gravel operation is not subject to the Act.
The statutes, the legislative history and the court decisions are contrary to respondent's contentions.

102

When Congress adopted the Mine Act it enacted this def inition of a mine:
"Coal or other mine" means (A) an area of land
from which minerals are extracted * * * (B) private
ways and roads appurtenant to such area, and (C)
lands * * * facilities, equipment * * * or other
property * * * used in, or to be used in, or resulting from the work of extracting such materials
from their natural deposits * * *, or used in, or
to be used in the milling of such minerals, or the
work of preparing coal or other minerals, • • • "
30 u.s.c. § 802(3).
The Senate Committee, which was largely responsible for
drafting the final mine safety legislation, elaborated as
follows:
The Committee notes that there may be a need to
resolve jurisdictional conflicts, but it is the
Committee's intention that what is considered to
be a mine and to be regulated under this Act be
given the broadest possible interpretation, and
it is the intent of this Committee that doubts
be resolved in favor of inclusion of a facility
within the· coverage of the Act.
See S. Rep. No. 181, 95th Congress., 1st Sess. 14
(1977), reprinted in Senate Sub-Committee on Labor,
Legislative History of the Federal Mine Safety and
Health Act of 1977 at 602 "Legis. Hist."
Court and Commission decisions further support the view that
sand and gravel operations are subject to the Act. Compare: Marshall v. Standt's Ferry Preparation Co.,.602 F.2d 589 (3rd Cir.
1979)1 Marshall v. Sink, 614 F.2d 37 (6th Cir. 1980>1 Marshall
v. Texoline Co., tl2 F.2d 935 (5th Cir. 1980)1 Marshall v. Nolichuckey Sand Co., Inc., 606 F.2d 693 (6th Cir. 1979), cert denied
U.S. --~' 100 s. Ct. 18351 Arizona Crushing Co., 2 FMSHRC
3736 (1980).
It is clear that sand and gravel operations are subject to
the Mine Act. Accordingly, respondent's threshold argument is
denied.
Citation No. 2867636
§

This citation charges respondent with violating 30 C.F.R.
56.9087, which provides as follows:

103

§

56.9087

Audible warning devices and
back-up alarms.

Heavy duty mobile equipment shall be
provided with audible warning devices.
When the operator of such equipment
has an obstructed view to the rear, the
equipment shall have either an automatic
reverse signal alarm which is audible
above the surrounding noise level or an
observer to signal when it is safe to
back up.
Citation No. 2867636 reads as follows:
The 988 CAT loader has an inoperative
back-up alarm.
THE EVIDENCE
WILLIAM TANNER, JR., a federal MSHA inspector and person
experienced in mining, has conducted about 1500 inspections
(Tr. 6-8) •
On February 4, 1988, he inspected Central Concrete at its
Santa Fe River Pit. When he entered the site he conferred with
Harold Martinez, the foreman and crusher operator (Tr. 8).

The company was crushing and screening river gravel (Tr. 9,
10, 26).
The inspector issued a citation because a 988 CAT loader had
a disconnected back-up alarm (Tr. 10, 12, 17). The loader was
being used to load trucks in the river bed (Tr. 13). The loader
has blind sports. If the operator turns. to his left and looks
back he has a blind spot to his right. Conversely, if he turns
right and looks back, he has a blind spot to his left. The blind
spots are 25 to 30 feet and even further back (Tr. 14, Ex. P-5)
In the inspector's opinion it was unlikely that an injury
would occur due to this condition (Tr. 17, 18). Further, he did
not consider the violation to be significant and substantial.
Mr. Donnelly advised the inspector that he had personally
disconnected the alarm. The inspector charged the company with
moderate negligence because someone should have noticed the alarm
was not working (Tr. 18>. Upon re-inspection he found the backup alarm had been re-hooked (Tr. 19).

104

Citation No. 2867637
§

This citation charges respondent with violating 30 C.F.R.
56.11001, which provides as follows:
§

56.11001

Safe access.

Safe means of access shall be provided
and maintained to all working places.
The citation reads as follows:
A safe means of access was not provided
to the primary screen work area.
MSHA Inspector WILLIAM TANNER, JR. observed that two boards
used for a walkway were broken at one end.
This condition was
caused by large rocks falling off the screen and breaking the
boards.
Exhibit P-6 shows the main screen from the hopper. At the
time of the inspection the ladder (shown in Exhibit P-6) was
broken in the middle on the right-hand side. Mr. Martinez said
workers climb to the top of the screen to perform weekly maintenance (Tr. 21, 22, 27). The two broken boards were used for
a walkway (Tr. 22).
Foreman Martinez only shrugged his shoulders when the witness asked him about the handrails (Tr. 19, Ex. P-6, P-7, P-8).
The inspector considered that an injury was unlikely. He
further considered the violation was not significant and substantial.
The negligence was moderate because the company could
have gotten a better ladder, repaired the two boards and put up
handrails (Tr. 23).
·
At a re-inspection on February 10, 1988, the inspector
issued a 104(b) order because the condition had not been abated
(Tr. 24).
In cross-examination the inspector agreed the front-end
loader was removing river gravel and loading it onto large trucks
(Tr. 26).
Mr. Tanner indicated the 988 loader had an obstructed view
to the rear (Tr. 28).

105

WILLIAM L. DONNELLY, testifying for the company, agreed
the back-up alarm was not working (Tr. 30). However, Mr. Donnelly's view is that after a time workers will disregard and
"tune oot" an alarm. Also an alarm can disturb the equipment
operator (Tr. 30).
Mr. Donnelly also indicated, regarding the safe access
issue, that some boards had been broken.
However, Mr. Donnelly
didn't think a guard rail was needed (Tr. 31).
TOD AGENBROAD was present during the inspection. However,
the inspector used his book (regulations>" as a "Bible" instead
of as a guideline (Tr. 32).
Mr. Agenbroad agrees there were some broken boards. But he
didn't remember if the ladder was broken. Mr. Agenbroad didn't
consider the access unsafe. But they corrected the problem by
adding a guardrail to the ootside. He felt this caused maintenance to be a lot more difficult (Tr. 33, 34).
The witness didn't feel anyone in the area could hear the
back-up alarm unless he was real close to it.
In addition, there
would be no one on the ground in danger of being struck by the
loader.
The company did not keep a flagman to watch behind the
loader (Tr. 34, 35).
Discussion
Concerning the failure to have a backup alarm: the inspector indicated the alarm was inoperative and the view to the
rear was obstructed. Respondent's President, Mr. Donnelly,
admits this condition existed.
Citation No. 2867636 should be affirmed since it is clear
that respondent violated the regulation.
The failure to provide safe access to the primary screenwork area is established by the uncontroverted evidence.
Specifically, everyone agrees that two boards and the side of
the ladder used for access were broken.
During the bench decision Mr. Donnelly stated the company
did not admit the broken ladder was unsafe (Tr. 41). However,
the contrary opinions of witnesses Donnelly and Agenbroad are
rejected. Broken boards and broken side rails do not provide
safe access as contemplated by the regulation.
Both citations herein should be affirmed.

106

Civil Penalties
Section llO(i) of the Act sets forth the criteria to be
followed in assessing civil penalties.
The operator should be considered small.
The proposed
assessment form indicates respondent produces 7,160 tons per
year.
There was no evidence indicating how a penalty might affect
this operator's ability to continue in business.
The operator's prior history is favorable since the company
was only assessed three violations in the two previous years.
The operator was moderately negligent since the conditions
as to both violative conditions were open and obvious.
These
conditions should have been observed and remedied.
The gravity of each violative condition was moderate.
It
appears there was minimal exposure to the company's workers.
The company is entitled to the statutory credit for abating
the violative conditions alleged in Citation No. 2867636.
On balance, I deem the penalties hereafter set forth in the
order of this decision are appropriate.

ORDER
Based on the foregoing conclusions of law I enter the
following order:
1. Citation No. 2867636 is affirmetl and a penalty of $20
is assessed.
2.
Citation No. 2867637 is affirmed and a penalty of $50
is assessed.

Law Judge

107

Distribution:
Terry K. Goltz, Esq., Office of the Solicitor, U.S. Department
of Labor, 525 Griffin Street, Suite 501, Dallas, TX 75202
(Certified Mail)
William Donnelly, President, Central Concrete Products Company,
P. o. Box 4115, Santa Fe, NM 87502 (Certified Mail)
/ot

108

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER. CO 80204

JAN 221990

.
.
.
.
.
.
..

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
PEABODY COAL COMPANY,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. WEST 89-96
A.C. No. 24-00108-03520
Big Sky Mine

DECISION
Appearances:

Robert J. Murphy, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Peti tioneq
Eugene P. Schmittgens, Jr., Esq., Peabody Holding
Company, Incorporated, St. Louis, Missouri,
for Respondent.

Before:

Judge Lasher

This proceeding was initiated by the filing of a Proposal
for Penalty by Petitioner on March 2, 1989, pursuant to Sections
105 and 110 of the Federal Mine safety and Health Amendments Act
of 1977, 30 u.s.c. Section 801 et seq.
Petitioner seeks assessment of a $119 penalty for Respondent's alleged infraction of 30 C.F.R. § 77.1605(k) as described
in the subject Section 104(a) Citation (No. 2929942) which was
issued by MSHA Inspector James Beam on June 22, 1988, as follows:
"The elevated roadway in the 002 pit
that the 120 ton coal trucks are using
to be loaded is not provided with an
adequate berm or guard rail on the outer
bank. The road is approximately 15 to
20 feet above the floor of the pit and
300 - 400 long. The berm that is provided goes from nothing in places to
approximately 2i feet in others."
30 C.F.R. § 77.1605(k), relating to the subject of "Loading and
haulage equipment; installations", provides:
"Berms or guards shall be provided
on the outer bank of elevated roadways."

109

Respondent contends that no violation occurred since the
area cited by Inspector Beam was not an "elevated roadway" within
the meaning of the cited standard, and that in any event there
was an adequate berm present (T. 12-13). Whether any violation
was "significant and substantial" is also in dispute should an
infraction of the regulation be determined to have occurred.
FINDINGS
General. The area cited by Inspector Beam, approximately 300 400 feet in length CT. 41, 47-48, 68, 86-87), was located on top
of Respondent's "coal bench" CT. 67). The drop-off on the pit
side of the bench was "approximately" 15 - 20 feet high CT. 67,
76, 78, 84), and coal trucks, a utility truck and a foreman's
vehicle were traveling on it. The Inspector desc~ibed the inadequacy of berms on June 2 2 as follows:
"And when we traveled the road, I noticed
the berm on this road.
In places there
wasn't any berm at all. Most of the berm
that was there was coal that had rolled off
of the bucket as the shovel was loading
trucks."
(T. 67)
"The berm that I observed along the edge
of the roadway was some places approximately
two and a half feet high and other places
there wasn't any berm at all where the coal
had just rolled off into the pit."
(T. 75)
Inspector Beam was of the opinion that there was no berm present
along this elevated roadway that was capable of restraining the
vehicles he observed operating on it (T. 75-76). He saw no
evidence that the mine operator had attempted to install a berm
in this area CT. a9> and he observed it in the same condition
the day before (T. 88).
The roadway was approximately 20 feet wide CT. 68) and the
widest vehicles observed using it were coal (haul) trucks which
were themselves approximately 14 - 15 feet wide (T. 69, 86).
The Inspector estimated the speed of the foreman's truck and
service (utility) truck at 15 or 20 miles per hour CT. 68-69)
and the coal trucks at 5 - 10 m.p.h. CT. 86). 1/

l/ Respondent's mine superintendent, Tracy Hendricks, estimated
the speed of the coal trucks as not exceeding 5 m.p.h. and the
speed of pickup trucks at "maybe 10 miles an hour." CT. 102).

110

As previously noted, the drop from the bench traveled by the
loading trucks was approximately 15 - 20 feet and was vertical
(See Ex. R-4 and T. 46-48, 67, 74, 75, 76). Each of five coal
trucks would make approximately 30 - 34 trips per day on this
roadway CT. 99-100).
Prior to issuance of the Citation on the morning of June 22,
1988, the Inspector observed three of these coal trucks to enter
the roadway from the southeast while empty and to exit filled
with 100 tons of coal going in a northwesterly direction CT. 69,
70-73, 74, 75, 76, 77, 104, 114). Inspector Beam described the
hazard and the effect this placement of the driver on the side of
the vehicle opposite the vertical drop would have in this manner:

"Q.

And what hazard if any is presented
by the fact that this roadway either
did not have a berm at all or the berm
only rose to two and a half feet?

A.

The hazard would be somebody going over
the edge of the coal into the open pit.
And the edge of the coal was just a
vertical drop to the bottom of the pit.

Q.

And again, would you refresh my recollection? What was the length of the
vertical drop on this roadway, or the
depth if you would?

A.

Approximately 20 feet.

Q.

Now, the fact that the drivers would have
been using the road on the spoils side
driving on the spoils side of the road
with the cuter bank to the right of the
driver, what effect, if any, does that
have on the hazard?

A.

The driver would have to judge the distance of how close he was to the edge of
the coal.
In some cases this coal was
sloped off maybe two or three feet back
into the roadway.
It wasn't 20 feet all
the way along the length of this road.

Q.

Was it less than 20 feet in some spots?

A.

In places it was less than 20 feet.

111

Q.

Did you observe that day how close the
edge of the outer bank that vehicles came?

A.

A few places, I seen places where they
come within two or two and a half feet
C>f the outer edge. n
(T. 76-77)

The Inspector was of the opinion that the judgment of the
driver of a vehicle as to the distance from the edge would be
adversely affected by h.is being on the side of the vehicle
opposite the edge (T. 85).
The roadway in question was used primarily to transport
coal, but it was also used to carry equipment and personnel
(T. 67-69, 71, 73, 77, 102, 106). According to Inspector Beam
it was a roadway that was being used for "all purposes" (T. 77)
and he estimated its lifetime as being "not more than a couple
of weeks probably" ( T. 8 8-8 9) •
Inspector Beam defined the word "adequate" -- as used in
the Ci tat ion with respect to" berms -- as "enough to stop a
vehicle if it were to go out of control" CT. 81). An adequate
berm thus would had to have been "mid-axle to the biggest
vehicle" to travel on the roadway, in this case coal (haul)
trucks. Mid-axle to such trucks would be 44 inches (T. 91)
in height and about 4 - 5 feet wide. ~/
Abatement was accomplished in 2 hours (T. 79) by preventing
traffic from traveling on the roadway altogether rather than
by installing berms along the "vertical drop" side of the bench
(T. 89) although such would have been possible (T. 91).
Over the past 5 years, 61 percent of the fatalities in
surface mines were to mobile equipment operators, 46% of which
fatalities occurred where the operators either jumped or were
thrown from vehicles (T. 77).

2/ "Berm" is defined in 30 C.F.R. § 57.2 as a "pile or mound of
material capable of restraining a vehicle."

112

Respondent's Evidence. The Superintendent of Respondent's Big
Sky Mine, Tracy Hendricks, was of the opinion that the bench in
question was not a roadway within the meaning of the regulation,
based on the following rationale:
"Well, I believe that a roadway has
to have berms, has to designed and has to
have drainages and all of this sort of
thing.
And a working area in the pit, working
off the bench is not a permanent roadway.
It's there for short periods of time.
It
changes from day to day.
And so, consequently, I do not believe
it's a roadway."
CT. 97) (emphasis added).
Respondent's evidence placed emphasis on the fact that the
bench/roadway in question was not permanent in nature to support
the opinion of its witnesses that the berm requirement was not
applicable to the cited area CT. 138). Part of this rationale
was that the cited area was "a working area in the pit" and
not a "roadway" CT. 97, 122, 135-137). 3/ The size of the pit
ranges from 100 feet wide to several hundred to 1000 feet long
CT. 130-132).
Respondent had not been cited for failing to have a berm
on a bench prior to issuance of the subject Citation, nor had
it been previously advised or told that a berm was required or
needed by any MSHA inspector CT. 98). Mr. Hendricks, a 19-year
employee at the Big Sky Mine, indicated that he was not aware of
any prior accidents at the mine involving trucks going off the
bench CT. 99, 103, 146, 147) and that in its 20-year hi~tory,
the Big Sky Mine's mining cycle had never utilized the practice
of installing berms on the edge of the bench. Mr. Hendricks
conceded that when coal is being removed from the pit, the roadway (bench) is normally elevated 10 or 15 feet CT. 100). Prior
to the mining of coal, the bench is not elevated CT. 101), and
thus is not elevated until some coal is removed CT. 102).

ll

Respondent offered no basis, however, for the implication
that a "roadway" could not exist in or be a part of a "working
area." Respondent's argument simply appears to be that since
the cited area was in the working area it could not be a roadway.

113

Mr. Hendricks expressed the opinion tnat it would not be
possible for a coal (haul) truck to roll over the bench because
"at that speed if a wheel were to leave the edge of the bench,
••• it would center out first." (T. 102-103). The theory
supporting this opinion would not apply to pickup trucks or
service trucks, however (T. 106).
Respondent's evidence that there had not been prior incidents of trucks going over the edge at the mine, based on
Mr. Hendrick's testimony and that of other witnesses (T. 146147), was not challenged or rebutted and is found as a fact.
Respondent also established that its additional costs for compliance with the subject for 1990 would come to an estimated
$72,300 (T. 141-143).
DISCUSSION AND ULTIMATE FINDINGS AND CONCLUSIONS
The facts pertinent to resolution of this matter are not
in significant dispute.
There is no question that if the regulation i~ found applicable to the cited bench area a violation occurred because the
provision requiring berms (or guards) was not complied with
since the loose coal and material that was present in places
along the 300 - 400 foot area cited clearly was not sufficient
to constitute compliance with the standard.
Respondent made
no substantial contention or showing in this regard. Not
only was there no substantial evidence that the coal or other
material which was present was sufficient to restrain a vehicle
or provide reasonable "control and guidance" of a vehicle, but
Respondent's witnesses did not deny or overcome the Inspector's
credible testimony that in places there were no berms whatsoever
(T. 75). 4/ There of course is no indication in this record - or
contention - that "guards" were in place along the cited area.

4/ Although in its Brief, pp. 25-26, Respondent makes the
argument that "the berm which results from the blade running
down the bench" is adequate to help "control and guide the
vehicles," I find no probative or substantial basis in the
evidentiary record, Commission precedent, or regulations (see
fn. 2) to make such a finding, i.e., that the material present
along the side of the bench constituted an adequate berm since
it provided "reasonable control and guidance of a vehicle." I
thus find the precedent cited by Respondent in support of this
argument, Secretary v. U.S. Steel, 5 FMSHRC 1604 (ALJ Koutras,
1983), inapplicable to the factual situation presented.

114

The primary question raised by Respondent is whether the
"bench" which was cited by Inspector Beam was an "elevated
roadway" within the meaning of the subject regulation, 30 C.F.R.
§ 77.1605(k). 5/ In connection with a similar standard, 30
C.F.R. § 56.9-22, the Commission has answered the question in
the affirmative. See Secretary v. El Paso Rock Quarries, Inc.,
3 FMSHRC 35 (January 1981) involving a quarry bench elevated
40 feet above a lower bench.
In Secretary v. Burgess Mining
and Construction Corporation, 3 FMSHRC 296 (February 1981)
the Commission also noted that "the same purpose and the same
principles" underlying 30 C.F.R. § 56.9-22 underlie 30 C.F.R.
§ 77.1605Ck> and applied the berm requirements thereof to a
bridge since it was deemed to be part of a roadway.
Here, the physical hazard was a 15 - 20 foot vertical drop
along the side of a roadway approximately 20 feet wide traveled
by vehicles - some of which are themselves 14! feet wide -within 2 - 2i feet of the edge CT. 75). The dangers posed by
the absence of adequate berms here are no different than those
posed in other situations, whether they involve bridges or more
permanent roadways. The record being clear that the height of
the drop is sufficient to create a danger of serious injury
should a vehicle go over the side of the bench, it is found that
the bench area cited is "elevated" within the meaning of the
standard. There is also considerable probative evidence establishing that the bench was used with frequency by various types
of trucks and that the bench was in existence a significant
period of time - which the Inspector estimated as up to two
weeks CT. 88-89) -- both during coal removal and after the coal
was removed.
It is thus concluded that this was a "roadway"
and that that the regulation is applicable to the cited area.
It is finally observed that Respondent's heavy reliance
on the decision in Secretary v. Peabody Coal Company, 6 Ff.SHRC
2530 CALJ Morris, 1984) is not well founded.
In that matter
Judge Morris determined that the El Paso Rock Quarries, Inc.,
supra, was not controlling in view of the great width (120-140)
feet) of the bench at the mine involved in his proceeding.

~/

As noted earlier, this standard appears in a group of
regulations under the heading "Loading and haulage equipment;
installations." Because hauling was a major activity involved,
the question of whether the provisions of 30 C.F.R. § 77.1605(k)
are applicable only to loading and hauling activities is not
passed on.

115

Specifically, Judge Morris held:
"I do not find on this record that any vehicles
transported coal, equipment or personnel closer
than within 60 feet of the edge of the Peabody
bench. The difference between operating not
closer than 60 feet of the edge and operating
within 10 to 12 feet of the edge is crucial.
A distance of 60 feet is not insubstantial.
An interstate highway lane measures 12 feet.
If no vehicle is ever shown to have been operated within 5 such lanes of an edge, I cannot
hold that the unused 60 foot portion can nevertheless be somehow denominated as a 'roadway.'
(emphasis supplied)
11

In the case at hand the roadway was but 20 feet wide and trucks
operated within 2 or 2i feet of the edge.
It having been determined that the standard is applicable to
the 300 - 400 foot bench area described by the Inspector in the
Citation and that the berms there were inadequate, an infraction
of 30 C.F.R. § 77.1605Ck) is found to have occurred.
SIGNIFICANT AND SUBSTANTIAL
Respondent's remaining contention concerns the propriety
of the "significant and substantial" CS&S) designation to the
violation.
A violation is properly designated as being of a signif icant and substantial CS&S) nature if, based on the particular
facts surrounding the violation, there exists a reasonable
likelihood that the hazard contributed to will result in an injury or illness of a reasonably serious nature. Cement Division,
National GYPSUm, 3 FMSHRC 822, 825 (April 1981); Mathies Coal
co., 6 FMSHRC 1, 3-4 (January 1984). In Mathies the Commission
enumerated the elements necessary to support a significant and
substantial finding:
Cl) The underlying violation of a mandatory
standard; (2) a discrete health hazard -- a
measure of danger to safety contributed to by
the violation; (3) a reasonable likelihood that
the hazard contributed to will result in an injury; and (4) a reasonable likelihood that the
injury in question will be of question will be
of a reasonably serious nature.

116

It has previously been found that a violation occurred.
The absence of adequate berms or guards on an elevated roadway
where vehicles travel close to a 15 - 20 foot vertical drop
constitutes a safety hazard and patently constitutes the violation' s contribution of a measure of danger to the drivers of
the vehicles. Petitioner's evidence established that serious
injuries could result if the hazard Ca vehicle's going over
the edge) should come to fruition.
The remaining and critical
question posed by the 4-part, so-called, Mathies formula is
whether a reasonable likelihood existed that the hazard would
occur should normal mining proceed.
The Inspector's judgmental basis on this issue is subject
to some question in view of his belief that any "likelihood,"
however remote, would constitute an S&S violation. The Inspector
gave the following testimony in this connection:

"Q.

Would your opinion as to the seriousness
of this violation change any if we were
to assume that similar circumstances had
not occurred in over 20 years at this
particular mine?

A.

No, it wouldn't.

Q.

So, as far as you're concerned an S & S is
any likelihood, no matter how remote, of
an occurrence happening, that would still
be the S and s, is that correct.

A.

I believe you could say that."
(T.

It wouldn't change at all.

82)

Mine Superintendent Hendricks testified that it would
not be possible to roll a haul truck over the side because at
the speed they travel "if a wheel were to leave the edge of
the bench, 11 because of the weight of the coal "it would center
out first. 11 CT. 10 3 > • He conceded that this rationale would
not apply to pickup, service or welding trucks CT 106) and I
would inf er it would not apply to unloaded coal haulage trucks.
Respondent's strongest evidence
unrebutted
appears to be
that in 20 years there has been no occurrence of trucks going

117

over the side of the bench.
I agree with the assertion of
Respondent (Brief, p. 28) that:
"If one were to consider the total trips through
the pit by haul trucks, together with service and
foremen's vehicles, it is likely over one million
trips on the bench have occurred. These trips have
been incident free.
As such, two explanations are
likely. Either there is no discrete hazard, or,
there is· no reasonable likelihood that the hazard
will lead to an injury."
In the final analysis, there is no evidence upon which to
find or infer that there was a reasonable likelihood that the
hazard contributed to by the violation would result in an injury.
Accordingly, the designation of this violation as "significant
and substantial" is found unwarranted.
PENALTY ASSESSMENT
The parties have stipulated that Respondent is a large coal
mine operator and that a penalty of the amount proposed by MSHA
($119) will not affect its ability to continue in business. 6/
Documentary evidence (Ex. P-1) indicates that Respondent had a
history of 8 prior violations prior to the occurrence of the instant violation.
Respondent demonstrated good faith in abating
the violation after notification thereof CT. 79). Although it
has been determined that the violation was not "significant and
substantial", it nevertheless is concluded that such was a
serious violation since serious injuries could have resulted to
miners had a vehicle gone over the side of the bench/roadway.
In mitigation of penalty, it appears that no prior Citations
had been issued Respondent, or MSHA enforcement action taken,
for the practice (failure to provide adequate berms or guards)
charged here. Also, it appears that Respondent's management
personnel who testified were of the opinion that other Western
surface mines had not been subject to the requirements of the
standard involved here.
Thus, the lack of compliance with the

~/

This type of stipulation, commonly seen, is in the nature
of a negative pregnant which leaves open what, if any, level of
penalty assessment might jeopardize a mine operator's ability to
remain in business. Such a stipulation is not binding as to the
maximum amount of penalty which can be assessed in appropriate
circumstances since under Commission precedent the burden is on
the Respondent coal mine operator to establish that it is unable
to pay a penalty at some level or amount.

118

standard appears to have stemmed from the genuine belief that
the bench area cited was not a "roadway" within the intended
coverage of the regulation rather than from an oversight,
negligence, or wilful conduct.
In the premises, a penalty of $100 appears appropriate and
is assessed.
ORDER
Citation No. 2929942 is MODIFIED to delete the "significant
and substantial" designation thereon and is otherwise affirmed.
Respondent, if it has not previously done so, shall pay the
Secretary of Labor within 30 days of the date of issuance of this
decision a civil penalty in the sum of $100.00.

&I'
/7f!.e~~
/

~~

~-

Michael A.
sher,
Administrative Law Judge

Distribution:
Robert J. Murphy, Esq., Office of the Solicitor, U.S. Department of Labor, 1585 Federal Office Building, 1961 Stout Street,
Denver, CO 80294 (Certified Mail)
Eugene P. Schmittgens, Jr., Esq., Peabody Holding Company, Inc.,
301 North Memorial Drive, P.O. Box 373, St. Louis, MO 63166
(Certified Mail)
/ot

119

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Office of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 2 3 1990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSBA} ,
ON BEHALF OF FRED BARTLEY,
Complainant

DISCRIMINATION PROCEEDING
Docket No. KENT 89-102-DM
Jenkins Quarry

v.
ADAMS STONE CORPORATION,
Respondent
CORRECTED SUPPLEMENTAL DECISION
Appearances:

Before:

Thomas A. Grooms, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for Complainant; David Adams, Vice-President,
Adams Stone Corporation, Pikeville, Kentucky, for
Respondent.

Judge Broderick

Pursuant to my order of December 5, 1989, the Secretary
filed a statement of the total back wages due Fred Bartley
under the decision issued October 18, 1989. Respondent on
January 9, 1990, replied to the Secretary's statement.
The total back wages and other benefits to which Bartley
is entitled under the decision amount to $9,438. This
amount was paid to Bartley on December 8, 1988, pursuant to
an arbitration award.
Respondent is therefore given credit
for the payment of this amount in accordance with Order No. 3
in the decision issued October 18, 1989. In addition to this
amount, Bartley is entitled to interest under the formula
set out in UMWA v. Clinchfield Coal Company, 10--PMSHRC 1493
(1988).
Interest through December 7, 1988, totals $316.75.
Therefore, IT IS ORDERED:
1. The findings, conclusions and orders of the decision
issued October 18, 1989, are REAFFIRMED.

120

2. Respondent shall, within 30 days of the date of this
Corrected Supplemental Decision, pay to Complainant the sum
of $316.75 representing the interest on the amount of back pay
and other benefits to Complainant Bartley on December 8, 1988.
3. Respondent shall, within 30 days of the date of this
Corrected Supplemental Decision, pay to the Secretary a
civil penalty in the amount of $1000 for the violation of
section 105(c) of the Mine Act.
4.

This decision is FINAL.
..,

i-ftit:tLs ,/f/it:'J~t,ieL:_
;/ ~ames A. Broderick
·
Administrative Law Judge
Distribution:
Thomas A. Grooms, Esq., U.S. Department of Labor, Office of the
Solicitor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215 (Certified Mail)
David H. Adams, Vice President, Adams Stone Corporation,
P.O. Box 2320, Pikeville, KY 41501 (Certified Mail)
slk

121

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative· Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 2 3 1990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, CMSHA),
ON BEHALF OF
CHARLES SCOT'r HOWARD,
Complainant

DISCRIMINATION PROCEEDING
Docket No. KENT 90-31-D
C-2 Mine

v.
HARLAN CUMBERLAND COAL
COMPANY,
Respondent
ORDER OF DISMISSAL
On January 16, 1990, Petitioner filed a Motion to Dismiss.
The Motion alleges that that it is made in accordance with section
105Cc)(3) of the Federal Mine Safety and Health Act of 1977 (the
Act), in that " • • • factual information no~ available to th~
Secretary causes her to conclude that she cannot successfully
prosecute this Litigation." On January 18, 1990, Respondent
filed a statement indicating that it does not oppose this
Motion.
Accordingly the Motion is GRANTED.
It is ORDERED that Miner Charles S. Howard shall have
30 days, after entry of this Order, to file an action in his
own behalf under section 105Cc> of the Act.
It is further
ORDERED that this case be DISMISSED.

Distribution:
W. F. Taylor, Esq., Office of the Solicitor u s. Department
of Labor, 2002 Richard Jones Road, Suite B-201" Nashville, TN
37215 CCertif ied Mail)
'
Charles E. Allen, III, Esq;··; James Cockrum, Esq., Brown,
Todd, & Heyburn, 16th Floor, Citizens Plaza, Louisville, KY
40202-2873 (Certified Mail)
dcp

122

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
·
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041
J
SECRE'rARY OF LABOR,
MINE SAFETY AND HEAL~H
ADMINISTRATION, ( MSHA) ,
Petitioner

v.

.
.
..
.

.

JAN 2 1990

CIVIL PENALTY PROCEEDING
Docket No. PENN 88-227
A.C. No. 36-06475-03501 YIV
Iselin Preparation Plant

PENNSYLVANIA ELECTRIC COMPANY,:
Respondent
DECISION
Appearances:

Before:

James B. Crawford, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
for Petitioner;
John P. Proctor, Esq., Bishop, Cook, Purcell, &
Reynolds, Washington, DC, and Timothy N. Atherton, Esq.,
Pennsylvania Electric Company, Johnstown,
Pennsylvania for Respondent.

Judge Melick

In these civil penalty proceedings under the Federal
Mine Safety and Health Act of 1977, .30 u.s.c. § 801 et seq.,
the "Act," the Secretary of Labor has alleged two violations
in Citations No. 2884282 and 2884283 of the mandatory
standard at 30 C.F.R. § 77.400(c). In particular she has
charged that employees of the Pennsylvania Electric Company
CPenelec) removed protective guards at the No. 5A and No. SB
head drives for the belt conveyor at the top of Bin 2 at the
001 'Preparation Plant. In its Answer and at initial hea.rings
below Penelec asserted that the Secretary of Labor through
her Mine Safety and Health Administration CMSHA) did not have
jurisdiction under the Act, to conduct inspections at the
cited 5A and SB head drives. Assuming jurisdiction did exist
Penelec did not dispute the existence of ths cited violations
or that there was a reasonable likelihood that the hazard
contributed to by the violations would result in an injury of
a reasonably serious nature.
On re·..riew a majority of the Commission held that
jurisdiction over the cited SA and SB head driv~s existed
under the Act but remanded the case for further proceedings
on the question of "whether the Secretary of Laboe, through
the Mine Safety and Health Administration CMSHA) has properly

123

exercised her authority to regulate the cited working
condition at Penelec's generating station."
.
On remand the Secretary objects to the scope of the
remand order and maintains that Commission review of her
internal decision-making processes and intrusion by the
Commission into her reasons and motives for such decisions is
impermissible and privileged. She argues that the Commission
is without jurisdiction to make such inquiry in these civil
penalty proceedings and notes that the Federal District
Courts have been granted exclusive jurisdiction under the
Administrative Procedure Act, CS U.S.C § 702 and 704) to
review the Secretary's actions when properly challenged. The
Secretary maintains that she has been given sole discretion
under Section 3Ch>Cl> of the Act to decide whether OSHA or
MSHA should inspect the subject area of the mine based on
administrative convenience. She further argues that the
Commission has no lawful authority in any event to order
sanctions against her even should she be found to have acted
"improperly".
These important arguments should, of course, have been
presented by the Secretary when this case was on review
before the full Commission so that the matter could have been
fully briefed, argued and considered by that body. In any
event, in light of my findings herein, there is no need to
reach these issues.
Following additional hearings on remand I find that
although the Secretary never clearly established, prior to
the issuance of the citations at bar, that MSHA would assert
exclusive inspection authority over the subject SA and SB
head drives, I do not find in these civil penalty proceedings
any legally cognizable Secretarial impropriety in exercising
her authority to regulate the area of the cited SA and SB
head drives identified or sanctioned within the framework of
the ~ct.l/ This does not mean that the Secretary's practices
disclosed at hearings should be condoned or be found to be
acceptable. Indeed the Secretary's past practice of
determining MSHA inspection authority over t_he subject area
based upon whether the workers present at tnat time were
members of the United Mine Workers of America Cin which case
MSHA inspected the area) or members of the International
Brotherhood of Electrical Workers Cin which case MSHA did not
inspect the area) is quite bizarre and clearly unacceptable •
.~:/The Secretary's inconsistent enforcement practices
have al.ready been considered in mitigation of the operator's
negligence under Section llOCi) of the Act. 10 FMSHRC at

124

It is also apparent from the newly developed record that
the MSHA-OSHA Interagency Agreement, "Agreement", was not
initially involved in this case because the OSHA/MSHA issue
first arose before that agreement was implemented in 1979.
Thereafter until a potential conflict was identified upon the
issuance of the citations at bar and upon the subsequent
complaints by Penelec, questions of whether MSHA or OSHA
should inspect the SA and SB head drives apparently did not
arise. The Agreement, by its own terms, does not come into
play until someone raises the question. It is also noted
that once the question was raised by Penelec the Agreement
was invoked by MSHA and apparently the matte\was resolved at
the local level {Remand Ex. G-3).
';\

\
f

f

I

.

A,

o~ I

\v·~-··L£.)(4/·

)

arY! Metlick
Adm~ni~trative

~l

Distribution:

L

Judge

James B. Crawford, Esq., Office of the Solicitor, U.S.
Department of Labor, 401S Wilson Boulevard, Room 516,
Arlington, VA 22203 (Certified Mail>
John P. Proctor, Esq., Bishop, Cook, Purcell, & Reynolds,
1400 L. Street, N.W. Washington, DC 20005 (Certified Mail}
Timothy N. Atherton, Esq., 1001 Broad St., Johnstown, PA
15907 (Certified Mail)
cont'd fn.l
pps. 1782-1783. In light of the newly developed undisputed
evidence that MSHA had indead previously inspected, and
issued citations for violations at, the subject SA and SB
head drives and that Penelec was aware of those inspections
and citations it is now clear that no reduction in negligence
should have been permitted. The absence of any evidence that
OSHA ever inspected the cited area and the representations
that the cited conditions were violations under either OSHA
or MSHA regulations are also significant in this regard.
Stipulation Number 4, previously entered by the parties, is
therefore misleading, if not totally inaccurate.
nt

125

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION ·
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 2 3 1990
KENT COAL MINING. COMPANY,
Contestant

CONTEST PROCEEDINGS

v.

Docket No. PENN 89-99-R
Order No. 2894113; 2/7/89

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. PENN 89-100-R
Citation No. 2894114; 2/7/89
Docket No. PENN 89-101-R
Order No. 2894115; 2/7/89
:

Docket No. PENN 89-102-R
Order No. 289(116; 2/7/89
Docket No. PENN 89-103-R
Order No. 2894117; 2/7/89

:
:

Docket No. PENN 89-104-R
Citation No. 2894118; 2/7/89

:

Docket No. PENN 89-105-R
Order No. 2894119; 2/7/89

:

Docket No. PENN 89-106-R
Citation No. 2894120; 2/7/89
KENT No. 55 Mine
Mine ID 36-07756

SECRE'rARY OF LABOR,
MINE SAFE·ry AND HEALTH
ADMINISTRATION CMSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. PENN 89-183
A.C. No. 36-07756-03507
Kent No. 55

KENT COAL MINING COMPANY,
Respondent

126

DECISION
Appearances:

R. Henry Moore, Esq., Buchanan Ingersoll,
Pittsburgh, Pennsylvania, for the Contestant/
Respondent;
Paul D. Inglesby, Esq., U.S. Department of Labor,
Office of the Solicitor, Philadelphia,
Pennsylvania, for the Respondent/Petitioner.

Before:

Judge Maurer
STATEMENT OF THE CASE

In these consolidated proceedings, Kent Coal Mining Company
{KENT) is challenging the legality of four orders issued pursuant
to section 104(g)(l) of the Federal Mine Safety and Health Act of
1977 (the Act) and the four section 104(a) citations issued in
conjunction with those orders. The four order/citation sets
apply to, in turn, Roger A. Young, Kimball Rearick, John A.
Radomsky and Gary Lancashire. They were all issued by MSHA
Inspector John Kopsic on February 7, 1989, because of the alleged
failure of the contestant mine operator to provide hazard
training pursuant to 30 C.F.R. § 48.3l(a) for the four abovenamed employees of the independent drilling and blasting services
contractor.
A representative order (Order No. 2894113) reads as follows:
Roger A. Young, driller, SS No. 197-42-6883, an
employee of an independent contract driller at the 001
pit is hereby declared a hazard to himself and others
and is to be immediately withdrawn from mine property
until he receives the training required under
Part 48.3l(a) 30 C.F.R. The driller was observed
working at the 001 pit and was not given hazafd
training before commencing work activities. The
driller did have his training required under
Part 48.28(a) 30 C.F.R.
A 104(a) Citation (No. 2894114) has been issued in
conjunction with this order.
Its related citation (Citation No. 2894114) reads as
follows:
An employee of an independent contract driller was
observed working at the 001 pit without first being
given hazard training under Part 48.3l(a) 30 C.F.R. for
this particular mine site by the foreman or person
designated to give hazard training.

127

A 104(~)(1) Order (No. 2894113) has been issued in
conjunction with this citation.
The other orders and citations are substantially the same
for the other three employees involved.
STIPULATIONS
The parties stipulated as follows:

1. Kent Mine No. 55 is owned and operated by the Kent Coal
Mining Company and is subject to the jurisdiction of the Federal
Mine Safety and Health Act of 1977 (Tr. 6-7).
2. The Administrative Law Judge has jurisdiction over these
proceedings (Tr. 7).
3. The subject citations and orders were properly served by
a duly authorized representative of the Secretary of Labor on an
agent at the Kent Coal Company on the dates and places stated
therein and may be admitted into evidence for the purpose of
establishing due issuance but not for the truth of the matters
asserted therein (Tr. 7).

4. Kent demonstrated good faith in the abatement of the
citations and orders (Tr. 7).
5. The assessment of a civil penalty in the proceedings will
not affect the Kent Coal Company's ability to continue business
(Tr. 7) •
6. The appropriateness of the penalty, if any, to the size
of the coal operator's business should be based on the fact that,
(A) the annual production tonnage of Kent's parent and all its
subsidiaries is 9 ,386,168; and CB) Kent Coal Company Mine , ·
Number SS's annual production tonnage is 30,440 (Tr. 7).
Applicable Regulations
§

48.22 Definitions.

For the purposes of this Subpart B(a)(l) "Miner" means, for purposes of§§ 48.23 through
48.30 of this Subpart B, any person working in a
surf ace mine or surf ace areas of an underground mine
and who is engaged in the extraction and production
process, or who is regularly exposed to mine hazards,
or who is a maintenance or service worker employed by
the operator or a maintenance or service worker

128

contracted by the operator to work at the mine for
frequent or extended periods. This definition shall
include the operator if the operator works at the mine
on a continuing, even if irregular, basis. Short-term,
specialized contract workers, such as drillers and
blasters, who are engaged in the extraction and
production process and who have received training under
§ 48.26 (Training of newly employed experienced miners)
of this Subpart B, may in lieu of subsequent training
under that section for each new employment, receive
training under § 48.31 (Hazard training) of this
Subpart B. This definition does not include:
Ci) Construction workers and shaft and slope
workers under Subpart C of this part 48;
(ii) Supervisory personnel subject to MSHA
approved state certification requirements;
and
(iii) Any person covered under paragraph
(a)(2) of this section.
(2) Miner means, for purposes of section 48.31 (Hazard
training) of this Subpart B, any person working in a
surface mine or surface areas of an underground mine
excluding persons covered under paragraph (a)(l) of
this section and Subpart C of this part and supervisory
personnel subject to MSHA approved state certification
requirements. This definition includes any delivery,
office, or scientific worker, or occasional, short-term
maintenance or service worker contracted by the
operator, and any student engaged in academic projects
involving his or her extended presence at the mine.
§ 48.31 Hazard Training.

(a) Operators shall provide to those miners, as defined
in section 48.22(a)(2) (Definition of miner) of this
Subpart B, a training program before such miners
commence their work duties. This training program
shall include the following instruction, which is
applicable to the duties of such miners:
Cl) Hazard recognition and avoidance;
(2) Emergency and evacuation procedures;
(3) Health and safety standards, safety rules
and safe working procedures

129

(4) Self-rescue and respiratory devices; and,
(5) Such other instruction as may be required
by the District Manager based on circumstances and conditions at the mine.
Cb) Miners shall receive the instruction required
by this section at least once every 12 months.
DISCUSSION AND FINDINGS
On February 7, 1989, Inspector Kopsic performed a regular
AAA inspection at the Kent No. 55 Mine, a surface coal mine.
During this inspection, he observed four contractor's employees
working on a drill bench at the site. Claron Explosives, Inc.,
had four employees working on the site that day, two drillers and
two driller helpers.
The inspector talked to all four employees and learned that
they had not specifically received "hazard training" for the
Kent No. 55 mine site prior to commencing their duties at that
site, although he was satisfied that they had their comprehensive
annual refresher training from their employer.
The particular hazard that he had in mind at the time was
that there was no berm along the elevated roadway which was
approximately 40-50 feet high. In the inspector's opinion, this
lack of a berm along with Kent's failure to notify the drillers
of this missing berm, posed a hazard to them as they operated
their drilling equipment back and forth across the bench.
However, to the extent that it is relevant here, the fact that
there was no berm along the elevated roadway was just as obvious
to these four experienced miners as it was to the inspector.
Subsequent to the issuance of the orders/citations herein,
abatement was accomplished when Kent's shift foreman, Mr. Marafka,
told them where other equipment was working on the site, where
they were going to be working, the location of communications,
the need to wear their hard hats and safety-toed shoes and to
stay away from the edge of the drill bench until the bulldozer
got the berm up. This training took· approximately 15 minutes to
accomplish and Inspector Kopsic was satisfied that the training
required by 30 C.P.R. § 48.3l(a) had now been accomplished.
Hazard training under 30 C.F.R. § 48.3l(a) is an absolute
require1nent for those miners defined in 30 C.F.R. § 48.22(a)(2)
and is an optional method of compliance with the training
regulations for each new employment for those short-term,
specialized contract workers, such as drillers and blasters, who

130

are engaged in the extraction and production process and who have
initially received training under Section 48.26 (Training of
newly employed experienced miners). For miners otherwise defined
in Section 48.22Ca)(l), the hazard training is not required.
Section 48.22(a) is an extremely subjective standard with
which to measure who is required to have hazard training, but the
idea is to distinguish between those miners who are more or less
permanent employees who would be likely to be aware of any
hazardous conditions at a particular mine and those employees who
only infrequently come into contact with a particular mine, and
thus, presumably, could be caught unaware of its latent dangers.
The four individuals involved in this case have differing
levels of experience at the Kent No. 55 mine site. Roger Young
and Kimball Rearick have done most of the drilling that has been
done at the Kent No. 55 site in the last five years. For the
year prior to the alleged violations, they averaged 3 or 4 days a
week drilling at the Kent No. 55 mine. For all intents and
purposes, they were permanent ~nployees, as described by
Mr. Marafka. Messrs. Lancashire and Radomsky, on the other hand,
only drilled at the No. 55 site once prior to this incident,
although they had worked for Kent on an occasional basis at other
surface mines over the previous three year period. With regard
to the instant occurrence, these two employees first arrived on
the site the day prior to the MSHA inspection and continued to
drill on the site for the following 3-4 weeks. Arguably,
therefore, they could and should be characterized as
"short-term, specialized contract workers, such as drillers
and blasters".
Using the above dichotomy only the latter two drillers,
Lancashire and Radomsky, would need the "hazard training"
specifically referred to in 30 C.F.R. § 48.3l(a); while the other
two drillers working right beside them, Young and Rearick, would
only require the annual refresher training.
I note here
parenthetically that the annual refresher training for all four
of these drillers, given under 30 C.F.R. § 48.28(a) by their own
employer was the same training for each of them.
It seems logical to me that all four should have the same
type and quantum of safety training since they were working
together, exposed to the same extent to the same hazards of
mining.
I don't believe the Secretary disagrees with this, since
she believes they all four require the "hazard training"
specifically given under section 48.3l{a). However, the
Secretary arrives at this all-encompassing requirement by
defining the drillers as either "short-term service workers who
were contracted by the operator" or "short-term specialized
contract workers who were engaged in the extraction process."

131

CThe emphasis on the short-term is my own). While this
definition could most likely be made to stick to Lancashire and
Radomsky, it is clearly inapplicable to Young and Rearick. They
are more akin to "service workers contracted by the operator to
work at the mine for frequent or extended periods", and thus are
not required to be given "hazard training" under 30 C.F.R.
§ 48.31Ca).
By strict adherence to the language of section 48.22, we
have the anomalous situation where four men performing similar
job functions in the same setting, within several feet of each
other, require training under different sections of the training
regulations. The saving feature from a logical standpoint seems
to be that the same information is required to be imparted to
everyone, albeit under different guises.
As I indicated on the record at the conclusion of the
hearing in this matter, I do not believe that the particular
training that was ultimately given to abate the citations and
orders in this case imparted any significant, new information to
the four drillers. The training Mr. Marafka gave that morning,
had in fact, already been given in the form of annual refresher
training from their employer under section 48.28Ca). This annual
training covered the same types of hazards and procedures
addressed by the "hazard" training that the drillers received
from Mr. Marafka to abate the alleged violations.
In Mr. Marafka's own words (Tr. 80-81):
I basically just gave them a verbal talk on job
training. I discussed the high wall and how to get in
and get out, communications •. They have their own
communications in their vehicle, and basically be safe
and be aware of other equipment.
He went on to state that there was nothing unique about this
site and that what he had to say about the high wall, the other
equipment operating in the vicinity of the bench and the
condition of the bench itself either wasn't any different than
what he would have said about any other high wall operation or
was obvious to all expecienced observers, including the four
employees we are concerned with herein.
Mr. Petrunyak, the Vice President and General Manager of
Claron Explosives, Inc. also testified. If his testimony is to
be believed, and I see no reason not to credit it fully, he
personally had previously given each of the four drillers all the
tcaining that was subsequently given them again by Mr. Marafka to
abate the orders/citations, only he had given it in much more
depth.

132

Accordingly, I find that, unbeknownst to Inspector Kopsic,
the four miners at issue herein, had already received the
required training from their employer under section 48.28(a).
They are not then required to repeat this generalized training
under the heading of "hazard training" pursuant to
section 48.3l(a), even if they are the type of miners
required to be trained under that section. For additional
"hazard training" over and above the required comprehensive
annual refresher training for experienced miners to have any
meaning, there must be something new and meaningful to tell them.
A search of the record in this case demonstrates that there was
not. Mr. Marafka it seems was just going through the motions of
abatement here to satisfy the inspector, abate the orders and get
the men back to work. He gave no new information to these men
who had been performing these drilling services at this site and
others substantially like it on a daily basis for at least
several years.
In view of the foregoing findings and conclusions, I
conclude and find that the preponderance of the evidence adduced
in this case establishes that whether or not the four named
employees were subject to the hazard training requirements of the
cited section 48.3l(a), and clearly, Young and Rearick, at least,
were not, they had in fact previously received such training as
part and parcel of their annual refresher training under Section
48.28(a). Therefore, I conclude that the violations charged in
the orders/citations did not occur and they must be vacated.
ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED:
Order Nos. 2894113, 2894115, 2894117, and 2894119 and
Citation Nos. 2894114, 2894116, 2894118, and 2894120 ARE VACATED,
and no penalty may be assessed.

I

M,hurer

s~rative Law Judge

Distribution:
R. Henry Moore, Esq., Buchanan Ingersoll, USX Tower, 57th Floor,
600 Grant Street, Pittsburgh, PA 15219
(Certified Mail)
Paul D. Inglesby, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 14480-Ga.teway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
/ml
133

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 3 0 1990
SECRE'rARY OF LABO.R,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.
HARLAN CUMBERLAND COAL
COMPANY,
Respondent

.
..
.
..
.
.
:

CIVIL PENALTY PROCEEDINGS
Docket No. KENT 88-191
A.C. No. 15-11964-03541
H-2 Mine
Docket No. KENT 88-192
A.C. No. 15-07201-03559
C-2 Mine

DECISION
Appearances:

Before:

Anne T. Knauff, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, TN,
for the Secretary~
Mr. Wallace Harris, Safety Director, and
Mr. Clyde V. Bennett, President, Harlan Cumberland
Coal Company, Grays Knob, KY, for the Respondent.

Judge Fauver

The Secretary of Labor seeks civil penalties for alledged
safety violations under§ llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et seq.
Having considered the hearing evidence and the record as a
whole, I find that a preponderance of the substantial, reliable,
and probative evidence establishes the following Findings of Fact
and additional findings in the Discussion below:
FINDINGS OF FACT
Citation No. 3163046
1. On May 11, 1988, MSHA Inspector Jimmy A. Tankersley
issued Citation No. 3163046 because he found that the Jeffrey
1028 continuous miner in the 001 working section was not
maintained in a permissible condition. Specifically, there was

134

an opening in excess of .005 inch in the main breaker box cover
on the continuous miner.
2. The inspector considered Harlan Cumberland's H-2 Mine,
an underground coal mine, to be a gassy mine, i.e., a mine which
released methane. Because the mine is below the water table, he
was particularly attentive to its gassy nature. He took a number
of methane readings during his inspection, and found methane in
all five entries Respondent was driving.
3. To substantiate his methane-detector readings, the
inspector also took bottle samples of air, including one in the
area of the cited continuous miner. Although the area was well
ventilated, analysis of an air sample showed .4% methane. The
inspector believed that this level of methane in a wellventilated area indicated a risk of a substantial increase in the
methane level. He also considered the fact that the continuous
miner was being used to advance, i.e., it was cutting coal and
proceeding into virgin territory and that there was no way to
predict how much methane would be in the virgin territory. He
considered the possibility that, when removing a cut of coal, the
miner could hit a methane gas pocket. The inspector was aware of
a mine, like H-2 Mine, in which there generally was a low methane
content most of the time but a continuous miner had cut into a
pocket of methane. The inspector testified that, "there's no way
to determine that there's not an air pocket of methane • • •
somewhere in the coal bed" (Tr. 2 7) •
4. The inspector expected that, if the air quantity were
reduced, e.g., through a failure of the ventilation system
components, the methane level would probably increase.
5. The inspector determined that there had been a recent,
significant rise in methane accumulation at the H-2 Mine and he
recognized this as an indication that change was ocurring
someplace in the coal bed of the mine. On February 18, 1988, air
samples showed a reading of 8,700 cubic feet of methane found in
24 hours when the air quantity was 60,000 cubic feet per minute.
Just three months later, in May, 1988, the methane reading was
22,000 cubic feet of methane in 24 hours when the air quantity
was even greater, i.e., 76,000 cubic feet per minute.
6. The inspector's experience was that methane usually
accumulates between one and twelve inches from the roof of the
mine. It is most violently explosive at 10%, but its explosive
range is 5% - 15%. He testified that methane tends to accumulate
where air movement is reduced, such as in the face area when coal
is not being cut and when ventilation is not so strong as it is
when coal is being cut.

135

7. An electrical arc is a normal part of the operation of a
continuous miner.
8. Morris Lewis, an electrical specialist with MSHA, also
testified at the hearing. Mr. Lewis distinguished a methane
ignition from an explosion. An ignition, he said, occurs when
methane alone catches fire; ignitions are confined to the
particular area where methane has accumulated. An explosion, on
the other hand, would occur when a methane accumulation ignited
and propagated an explosion of float coal dust, coal dust, or
other combustible material. The explosion could involve an
entire mine.
It was the electrical specialist's opinion that, in
a wet, relatively dust-free mine such as H-2, with the level of
methane present in this mine, and with the .005 inch gap in the
breaker box lid, if a pocket of methane were hit in the course of
mining there would be a reasonable likelihood of an ignition with
serious injuries to several miners.

Citation No. 3162239
9. On March 23, 1988, miners at the Harlan Cumberland C-2
mine were advance mining in the 002 section. The continuous
miner had broken down after operating for about one hour that day.
About 1:45 p.rn., MSHA Inspector Lawrence L. Rigney found .1% to
.2% methane in the face area. Methane is usually found in areas
below the water table; Inspector Rigney thought it unusual to
find methane at the higher elevation at which the 002 Section was
located. It was not only unusual to find a methane concentration
at that elevation, but Inspector Rigney was surprised to be able
to detect the methane with his spotter. Usually the
concentration of methane in higher-altitude areas is discernible
only through the more exacting laboratory analysis of air bottle
samples.
In at least 15 previous visits to this mine, Inspector
Rigney had not found enough methane in the mine to detect it with
his spotter.
10. Mine foreman David Mitchell accompanied Inspector
Rigney as he tested for methane throughout the 002 Section. Mr.
Mitchell made a methane check each time Inspector Rigney made
one.
11. Inspector Rigney made his first methane check (finding
.1% to .2% methane> where the continuous miner was located, in
the right break, number three entry.
12. As he continued through the section, Inspector Rigney
found that there was an abandoned area adjacent to the main
intake air course. Curtains were hanging across all but one part
of the entry to the abandoned area.

136

13. Inspector Rigney walked back up the cross entry to the
timber line (root posts) adjacent to the abandoned area and made
a second methane check with his spotter. There, when the
auxiliary fan was not running, he found .3% to .6% methane.
There was so little air movement that his anemometer blades would
not turn.
Inspector Rigney took another reading with his spotter
at this place with the auxiliary fan running; the reading rose to
.9% to 1.6% methane. An air bottle sample taken at this location
showed .81% methane.
14. Inspector Rigney took his second air bottle sample at
the point marked 4169 on Joint Exhibit 1. His spotter showed .1%
methane. The laboratory analysis of the air bottle sample taken
there showed .14% methane.
15. Inspector Rigney's third air bottle sample was taken at
another point marked on Joint Exhibit 1. His spotter indicated
.2% methane at that location; the laboratory analysis of the air
bottle sample he took there also showed .2% methane.
16. The Inspector's fourth air bottle sample was taken at
another point marked 3797 on Joint Exhibit 1. With the fan was
turned off, his spotter showed .2% methane. The laboratory
analysis of the air bottle sample taken there was .22% methane.
17. Finally, Inspector Rigney went back to the timber line
area and took another reading. With the fan was turned on, his
spotter indicated .9% to 1.6% methane. Mine Foreman David
Mitchell's spotter showed 2% methane at a point to the left of
the inspector's position and a little closer to the edge of the
abandoned area. The laboratory analysis of the air bottle
sample, taken at the position marked 3798 on.Joint Exhibit 1,
showed 1.5% to 2% methane.
18. The abandoned area was separated from the active part
of the mine by double rows of timbers to block access. Danger
signs and caution boards were posted as well. The abandoned area
was not accessible for air testing because ot the hazard of roof
falls. The pillars had been pulled out so the roof support was
gone. Even when the pillars had been in place, roof conditions
were adverse. The area had a history of roof failure.
19. A six-inch bore hole had been drilled from the
abandoned area to the surface of the mountain. Respondent
expected that any methane that accumulated in the abandoned area
would be ventilated to the surface through that bore hole bleeder
system. The abandoned area had not been sealed before the bore
hole was drilled; the bleeder system was not operating
effectively. The fan blowing into the mine in the number one
entry ·..vas supposed to maintain positive air pressure against the

137

curtains across the entry to the abandoned area, in order to
prevent methane from seeping into the air course and across the
face where miners were working. There was nothing in the bore
hole to pull the air from the abandoned area to the surface.
Methane is lighter than air. This fact, coupled with the
positive pressure to be maintained by the fan in the number one
entry, was expected by Respondent to cause the methane to rise to
the mountain surface and dissipate into the atmosphere.
20. However, Respondent operated an auxiliary fan while
coal was being produced on this section. With the auxiliary fan
operating, the methane was being pulled out of the abandoned area
into the active section.
21.
Inspector Rigney considered the situation very
dangerous. There was an abandoned area where the pillars had
been pulled, and the roof conditions were so adverse that there
were roof falls even when the pillars were in place. There was
an accumulation of methane. There was the potential of another
roof fall which could have pushed air from the abandoned area in
one big rush of wind out into the intake air course and to the
face. The incombustible content of the roadway was· less than the
allowable 65% in the intake aircourse. There was an accumulation.
of loose coal, coal dust, and some float coal dust. There was
float coal dust in the electrical boxes for the belt conveyors.
If there had been a methane ignition, there was enough dust that
could have been thrown into suspension and it could have resulted
in a coal dust explosion.The inspector thought it reasonably
likely that this combination of factors would contribute to a
major mine hazard involving fatal injuries. He therefore issued
an imminent danger order.
22. Power to the auxiliary fan was disconnected.
It took
less than a minute for the methane level to go below 1% once the
auxiliary fan was turned off. When the methane level dropped
below 1%, the equipment was backed out from the face area.
Miners proceeded to build cinder block walls that would
effectively seal the abandoned area from the active mining area.
23. At the same time that he issued the imminent danger
order, the inspector issued Citation No. 3162239, charging a
violation of 30 C.F.R. § 75.312.
DISCUSSION WITH FURTHER FINDINGS
Citation No. 3163046
In its answer, Respondent acknowledges the violation charged
in this citation Can impermissible continuous miner), but

138

contends that the inspector erred in designating it as
"significant and substantial."
Gravity of a Violation
The term a "significant and substantial violation" derives
from§ 104(d)(l) and (2) of the Act, l/ and not its civil penalty
provision (§ llO(i)). The civil penalty provision simply uses
the term "gravity of the violation," as one of six statutory
criteria to consider in assessing a penalty.

l/

Sections 104Cd)(l) and (2) provide:

"(d)(l) If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there has
been a violation of any mandatory health or safety standard, and
if he also finds that, while the conditions created by such
violation do not cause imminent danger, such violation is of such
nature as could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or health hazard,
and if he finds health hazard, and if he finds such violation to
be caused by an unwarrantable failure of such operator to comply
with such mandatory health or safety standards, he shall include
such finding in any citation given to the operator under this Act.
If, during the same inspection or any subsequent inspection of
such mine within 90 days after the issuance of such citation, an
authorized representative of the Secretary finds another
giolation of any mandatory health or safety standard and finds
such violation to be also caused by an unwarrantable failure of
such operator to so comply, he shall forthwith issue an order
requiring the operator to cause all persons in the area affected
by such violation, except those person referred to in subsection
Cc) to be withdrawn from, and to be prohibited from entering,
such are until an authorized representative of the Secretary
determines that such violation has been abated.
"(2) If a withdrawal order with respect to any area in a
coal or other mine has been issued pursuant. to paragraph (i), a
withdrawal order shall promptly be issued by an authorized
representative of the Secretary who finds upon any subsequent
inspection the existence in such mine of violations similar to
those that resulted in the issuance of the withdrawal order under
paragraph (1) until such time as an inspection of such mine
discloses no similar violation. Following an inspection of such
mine which discloses no similar violations, the provisions of
paragraph ( l) shall again be applicable to that mine."

139

Sections 104(d)(l) and (2) grant an administrative
injunctive power to the Secretary of Labor quite different from
the civil penalty authority in§ llO(i). Sections 104Cd)(l) and
(2) authorize the Secretary to withdraw miners from a mine if a
certain chain of violations occurs. The chain must begin with a
finding of a violation which, though not an imminent danger, 2/
is "of such nature as could significantly and substantially
contribute to the cause and effect of a coal or other mine safety
and health hazard" and is also "caused by an unwarrantable
failure • • • to comply with • • • mandatory health or safety
standards • • • • " If a mine inspector finds such a violation,
§ 104(d)(l) requires that the inspector "include such finding in
any citation given to the operator • • • • " It is this finding
that begins a§ 104(d)(l) chain that may lead to a§ 104(d)(2)
order withdrawing miners from the mine or a part of it.
This administrative injunctive power is strictly construed
by the Commission, which has ruled that, to prove a "significant
and substantial" violation, the Secretary must prove "a
reasonable likelihood that the hazard contributed to will result
in an injury or illness of a reasonably serious nature" (Cement
Division, National Gypsum Co., 3 FMSHRC 822, 825 (1981)).
The Commission has not stated how its definition of a
"significant and substantial" violation differs from the Act's
definition of an "imminent danger" (see n. 2, infra). However,
inasmuch as§ 104(d)(l) excludes an "imminent danger" from its
application, the Commission's definition of an S & S violation
must mean a level of gravity below an imminent danger.
"Gravity of the violation," as used in§ llOCi), i.e. for
civil penalty purposes, is not tied to the question whether a
violation is or is not "significant and substantial" within the
meaning of§ 104(d)(l). "Gravity," for civil penalty purposes,
is the seriousness of a violation. This includes the importance
of the safety or health standard, and the importance of the
operator's conduct, in relation to the Act's purpose of deterring
violations and encouraging compliance with safety and health
standards. Many types of safety or health violations are serious
even though a single violation might not show a "reasonable
likelihood" of causing injury or illness, or even fit into a

'!;./ Section 3(j) of the Mine act defines "imminent danger" as
"the existence of any condition or practice in a coal or other
inine which could reasonabiy be expected to cause death or serious
physical harm before such condition or practice can be abated."
30 u.s.c. § 802(j}.

140

probability-of-injury-or-illness mold. For example, some
violations are serious because they demonstrate recidivism or an
attitude of defiance by the operator. Others are serious because
the safety and health standard involved is an important
protection for the miners.
Important safety or health standards
are such that, if they are routinely violated or trivialized
substantial harm would be likely at some time, even if the
likelihood that a single violation will cause harm may be remote
or even slight. 3/ Other mine safety and health violations are
serious because they may combine with other violations or
conditions to set the stage for a mine accident or disaster, even
though individually, or in isolation, they do not appear to
forecast injury or illness. Still others are serious because
they involve a substantial possibility of causing injury or
illness, if not a probability.
With this background, I turn to the question of whether the
evidence sustains the inspector's finding that the violation was
of a "significant and substantial" nature within the meaning of
§ 104(d)(l).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (1984), the Commission
stated:
In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary •
must prove:
(1) the underlying violation of a
mandatory safety standard; (2) a discrete safety hazard
-- that is, a measure of danger to safety -contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result
in an injury; and (4) a reasonable likelihood that the
injury in.question will be of a reasonably serious
nature.
The Commission has explained further that the third element of
the Mathies formulation "requires that the Secretary establish a
reasonable likelihood that the hazard contributed to will result
in an event in which there is an injury." U.S. Steel Mining,
Co., 6 FMSHRC 1834, 1836 (1984) {emphasis deleted).
It has also

ll

For example, a stop-look-and-listen safety law for public
service vehicles at railroad crossings may be considered an
important safety standard even though a particular instance of
violation may not show a "reasonable likelihood" of collision
with a train.

141

stated that, .in accordance with§ 104Cd)(l), it is the
contribution of a violation to the cause and effect of a hazard
that must be significant and substantial. Id.
In addition, the
evaluation of reasonable likelihood should""""be made in terms of
"continued normal mining operations." U.S. Steel Mining Co.,
Inc., 6 FMSHRC 1573, 1574 {1984). Applying these principles to
the instant case, I conclude the reliable evidence sustains the
inspector's finding that the violation was of a significant and
substantial nature.
In United States Steel Mining Co., 8 FMSHRC 1125 (1985), the
Commission reversed a judge's holding that a ventilation
violation was not significant and substantial. The Commission
observed that, although "methane measured in the section revealed
a nonhazardous accumulation at the time the citation was issued,
an evaluation of the reasonable likelihood of injury should be
made 'in terms of continued normal mining operations' [citing
U.S. Steel Mining Co., Inc., 6 FMSHRC at 1574]," and if "normal
mining operations were to continue, a rapid buildup of methane
could reasonably be expected." 8 FMSHRC at 1130. These
considerations also apply in the instant case.
In Texasgulf, Inc., 10 FMSHRC 498 (1988), three continuous
mining machines were used in a mine containing methane. They
were not maintained in a permissible condition in that their
flange joints had gaps exceeding .004 inch. The inspector
detected no methane on his hand-held detector. Bottle samples
indicated only .005% to .009% methane in the mine atmosphere.
Jus~ as in the case at hand, the inspector determined that the
violations could significantly and substantially contribute to
the cause and effect of a mine safety or health hazard.
Texasgulf, as Respondent does here, conceded the violations
but disputed the inspector's finding that the violations were
significant and substantial. The Commission, in affirming the
judge's decision that the violations were not significant and
substantial, stated:
We recognize that permissibility violations have the
potential for serious danger. Nonetheless, whether a
permissibility violation is significant and substantial must
be based on the particular facts surrounding the violation,
including the nature of the mine involved.
[Emphasis
added.]
The non-coal mine in Texasgulf Ca trona mine) was very
different from the Harlan Cumberland H-2 Mine. Texasgulf 's mine
showed methane levels of .005% and .009%. The methane levels in

142

the Harlan Cumberland Coal H-2 Mine were between 45 and 80 times
greater. Th~ highest level of methane ever detected in
Texasgulf's mine was .2%, far below the level detected in Harlan
Cumberland's mine. The Texasgulf mine's geological features were
not conducive to methane liberation. Thus, the Commission noted
that the geological structure of the unmined portion of the
Texasgulf mine bed was essentially the same as that which had
been mined, showing no presence of methane-producing geological
factors.
Further, the Commission noted that the record
established a substantial factual basis for explaining the
Texasgulf mine's prior history of low methane liberation and for
reasonably expecting low methane in the future. However, in the
instant case the inspector found an approximately three-fold
increase in the amount of methane dete9ted in the mine during the
three months before the citation. This degree of buildup was a
warning that something was changing in the coal seam.
The Commission in Texasgulf stated that, "[I]n determining
whether a violation is of a significant and substantial nature
the appropriate question is whether there is a reasonable
likelihood of • • • a sudden liberation of methane." Texasgulf
at 503. Given the evidence of Texasgulf mine's history of low
methane emissions as well as the evidence establishing a
reasonable expectation of low methane emissions, the Commission
concluded that there was substantial evidence to support the
judge's holding that the violations were not significant and
substantial. However, here it is evident that, given the sudden
increase in methane liberation over the three months prior to the
citation, changes were occurring in the coal bed at Harlan
Cumberland's mine. Those changes showed a reasonable likelihood
of a sudden liberation of methane if the continuous miner hit a
methane pocket as mining advanced.
No witness testified on behalf of Respondent about the
circumstances leading to the issuance of Citation No. 3163046.
The inspector was the only witness at the hearing with first-hand
knowledge. He found the impermissible condition of the
continuous miner to be a discrete safety hazard reasonably likely
to cause serious injuries. The inspector's independent judgment
is an important element in making significant and substantial
findings, which should not be lightly set aside. National
Gypsum, supra.
I find that the reliable evidence sustains the inspector's
finding of a significant and substantial violation.
Considering all the criteria for a civil penalty in§ llO(i)
of the ~ct, I find that a civil penalty of $200 is appropriate
for this violation.

143

Citation No. 3162239
§

This citation, as amended, alleges a violation of 30 C.F.R.
75.312, which provides:
§ 75.312 -- Air passing through abandoned, inaccessible, or

robbed area.
Air that has passed through an abandoned area or
an area which is inaccessible or unsafe for inspection
shall not be used to ventilate any working place in any
mine. No air which has been used to ventilate an area
from which the pillars have been removed shall be used
to ventilate any working place in a mine, except that
such air, if it does not contain 0.25 volume percentum
or more of methane, may be used to ventilate enough
advancing working places immediately adjacent to the
line of retreat to maintain an orderly sequence of
pillar recovery on a set of entries.
In its answer, Respondent acknowledges the violation
alledged in Citation No. 3162239, but contends that the inspector
erred in designating it as a "significant and substantial"
violation.
The regulation requires that air from an abandoned area not
be allowed to ventilate any working place in a mine.
Miners at the Harlan Cumberland C-2 mine were in advance
mining in the 002 Section. There was an abandoned area adjacent
to the area where miners were working. Curtains had been put
up but did not cover the entire span of the entry to the
abandoned area.
Pillars had been removed from the abandoned area. Roof
conditions in the abandoned area were adverse; even when the
pillars were in place, there had been several significant roof
falls. The abandoned area was separated from the active part of
the mine with double rows of road timbers to block entry. The
abandoned area was not accessible for inspection or air testing
because of the hazard of roof falls.
An auxiliary fan was operated when the continuous miner was
operating in order to provide sufficient air movement to the face
of the coal. However, the auxiliary fan was powerful enough to
override the positive pressure created by the fan in the number
one entry, allowing air from the abandoned are to move into the
working area of the 002 section and across the face.

144

Respondent did not prevent the abandoned area air fro1n going
into the working area of the 002 Section. As a result, there was
a buildup of methane in the working area, creating a dangerous
situation. The evidence amply sustains the inspector's finding
that the violation was of a "significant and substantial nature."
Considering all the criteria for a civil penalty in§ llO(i)
of the Act, I find that a penalty of $275 is appropriate for this
violation.
CONCLUSIONS OF LAW

1.

The judge has jurisdiction over these proceedings.

2. Respondent violated the safety standards as alleged in
Citations Nos. 3163046 and 3162239.
ORDER
WHEREFORE IT IS ORDERED that:

1. Citation No. 3163046 and Citation No. 3162239 are
AFFIRMED.
2. Respondent shall pay the above civil penalties of $525
within 30 days of this Decision.

tJ~~~M,fV~
William Fauver
Adminstrative Law Judge
Distribution:
Anne T. Knauff, Esq., Office of the Solicitor, U.S. Department of
Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN 37215
(Certified Mail)
Mr. Wallace Harris, Jr., Safety Director, Harlan Cumberland Coal
Company, General Delivery, Grays Knob, Kentucky 40829
(Certified
Mail)
iz

145

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 3 0 1990
CONTEST PROCEEDING

ROCHESTER & PITTSBURGH COAL
COMPANY,
Contestant

.
.
..

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Respondent

Docket No. PENN 89-85-R
Order No. 2889351, 2/2/89
Greenwich Collieries No. 2
Mine ID 36-02404

DECISION
Appearances:

Joseph A. Yuhas, Esq., Rochester & Pittsburgh Coal
Company, Ebensburg, Pennsylvania, for the Contestant;
Joseph Crawford, Esq., Off ice of the .Solicitor,
Department of Labor, Philadelphia, Pennsylvania,
for the Respondent.

Before:

Judge Weisberger

Statement of the Case
In this Contest Proceeding, the Operator (Contestant) seeks
a review of a withdrawal Order issued by the Mine Safety and
Health Administration CMSHA) pursuant to section 104Cb) of the
Mine Act, 30 u.s.c. § 814Cb). Pursuant to notice, the case was
heard in Johnstown, Pennsylvania, on November 21, 1989. Leroy
Niehenke testified for Contestant, and Robert Joseph testified
for the Secretary (Respondent). Respondent filed a Post Hearing
Brief on January 12, 1990. Propo.sed Findings and Memorandum of
Law were filed by Petitioner on January 16, 1990.
Stipulations
At the Hearing the Parties entered into the following stipulations:
1. The Administrative Law Judge has jurisdiction over this
proceeding.
2. Rochester & Pittsburgh Coal Company is subject to the
jurisdiction of the Mine Act.

146

Findings of Fact and Discussion
Leroy Niehenke, an MSHA Inspector and Electrical Specialist,
testified that on February ~, .J.9.~9., .his supervisor informed him
that there was an outstanding~ citatii:>n '. that had been issued for
Contestant's Greenwich Collieries Mine. Niehenke indicated that
his supervisor told him to go to the mine, and check on the
status of the cited condition.
The original citation had been issued on December 21, 1988,
alleging a violation of 30 C.F.R. § 1719 in that "The illumination provided for both the front and rear of the Kersey scoop
tractor serial number 7175, • • • located in MllX-1, 010 working
section, was less than .006 foot lamberts • • • 11 The original
citation had set January 16, 1989, as the date for the abatement
of the cited violation.
Niehenke indicated that he observed the scoop, on February 2,
and the illumination system was not completely installed, inasmuch
as the power cable for the illumination system was not installed,
the unused openings for the light enclosures were plugged but not
tack welded, and hose clamps on a flame resistant conduit were not
provided. According to Niehenke, he had installed this type of
system in the past, and indicated that it should take two
individuals two shifts to install this system. He also indicated
that dealers, who provide the necessary parts to properly illuminate the scoops, are located within 20 to 30 miles of the subject
mine.
In essence, Niehenke testified that he decided to issue a
104(b) Order for failure to abate, rather than extend the citation, because the Operator did not show any "diligence" in
abating the violative condition (Tr. 30). He also indicated that
the hazard of operating the scoop without adequate illumination,
was not eliminated by moving the scoop outby the last open
crosscut. He thus indicated that the equipment, i.e., tne scoop,
still could be used anywhere including the inby by the last open
crosscut, and hence he issued the 104(b) Order rather than extend
the time to abate the Citation. He also indicated that there
were no signs preventing the scoop from being used inby the last
open crosscut.
The original citation issued December 21, 1988, alleges that
the scoop in question did not have sufficient illumination as
provided for in 30 C.F.R. § 75.1719(e)(6).
It was subsequently
amended to show a violation of 30 C.F.R. § 75.1719-l(d).

147

30 c.F.R § 75.1719(a), states that sections 75.1719 through
75.1719-4 prescribe the requirements " • • • for illumination of
working places in underground coal mines while persons are
working in such places and while self-propelled mining equipment
is operated in the working place."
(emphasis added).
Section 75.1719-l(d), supra, provides as follows:
"The luminous
intensity (surface brightness) of surfaces that are in a miner's
normal field of vision of areas in working places that are
required to be lighted should be not less than 0.06 footlamberts
when measured in accordance with section 75.1719-3."
(Emphasis
added). Thus a plain reading of these regulatory sections
reveals that the requirements for illumination are limited to
"working places," and that specifically the requirement for luminaries of not less than .06 footlamberts, is required for
machinery which is "operated in the working place." 30 C.F.R.
§ 75.2(g)(2) defines working place as " • • • the area of the coal
mine inby the last open crosscut." The scoop in question, when
observed by Niehenke on February 2, was outby the last open
crosscut (Government Exhibit 2). Niehenke indicated on crossexamination that as far as he could determine, the scoop in
question was not used inby the last open crosscut, after the
citation in question was issued. He further indicated on crossexamination, that the scoop in question was in complete
compliance with all regulatory standards if used outby the last
open crosscut. He agreed that on the date he issued the Citation
the scoop was in a condition that permitted its use outby the
last open crosscut.
Accordingly, I find that inasmuch as section 75.1719, supra,
mandates illumination standards at the working place, once the
scoop in question had been removed from the working place, i.e.,
outby the last open crosscut, it was no longer in violation of
section 75.1719, supra. When Niehenke observed the scoop on
February 2, it was not at the working place. Hence, the original
citation had been abated, as the scoop's condition no longer
violated the terms of section 75.1719, supra, since it was not at
the working place. Accordingly, since the citation had been
abated, the section 104Cb) Order should not have been issued, and
it should be vacated.

ORDER
It is ORDERED that the Notice of Contest herein is
SUS·rAINED, and it is further ORDERED that Order No. 2889351 be

VACA'rED.

~~

Avram Weisberger
Administrative Law Judge

148

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
·Office of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 311990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.
.
.

v.

CIVIL PENALTY PROCEEDING
Docket No. SE 89-51-M
A. C. No. 40-02968-05502
Moltan Company

MOLTAN COMPANY,
Respondent
DECISION
Appearances:

Before:

William F. Taylor, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, TN
for the Petitioner;
Mr. Edward J. Lucas, Plant Superintendent,
Moltan Company, Middleton, KY, for the Respondent.

Judge Fauver

This civil penalty case was brought by the Secretary of
Labor under § llOCa) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq.
Having considered the hearing evidence and the record as a
whole, I find that a preponderance of the substantial, reliable,
and pcobative evidence establishes the following Findings of Fact
and further findings in the Discussion below:
FINDINGS OF FACT
1. MSHA Inspector Craig holds an electrical certification
issued by the Commonwealth of Kentucky and he has maintained such
certification to the present.
2.
Inspector Craig inspected Respondent's Molton mine, in
Hardeman County, Tennessee, on March 9 and 10, 1988.
3. On March 10, 1988, Inspector Craig issued Citation No.
3252473, alleging the following conditions: "The nurnber one
cooler control electrical cabinet's three circuit breakers and
six starter relays can only be operated and/or reset by opening

149

the cabinet· door and reaching inside the cabinet. Employee's
[sic] thus eKpose themselves to the bare 480 volt terminals and
conductor ends inside the cabinet. This area of the plant is
monitored and ope.rated by the number one kiln operator employee."
4. The inspector's attention was drawn to the electrical
cabinet because he observed that someone had left the cabinet
door open.
5. The electrical cabinet door was not equipped with a
standard safety latch or disconnecting mechanism that would
automatically deenergize the electrical components within the
cabinet when the cabinet door was opened.
6. In the event of a motor shut down, the kiln operator
would open and reach into the electrical cabinet to reset the
motor starter operating controls (relays), thereby placing
himself in danger of electric shock because of the close
proximity to energized conductors and terminals carrying 480
volts of electrical power.
7. In the citation, Inspector Craig designated the alleged
violation "S & S" ("significant and substantial">~ Later his
supervisor ordered him to change it to a "non-S & S" violation,
in an effort to avoid litigation. Inspector Craig did not agree,
with this change, but modified the citation as directed. The
supervisor later ordered the citation to be modified to restore
the original allegation of an "S & S" violation.
DISCUSSION WITH FURTHER FINDINGS

The citation alleges a violation of 30 C.F.R. § 56.12040,
which provides:
Operating controls shall be installed so that they can be
operated without danger of contact with energized
conductors.
This case raises two issues: Cl) were the motor starter.
controls inside the cabinet "operating controls" within the
meaning of § 56 .120 40? ( 2) If the.re was a 11iolation, was
it "significant and substantial" as found by the inspector?
I find that the motor starter controls were an essential
part of the motor operating controls and therefore are covered by
the safety standard. The motors could not be operated unless the
reset buttons were in the on position, and if they were pushed
out to the disconnect (or off) position by a motor overload, the
kiln operator had the job of resetting them in order to restart
the motor.

150

The inspector, an electrician with long mining and
enforcement experience, testified that a motor overload in the
systems controlled by the electrical cabinet could occur at any
time and might occur as often as daily or several times a day.
Respondent's only witness was a former kiln operator, a member of
management at the time of the hearing, who had worked as a kiln
operator about two years before the citation. He testified that
at that time he had reset the lnotor starter controls about once
or twice a year. He did not know the experience of other shifts.
The kiln operated three shifts a day, seven days a week. This
witness was not an electrician.
I credit Inspector Craig's expert opinion testimony that the
motors could overheat and require resetting inside the cabinet at
any time, and perhaps even several times a day.
I also credit
his expert opinion of the danger involved in reaching inside the
cabinet where live wires and conductora were exposed.
It was a violation of the safety standard to have exposed
live wires and terminals in the cabinet near the reset buttons
fo.r the inotor circuits.
The reliable evidence amply sustains the inspector's finding
that the violation was of a "significant and substantial" nature.
Respondent's practice was reasonably likely to result in a fatal
or other serious injury if not abated. When a miner reached into
the cabinet, even slight inattention or a slight tumble or fall·
could result in death by electrocution.
Considering all the criteria for a civil penalty in § llOCi>
of the ~ct, I find that a penalty of $300 is appropriate for this
violation.
CONCLUSIONS OF LAW

1.

The judge has jurisdiction in this proceeding.

2. Respondent violated 30 C.F.R. § 56.12040 as alleged in
Citation No. 3252473.

ORDER
WHEREFORE IT IS ORDERED that:

1.

Citation No. 3252473 is AFFIRMED.

2. Respondent shall pay the above penalty of $300 within 30
days of this Decision.

151

l{);&.~
~~v~
William Fauver
Administrative Law Judge
Distribution:
William F. Taylor, Esq., Office of the Solicitor, u. s.
Department of Labor, 2002 Richard Jones Road, Sui~e B-201,
Nashville, TN 37215 CCertif ied Mail)
Mr. Edward J. Lucas, Plant Superintendent, Moltan Company, Post
Office Box 9, Middleton, KY 38052 (Certified Mail)
iz

152

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

JAN 311990
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 88-165
A.C. No. 42-01211-03541

v.

Trail Mt. No. 9 Mine

BEAVER CREEK COAL COMPANY,
Respondent
DECISION
Appearances:

Robert J. Murphy, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado
for the Petitioner;
David M. Arnolds, Esq., Thomas F. Linn, Esq.,
Beaver Creek Coal Company, Denver, Colorado,
for the Respondent.

Before:

Judge Cetti

This case is before me upon the petition for civil penalty
filed by the Secretary of Labor pursuant to Section llO(a) of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. Section 801
et seq., the "Act," charging Beaver Creek Coal Company (Beaver
Creek) with a violation of three mandatory safety standards found
in Title 30 of the Code of Federal Regulations.
Beaver Creek filed a timely answer to the Secretary's
proposal for penalty. After notice to the parties the matter
came on for hearing before me at Salt Lake City, Utah. Oral
and documentary evidence was introduced, post-hearing briefs
filed, and the matter was submitted for decision.
Citation No. 3227060
Citation No. 3227060 alleges a Section 104Ca) S&S violation
of 30 C.F.R. § 75.316.
The cited safety standard provides as
follows:
§ 75.316

Ventilation system and methane
and dust control plan.

153

[Statutory Provisions]
A ventilation system and methane and dust
control plan and revisions thereof suitable
to the conditions and the mining system of
the coal mine and approved by the Secretary
shall be adopted by the operator and set
out in printed form on or before June 28,
1970. The plan shall show the type and
location of mechanical ventilation equipment installed and operated in the mine,
such additional or improved equipment as
the Secretary may require, the quantity
and velocity of air reaching each working
face, and such other information as the
Secretary may require. Such plan shall be
reviewed by the operator and the Secretary
at least every 6 months.
Beaver Creek's ventilation plan does include requirements
for stoppings. The plan provides:
"All ventilating controls such as stoppings • • • shall be of substantial and
incombustible construction, installed in
a workman-like manner and maintained in
the condition to serve the purpose for
which they were intended. The intent
being to direct the air to the sections
and working faces, and to separate entries
for escapeway purposes."
(Joint Exhibit 2 4)
The citation under the heading "Condition or Practice"
charges a violation of 30 C.F.R. 75.316 as follows:
The # 13 , 14 , 15 , 2 O, 21 , 3 3 , 3 9 , 41 , 4 3
and 44 stoppings on the South mains belt
entry were not maintained.
The back of
the stoppings have crushed and a half of
the hollow blocks have fallen off. The
stoppings are used to separate the belt
entry from the intake entry. The intake
entry is used as a designated intake
escapeway. The above conditions do not
comply with the approved ventilation
system and methane and dust control plan.

154

Inspector Huggins testified that he inspected the stoppings
which were used to separate the belt entry from the intake
entry and to direct airflow. The stoppings were constructed
with hollow cement cinder blocks that were 6 to 8 inches wide
by 8 inches high by 15! to 16 inches long. Huggins observed
that the back-half of some of the cinder blocks had broken off.
On cross-examination, however, Inspector Huggins testified that
there were no holes or breakthroughs in any of the stoppings.
Beaver Creek at the hearing conceded a non-S&S violation
of the cited regulation.
It vigorously maintained, however,
that the violation was not significant and substantial pointing
out that none of the stoppings at issue had been broken through
and the purpose for the stoppings was in no way compromised.
The primary issue before me is whether the alleged violation
of 30 C.F.R. § 75.316 is "significant and substantial" within the
meaning of the Act.
Beaver Creek's ventilation plan, quoted above, provides
that stoppings "shall be • • • maintained in the condition to
serve the purpose for which they were intended" and that this
intent was "to direct air to the sections and working faces, and
to separate entries for escapeway purposes" (Joint Exhibit 24,
p. 19). Since the undisputed evidence established that none of
the stoppings were broken through, the stoppings at the time of
inspection were serving their intended purpose which was "to
direct the air to the sections and working faces, and to separate
entries for escapeway purposes." It is clear from Inspector
Huggins' undisputed testimony that no hazards were presented by
the stoppings unless they were in fact broken through in some
sort of explosion (Tr. 474).
Section 104(d)(l) of the Mine Act provides that a violation is significant and substantial if it is of "such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 U.S.C. § 814(d)(l). A violation is properly designated significant and substantial "if, based on the particular facts
surrounding that violation, there exists a reasonable likelihood
that the hazard contributed to will result in an injury or illness of a reasonably serious nature." Cement Division, National
Gypsum, 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co.,

155

6 FMSHRC 1, 3-4 (January 1984) the Commission explained:
In order to establish that a violation
of a mandatory safety standard is signif icant and substantial under National Gvpsum,
the Secretary • • • must prove:
Cl) the
underlying violation of a mandatory safety
standard; (2) a discrete safety hazard
that is, a measure of danger to safety -contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an injury; and
(4) a reasonable likelihood that the injury
in question will be of a reasonably serious
nature.
The Commission has explained further that the third element of
the Mathies formulation "requires that the Secretary establish
a reasonable likelihood that the hazard contributed to will
result in an event in which there is an injury." U.S. Steel
Mining Co., 6 FMSHRC 1834, 1836 (August 1984) (emphasis deleted).
In accordance with the language of Section 104Cd>Cl), 30 u.s.c.
§ 814Cd)Cl), it is the contribution of a violation to the cause
and effect of a hazard that must be significant and substantial.
Id.
In addition, the evaluation of reasonable likelihood
should be made in terms of "continued normal mining operations."
U.S. Steel Mining Co., Inc., 6 FMSHRC 1573, 1574 (July 1984).
Applying these principles to the present case I find that
the evidence presented at the hearing is insufficient to find
that the cited violation was of a significant and substantial
nature.
It is recognized that a violation of 30 C.F.R. § 75.316 has
the potential for serious danger. Nevertheless, whether such a
violation is significant and substantial "must be based on the
evidence in the record of the particular facts surrounding the
violation, including the nature of the mine involved." Texas
Gulf, Inc., 10 FMSHRC 498~ 501 (April 20, 1988).
The discrete safety hazard contributed to by the violation
at issue is that an explosion or major fire could blow out a
stopping and this would contaminate the intake escape (Tr. 474).
The key question is whether there was a reasonable likelihood of
a major fire or explosion that would break through the stopping
or stoppings in question had normal mining operations continued.

156

Such an occurrence would require a confluence of factors.
Although there is a chance such a fire or explosion could occur
there is insufficient evidence to conclude that there was a
reasonable likelihood of such occurring had normal mining operations continued.
Citation No. 3227060 is therefore modified from a 104(a)
S&S violation to a 104(a) non-S&S violation.
Citation No. 3227081
This Section 104(a) citation alleges a significant and
substantial violation of 30 C.F.R. § 77.502. At the hearing
Beaver Creek agreed to withdraw its contest and pay the
Secretary's initial proposed penalty of $91.00. This disposition and penalty is consistent with the Act.
Citation No. 3227084
This citation alleges a Section 104(a) significant and substantial violation of 30 C.F.R. § 75.400. At the hearing the
Secretary moved to modify the citation by redesignating it a
104(a) non-S&S violation. Beaver Creek agreed to withdraw its
contest to the newly redesignated non-S&S violation and pay the
Secretary's amended proposed penalty of $20.00.
Upon review and evaluation I find the agreed settlement
disposition of Citation No. 3227084 is consistent with the
criteria set forth in Section llO(i) of the Act. The settlement disposition of this citation is approved.
Penalty Assessment for Citation 3227060
In assessing a civil penalty under Section llOCi) of the
Act the Commission must consider the operator's history of previous violations, the appropriateness of the penalty to the size
of the business of the operator charged, whether the operator was
negligent, the effect on the operator's ability to continue in
business, the gravity of the violation and the demonstrated good
faith of the person charged in attempting to achieve rapid compliance after notification of a violation. A print-out of Beaver
Creek's assessed violation history (Ex. H, J - 1) shows violations within the two-year period prior to the inspection leading
to the issuance of Citation No. 3227060. The mine inspector
evaluated the degree of Beaver Creek's negligence in violating
30 C.F.R. § 75.316 as "moderate". Upon evaluation of the evidence I too find that the violation resulted from the operator's

157

ordinary negligence which is moderate. Beaver Creek demonstrated
good faith in abating the violation. The Secretary's proposed
penalty will have no affect on Beaver Creek's ability to continue in business. Beaver Creek produces 1,358,520 tons of
coal annually. This includes 300,000 tons of coal produced at
the Trail Mountain No. 9 Mine. Considering the size of Beaver
Creek's business and the other statutory criteria set forth in
Section llO(i) of the Act, the appropriate penalty for this
violation is $100.00
ORDER
1. Citation No. 3227060 is modified to a 104(a) non-S&S
violation and as modified is affirmed. A civil penalty of
$100.00 is assessed.
2. Citation No. 3227081 is affirmed and a civil penalty of
$91.00 is assessed.
3. Citation No. 3227084 as modified to a Section 104(a)
non-S&S violation is affirmed and a civil penalty of $20.00
is assessed.
Beaver Creek is directed to pay the Secretary of Labor a
civil penalty in the sum of $211.00 within 30 days of the date
of this decision.

nistrative Law Judge

Distribution:
Robert J. Murphy, Esq., Office of the Solicitor, U.S. Department of Labor, 1585 Federal Office Building, 1961 Stout Street,
Denver, CO 80294 (Certified Mail)
David M. Arnolds, Esq., Thomas F. Linn. Esq., Beaver Creek
Coal Company, 555 17th Street, 18th Floor, Denver, co 80202
(Certified Mail)
/ot

158

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Office of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

JAN 311990

SECRB'rARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRA'rION {MSHA) ,

CIVIL PENALTY PROCEEDING

.

Docket No. WEST 89-72-M
A.C. No. 04-04791-05510 F2M

Petitioner

v.
TARGET CONSTRUCTION, INC.,

.

Morning Star Mine

Respondent

DECISION
Appearances:

Before:

Patricia Jeanne Howze, Esq., Office of the
Solicitor, U.S. Departm.ent of Labor, San Francisc-o,
California, for the Secretary of Labor (Secretary)~
Stephan 3. Saleson, Esq., Gresham, Varner, Savage,
~olan and Tilden, San Bernardino, California, for
Target Construction, Inc. (Target).

Judge Broderick

STATEMENT OF THE C~SE
Following an investigation of an accident resulting in a
serious injury to a miner, MSHA issued two imminent danger
withdrawal orders, each alleging a violation of a mandatory
safety standard {30 C.F.R. § 56.9054 and§ 56.9055).
In this
proceeding, the Secretary seeks civil penalties for the
violations.
Target denies that the alleged violations occurred.
fursuant to not~de, the case was called for hearing in Ontario,
California, on October 11, 1989. Vaughan Duane Cowley and Rodric
Breland testified on behalf of the Secretary. Daryl Rogers,
Daniel Ruminski, and Jeffery Fegert testified on behalf of Target.
Both parties have filed posthearing briefs.
I have considered
the entire record and the contentions of the parties and make the
following decision.
FINDINGS OF FACT
At all times pertinent to this proceeding, Target was the
contract operator of an open pit multiple bench gold and silver
mine in San Bernardino County, California, known as the Morning
Star Mine.
Target operated the mine ~oder contract with Heavy
Metals Develoj?ment Company, a wholly owned subsidiary of
Vanderb~ilt Gold Corporation.
In 1989, the mine employed an

159

average of 24 employees: approximately 120,000 man-hours per year
were worked at the mine. Target operated other facilities, but
the record does not disclose their size or extent.
At about 8:00 a.m., April 12, 1988, MSHA was notified by
Target of an accident at the mine which was thought to have
resulted in a fatal injury to a miner.
It was later reported
that the injury, though serious, was not fatal.
Federal Mine
Inspector Vaughan Cowley and supervisory inspector Rodric Breland
went to the mine and at about 11:00 a.m. inspected the dump area
where the accident occurred, accompanied by Target officials.
They discovered that a large, 65 to 70 ton truck had gone over
the dump bank approximately 250 feet to the bottom of the dump.
The berm and other ground material for a distance of
approximately 84 feet in width had gone over the bank with the
truck. The inspectors saw several cracks in the ground in the
dump area, one of which extended about 200 feet, cros3ing almost
the entire dULno area. Another crack was seen 30 feet from the
perimeter.
Th~ inspector measured one of the cracks and found it
to be 1 inch wide and 2 inches deep.
I find that these cracks in
the ground ·;vere as described by the inspectors. The cracks were
obvious to visual inspection. The ground of the bank sloped down
toward the perimeter. The downslope was determined to be a 2.8%
grade. Loads were being dumped at the edge of the bank. The
evidence, and especially the photographs of the bank, do not
establish that the ground subsided beneath Billingsley's truck to
the extent that it caused the vehicle to go over the bank.
The berm was measured and varied from 22 inches to 38 inches
high.
There was no support on the back aide of the berm. Target
employed haulage trucks and dozers on the bank. The mid-axle
height of Target's largest truck was approximately 48 inches.
It
was (and is) the common understanding in the industry that berms
should be at least as high as the mid-axle height of the lacgest
vehicle being qperated on a bank.
The truck in question waa at the bottom of the bank, its
front wheels and diesel fuel tank having been separated from the
truck. The fuel tan~ was badly damaged and lay beside the truck.
The front wheel assembly v1ith the wheel::; facing the ban~-c, was
found b~low the truck (Ex. R-9 and 18). Diesel spills were seen
at two areas on the slope CEx. R-5 and 6). Head phones were
found on the slope about 15 to 25 feet from the crest to the left
of the truck tire marks. The truck geac bo~ showed the
transmission was between neutral and first gear. The truck
driver, Bill Billingsley, was rescued from the slope, at ~ point
about 200 feet from the crest of the dump.
Billingsley sustained severe crushing injuries which
resulted in the amputation of both legs.
The inspector

160

interviewed him in the hospital. He stated that he backed up to
the dump area, put the gear shift in neutral and "revved" the
motor to dump his load when he heard and saw the ground subsiding
behind him.
He shifted to first gear before going over the slope
backwards. Billingsley stated that the gear shift linkage on the
truck was defective. Two other truck drivers told the inspector
that the gear shift linkage was troublesome; that the truck would
appear to be in neutral when it was actually in reverse. Neither
Billingsley nor either of the other employees was called as a
witness. Billingsley is no longer employed by Target. Cliff
Morrison, the night shift scipervisor, had been at the scene when
the accident occurred, but was not interviewed by the inspector
and was not called as a witness. The bulldozer operator who was
responsible for the berm told the inspector that there was an
adequate berm when he was at the dump shortly before the accident.
He was not called as a witness. A mechanic was working on a
disabled truck in the area. He told a Heavy Metals engineer,
Daniel Ruminski, that the he did not hear a back-u? alarm on
Billingsley's truck, nor did he hear a revving noise such as
occurs when a truck is dumping. However, neither did he hear
Billingsley's truck go over the side, nor another truck which
dumped after Billingsley. The mechanic was not called as a
witness.
In September 1987, Target was cited by MSHA for a berm
violation which resulted in a fatal accident. At the close-out
conference following that citation Target was told that a berm
should as a minimum be as high as the mid-axle height of the
largest piece of equipment on the mine property.
Sometime in
1985 a Target truck went over a dump.
The driver jumi;>ed out and
sustained broken bones. On another occasion, a truck was reported
to have gone over with no injuries resulting.
In Macch 1987, an
imminent danger withdrawal order was issued to Target for lack of
an adeq11ate berm in the dump.
On April 12, 1988, at about 2:30 p.m., Inspector Cowley
issued two section 107(a) ocders of withdrawal citing a
violation of 30 C.F.R. § 56.9055 because of unstable ground at
the dump site, insufficient to s1.1pport the weight of the 65 ton
haulage trucks; and a violation of 30 C.F.R. § 56.9054 because
adequate berms were not provided at the wa3te dump.
The berm
violation was abated when Target establighed 48 inch berms
completely around the perimet~r of the dump with two to one
slopes on the front and bac~ sides.
The ground violation was
abated by compacting the 9 round in the d1.1tnp n. cea and reversing
the slope from a 2.8 percent downslope to a 2 percent up-slope.
Both orders were terminated on April 14, 1988, at 4:45 p.m.
There W"as considerable te:3tiinont addr'9.:;sed to the question
of what caused the accident to Billingslef, and how the accident

161

occurred.
This evidence does not bear necessarily or directly on
the primary issues before me: did the alleged violations occur?
It may be important, however, in determining the gravity or
negligence if the violations or either of them are established.
Respondent contends that Billingsley drove forward over the
bank either intentionally or inadvertently.
It suggests that he
may have been listening to the radio (hence the reference to the
headset), and that he was tired and inattentive after working a
long shift.
Target's production manager at the Moringstac Mine,
Clarence Darrell Rogers, testified that Billingsley was an
experienced truck driver and an excellent employee.
Daniel Ruminski, a mining engineer for Heavy Metals,
supervised the contract with Target. Ruminski testified that he
initiated the first safety program at the mine.
In his opinion,
Target was very safety conscious following the September 1987,
fatal accident.
In Ruminski's opinion, the ground in the dump
area was stable before the April 1938 accident and the berm was
adequate.
He admitted that he did not measure the berm, but
criticized the way MSHA measured it.
He agreed that the industry
standard required a berm to be mid-axle height of the largest
vehicle in use. He disagreed with MSHA's position that the
industry standard required a berm to be twice as wide as it was
high.
Ruminski took a number of photographs after the accident
(Ex:hibit3 R-5 through 15) in an attempt to determine how and why
the accident happened. He concluded that Billingsley drove the
truck forward through the berm and over the bank. He based his
conclusion on an analy3is of the photographs and of the physical
conditions at the dump after the accident.
Clarence Darrell Rogers, Target's production managec,
was of the opinion that the berm was adequate pcior to the
accident, and that the ground was stable.
Like Ruminski, he
believed that Billingsley had gone over the slope forward.
I am unpersuaded by Ruminski's analysis and find on the
basis of the evidence before me that Billingsley's truck went
over the bank backward.
Although he did not testify, Billingsley
told Inspector Cowley and his ultimate supervisor Rogers, that he
backed over the edge of the dump.
I find it significant that
Billingsley was described by his superior as an experienced
driver and an excellent employee. He told the in.:>pector that he
was having trouble with the gear shift linkage, and this was
corroborated by other drivers. Ruminski's opinion is based in
oart on the statement of the mechanic that he did not hear a back
~p alarm or the revving of the motor on Billingsley's truck.
I
discount this, because the mechanic also did not hear the truck

162

go over the dump, nor did he hear another truck unload
subsequently. Ruminski is not an accident reconstruction expert,
but a mining engineer. The eKtraordinary trauma involved in a
loaded 65 to 70 ton truck going over an embankment and coming to
rest 250 feet below can result in too many twists and turns and
revolutions to put much reliance on Ruminski's over-simplified
analysis.
I place greater reliance on the statements of
Billingsley. Obviously, it would be more statiafactory to have
had his testimony, as well as that of the foreman, mechanic and
other truck drivers, but for various reasons these men were not
called as witnesses. Based on the statements of Billingsley and
his co-workers to the inspector, I find that the gear shift
linkage on the truck was defective.
I find that the ground in
the dllmp a.rea was unstable, as evidenced by the cracks in the
surface. However, the evidence does not establish that the
unstable ground by itself caused the truck to go over the bank.

REGULATIONS
30 C.F.R. 56.9054 provided, as of April 12, 1988, as
follows:
Berms, bumper blocks, safety hooks or similar· means
shall be provided to prevent overtravel and overturning
at dumping grounds.
30 C.F.R. 56.9055 provided, as of April 12, 1988, as
follows:
Where there is evidence that the ground at a dumping
place may fail to Sllpport the weight of a vehicle,
loads shall be dumped back from the edge of the bank.

ISSUES
1. Whether the evidence establishes that Target failed to
provide berms at the ~aste dump sufficient to prevent tcucks from
overtravelling the dump edge?
2. Whether the evidence establishes that the ground at the
Morning Star Mine dumping place was such that it might Eail to
support the weight oE a 65 to 75 ton truck?
3. tf either or both of the above questions are answered
affirmatively, what is the appror;>riate penaltt Eor the violation
considering the statutory penalty criteria?

163

CONCLUSIONS OF LAW
I

Respondent Target was at all times pertinent to this
proceeding subject to the provisions of the Mine Act in the
operation of the subject mine. I have jurisdiction over the
parties and the subject matter of this proceeding.
II
There is direct and convincing evidence in the record that
the berm at Target's dump was not as high as the mid-axle height
of Target's largest vehicle. Although the standard in effect on
March 12, 1988, did not in terms require that it be at least of
mid-axle height (the standard adopted effective in September
1988, did specifically require that>, the evidence is very clear
that such was a recognized industry standard, and that a berm of
that height is necessary to prevent overtravel. I reject the
conclusions of Target's witnesses that the berm was adequate when
the citations were issued.
I conclude that the berm provided at
Target's dump, which was ·from 10 to 26 inches lower than mid-axle
height, was not sufficient to prevent overtravel and overturning.
I conclude that a violation of 30 C.F.R. § 56.9054 has been
established.
III
There is a dispute as to the existence and significance of
cracks in the ground in the dump area.
t accept the testiinony of
the federal inspectors as to the eKistence and extent of the
cracks {see findings of fact, ~age 2). I also accept their
conclusions that these extensive cracks constituted evidence of
unstable ground, evidence that the ground might fail to support
the weight of a vehicle. Therefore, I conclude that the e·.ridence
establishes a violation of 30 C.F.R. § 56.9055.
IV
Tal'.'get is a 1'.'elatively small operator, employing
approximately 24 persons. There is no ;~vi de nee in the l'.'ecord as
to its general history of prior violations, but there is evidence
of prior inadequate berm and unstable ground violations. This
history is significant, and will result in increased penalties
for the violation3 found herein. There is no evidence that the
imposition of penalties in these proceedings will affect Target's
ability to continue in business. The violations were abated
promptly in good faith.

164

The inadequate berm violation was very serious. It
contributed directly to the accident and to the serious injury
suffered by Billingsley. The unstable ground condition in itself
did not contribute to the injury, but, combined with the
downslope, it constituted a very hazardous condition.
It, too,
was a very serious violation.
Target was certainly on notice of the critical importance of
providing adequate berms and stable ground in its dumping area.
It had experienced a number of accidents including a recent fatal
accident as an apparent result of violations of the two standards
involved herein.
On the other hand, there is evidence in the
record that the berms were adequate some hours prior to the
accident which occurred on April 12, 1988. The location of both
the bank and the berm change of course as dumping continues.
Nevertheless, I conclude that Target was negligent in permitting
the inadequate berm here, and in permitting the unstable ground.
Considering the criteria in section llO(i) of the Act, I
conclude that an appropriate penalty for the berm violation is
$8000, and an appropriate penalty for the unstable ground
violation is $5000.
ORDER
Based on the above findings of fact and conclusions of law,
Orde:cs/Citations 3286977 and 3286978 are AFFIRMED. Respondent is
ORDER8D to pay within 30 days of the date of this decision the
following civil penalties for the violations found herein.
ORDER/CITATION

PENALTY

3286977
3286978

$ 5000
8000
$13000

.,.·,

~,/1

;.

.

... '

James A. Broderick
Administrataive Law Judge

165

Distribution:
Patricia Jean Howze, Esq., U.S. Department of Labor, Office of
the Solicitor, 71 Stevenson Street, Suite 1020, P.O. Box 3495,
San Francisco, CA 9411-3495 CCertif ied Mail)
Stephan G. Saleson, Esq., Gresham, Varner, Savage, Nolan &
Tilden, 600 N. Arrowhead Ave., Suite 300, San Bernardino, CA
92401 ccertif ied Mail>
slk

166

ADMINISTRATIVE LAW JUDGE ORDER

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, · 6TH FLOOR
WASHINGTON, D.C. 20006

January 24, 1990

CONTEST PROCEEDINGS

CONSOLIDATION COAL COMPANY,
· Contestant

Docket No. WEVA/89-234-R
Citation No. 3114001; 5/31/89

v.

Docket No. WEVA 89-235-R
Citation No. 3114002; 5/31/89
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. WEVA 89-236-R
Citation No. 3114003; 5/31/89

.
..
.
.

..
.

Docket No. WEVA 89-237-R
Citation No. 3114004; 5/31/89
Docket No. WEVA 89-238-R
Citation No. 3103921; 6/1/89
Docket No. WEVA 89-239-R
Citation No. 3103922; 6/1/89
Docket No. WEVA 89-240-R
Citation No. 3103923; 6/1/89
Docket No. WEVA 89-241-R
Citation No. 3103924; 6/1/89

.

Docket No. WEVA 89-242-R
Citation No. 3103925: 6/1/89
Docket No. WEVA 89-243-R
citation No. 3103926; 6/1/89
Docket No. WEVA 89-244-R
Citation No. 3103927; 6/1/89

. :

Docket No. WEVA 89-245-R
Citation No. 3103928; 6/1/89
Blacksville No. 1 Mine
Mine ID 46-01867

167

SECRETARY OF .LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 90-3
A. C. No. 46-01867-03815

v.

Blacksville No. 1 Mine

CONSOLIDATION COAL COMPANY,
Respondent

Docket No. WEVA 90-8
A. C. No. 46-01318-03901
Robinson Run No. 95

ORDER DENYING OPERATOR'S MOTION TO DISMISS
ORDER OF DISCOVERY
ORDER TO CONFER
NOTICE OF HEARING

In the above-captioned cases the operator challenges the
validity of citations issued to it pursuant to 30 C.F.R. § 50.30.
In a motion do dismiss, the operator seeks to have the charges
against it dismissed on the ground that Part 50 was not properly
promulgated and is unenforceable. The Solicitor opposes
dismissal.
At the outset, the Solicitor argues that the operator is
precluded from challenging the validity of Part 50 because of
res judicata and collateral estoppel, citing my decision in
Consolidation Coal Company, 9 FMSHRC 727 (April 1987).
(Solicitor's brief pp. 3-5). The Solicitor errs in this respect.
In
those cases the operator initially challenged Part 50, but
abandoned that position when it joined the Solicitor in recommending settlements which I approved. Under the circumstances, I
do not believe it can be said that the validity of Part 50 was
litigated or that such a determination was necessary for
disposition of those cases. Nothing in the settlement motions
indicates otherwise. Accordingly, my observations regarding the
validity of Part 50 were, as the operator states, in the nature
of dicta.
(Operator's reply brief pp. 3-9). Also, the validity
of the adoption of Part 50 was not raised or decided in consolidation Coal Company, 10 FMSHRC 1633 (Nov. 1988), affirmed in
part, reversed in part, 11 FMSHRC 1935 (October 1989).
A determination of the validity of procedures pursuant to
which Part 50 was adopted requires consideration of a most unique
chronology. The Federal Mine Safety and Health Amendments of
1977 replaced the Federal Coal Mine Health & Safety Act of 1969
(hereinafter referred to as the "Coal Act" or the 11 1969 Act")
with the Federal Mine Safety and Health Act of 1977 (hereinafter
referred to as the "Mine Act" or the 11 1977 Act"). This legislation was enacted on November 9, 1977. Pub. L. No. 95-164, 95th

168

Cong., 1st Sess. Pursuant to section 307 of the Amendments, they
became effective 120 days after enactment, i.e. March 9, 1978.
Prior to enactment of the Mine Act, the Mining Enforcement
and Safety Administration (MESA) of the Department of the
Interior on October 17, 1977 issued a Notice of Proposed Rule
Making replacing Part 58 of the regulations, the reporting
requirements of the Federal Metal and Nonmetallic Act (hereinafter referred to as the "Metal and Non-Metal Act") and Part 80
applicable to the Coal Act with a new Part 50 applying to both
statutes. 42 Fed. Reg. 55568. Under the 1977 Section Amendments
both these laws were subsumed into the new Mine Act. Pub. L. No.
95-164, §§ 301, 306. On December 30, 1977, the Secretary of the
Interior adopted Part 50 as a final rule. 42 Fed. Reg. 65534.
Whether or not Part 50 may be applied under the Mine Act
depends upon an interpretation of the transfer provisions of the
1977 Amendments. Section 301(b)(l) of the Amendments provides:
(b) (1) The mandatory standards relating
to mines, issued by the Secretary of the
Interior under the Federal Metal and Nonmetallic Mine Safety Act and standards and
regulations under the Federal Coal Mine
Health and Safety Act of 1969 which are in
effect on the date of enactment of this Act
shall remain in effect as mandatory health or
safety standards applicable to metal and
nonmetallic mines and to coal mines
respectively under the Federal Mine Safety
and Health Act of 1977 until such time as the
Secretary of Labor shall issue new or revised
mandatory health or safety standards
applicable to metal and nonmetallic mines and
new or revised mandatory health or safety
~tandards applicable to coal mines.
Relying upon section 301(b) (1), the operator argues that
Congress permitted transfer of only those standards and regulations in effect on November 7, 1977, the date of enactment.
(Operator's brief pp. 9-12). As set forth above, Part 50 was not
then in effect. Nevertheless, I cannot accept the operator's
position. To be sure, section 30l(b) (1) refers to mandatory
standards under the Metal and Non-Metal Act and to mandatory
standards and regulations under the Coal Act. But it provides
that they shall remain in effect "as mandatory health and safety
standards". Accordingly, despite the reference to regulations, I
conclude that, taken in its entirety, section 301(b) (1) means
mandatory standards.

169

In addition, section 301(b) (1) must be read in conjunction
with section 30l(c) (2) of the Amendments which provides:
(2) All orders, decisions, determinations, rules, regulations, permits, contracts, certificates, licenses, and privileges (A) which have been issued, made,
granted, or allowed to become effective in
the exercise of functions which are transferred under this section by any department
or agency, any functions of which are transferred by this section, and (B) which are in
effect at the time this section takes effect,
shall continue in effect according to their
terms until modified, terminated, superseded,
set aside, revoked, or repealed by the Secretary of Labor, the Federal Mine Safety and
Health Review Commission or other authorized
officials, by any court of competent
jurisdiction, or by operation of law.
The parties agree that Part 50 is a regulation rather than a
mandatory standard.
(Operator's brief pp. 14-16; Solicitor's
brief pp. 11-12). I accept the Solicitor's representation that
section 301(c) (2) is a broad savings provision pursuant to which
the regulation denominated as Part 50 and adopted under the Coal
Act was carried over to the Mine Act.
(Solicitor's brief p. 7).
In this manner both sub-paragraphs (b) (1) and (c) (2) may be read
concomitantly, with each given its proper meaning and due effect,
and thereby insuring an orderly transfer of power from one
statute to the other and from one governmental department to
another.
The operator's initial brief makes no mention of section
30l(c) (2). It only refers to section 301(c) (1) which has nothing
to do with =the issue presented here. The initial brief
criticizes the decision of Administrative Law Judge Koutras in
Helca Mining Company, 1 FMSHRC 1872 (November 1979), which held
that Part 50 was enforceable under the Mine Act. In particular,
the operator takes the Judge to task for his supposed reliance
upon (c) (1). The Helca decision is however, based upon (c) (2)
and does not mention (c)'(l). The operator's description of the
provisions of (c) (1) may well be correct, but that section is
irrelevant.
(Operator's brief, footnote 14, pp. 11-12).•
In its reply brief, the operator takes note of section
30l(c) (2).
(Operator's reply brief p. 10). But I do not find
pe~s~asive any of the arguments advanced in either the operator's
original or reply brief. First, there is nothing inconsistent
between the prospective grant of regulatory authority to the
Secretary of Labor effective with the Mine Act and a continuation

170

of such authority in the Secretary of the Interior up to that
date. The operator's argument that MSHA can now cure the invalidity of Part 50 with swift regulatory action is disingenuous.
(Operator's reply brief p. 12). This would mean Congress intended a four month hiatus in the power of enforcement. Adoption
of this view also would result in a 12 year gap in enforcement.
The operator's reliance upon section 307 of the Amendments
for the proposition that the Secretary of the Interior had no
authority to issue regulations except as necessary for the transfer of functions, is not credible. (Operator's initial brief pp.
12-13; reply brief p. 10). In the first place, the operator does
not recognize that section 307 refers to both the Secretary of
Labor and the Secretary of the Interior. Clearly, this section
is meant to deal with the transfer of power from one to the
other, but tucked away as it is, in a section dealing with the
effective dates of the new law, it is nothing more than another
housekeeping provision that does not affect the proper interpretation of 30l(b) (1) and (c) (2), supra. If Congress wanted to
divest the Secretary of the Interior of all regulatory authority
upon enactment of the Amendments, it could have expressly said so
which it did not.
As the operator points out, the Mine Act followed the Coal
Act in imposing a periodic reporting requirement with respect to
accidents and investigations. (Operator's initial brief pp. 78; reply brief p. 10). The operator is correct that the Conference Report states that in so doing Congress adopted the House
rather than the Senate version. S.Rep. No. 95-461, 95th Cong.,
1st Sess., at 45 reprinted in, Legislative History of the Federal
Mine Safety and Health Act of 1977, at 1323. (Operator's brief
p. 8). But I do not see how this assists the operator. The
statutory history merely indicates that Congress continued to
require periodic reporting of these events by operators. It does
not support the assertion that after enactment of the Mine Act
the Secret~ry of the Interior lost all authority to issue
regulations- regarding reporting. On the contrary, Congress'
decision to maintain reporting requirements militates against
such a conclusion.
The operator's reliance upon the directive in the Mine Act
that the Secretary of Labor adopt regulations to implement section 115 regarding training of miners, is misplaced.
(Operator's
brief pp. 8-9). As noted above, the operator acknowledged that
the reporting provisions of the Mine Act closely follow those in
the Coal Act. The opposite is true of section 115 of the Mine
Act. That section was a wholly new innovation. Nothing
comparable existed under the Coal Act where training requirements
were limited to (1) a general directive for training of
"certified" and "qualified" persons as defined, (2) training in
the use of self-rescue devices, (3) and programs for operators
and miners in avoidance and prevention of accidents and

171

unhealthful conditions and in the use of methane detection
devices. Sections 317{i), 317(n) and 502.
30 u.s.c. §~ 377(i),
377(n), 952 (repealed 1977). In requiring the Secretary of Labor
to adopt regulations for training, Congress intended to insure
the prompt implementation of section 115 which had no predecessor
in the prior law. This is totally different from reporting
requirements where the new law emulated the old.
Moreover, adoption of new training requirements cast no
doubt upon the Secretary of the Interior's authority to issue
regulations on the matter in the interim period. On the contrary, in discussing the new provision regarding training and the
need for regulations, the Senate Report expressly recognized the
Secretary of the Interior's authority to issue regulations on
that matter in the period between the enactment date and the
effective date stating as follows:
The Committee is aware that MESA has
prepared mandatory training regulations for
coal miners and that final rules are likely
to be promulgated before the effective date
of this Act. To the extent that the Secretary of the Interior's training regulations
applicable to coal mines fulfill the requirements of this provision, they should continue
in effect. If such standards need amendment
to comply with the statutory requirements of
this bill, only those deficient areas need be
amended.

s. Rep. No.

95-181, supra, pp. 50-51, Legislative History, supra,

pp. 638-639.
Thus it was recognized that the Secretary of the Interior
had the power under the 1969 Act to issue training regulations
during the _period before the 1977 Act became effective, although
the 1969 Act had no general training provisions. It must be held
therefore, that the Secretary g fortiori had such regulatory
authority with respect to reporting regulation~ inasmuch as the
1969 Act already contained reporting requirements.
The operator's additional argument that a penalty cannot be
assessed under Part 50 because it is a regulation and not a
mandatory standard must be rejected.
{Operator's initial brief
pp. 16-21; reply brief pp. 13-15). The original House and Senate
bills imposed penalties for violations of regulations.
Legislative History, supra at pp. 157-158, 235-236. Admittedly,
specific mention of penalty assessments for regulatory violations
was deleted during the legislative process. Legislative History,
supra. at pp. 402-403, 1123. However nothing in the legislative
history supports the operator's contention that Congress expressly rejected civil penalties for regulatory violations. As the

172

operator acknowledges, Congress was not satisfied with the Department of the Interior's administration of mine safety under
the 1969 Act.
(Operator's brief pp. 5-6, 10). Much of its
unhappiness was directed at the civil penalty process. s. Rep.
No. 95-181, supra at pp. 40-46; Legislative History, supra, at
pp. 628-634.
Indeed, creation of this Commission was one of the
means devised by Congress to improve assessment and adjudication
of civil penalties under the 1977 Act. Nothing would be more
destructive of Congress's stated intention to promote mine health
and safety than to interpret legislative history which is
essentially silent on the matter, so as to create a breach in
enforcement by not levying penalties for regulatory violations.
It makes far more sense to hold that since violations of regulations are violations of the statute under which they are issued,
Congress omitted language regarding penalties for violations of
regulations because it was mere surplusage. See decision of the
Interior Board of Mine Operations Appeals in United States Steel
Corporation, 8 IBMA 230 (December 21, 1977). Also, as the
Solicitor points out, section llO(a) of the Mine Act must be read
in concert with sections 104(a) and 105(a) which provide for
issuance of citations for violations including those of a regulation and for notification to the operator of a penalty assessment
for each such citation.
(Solicitor's brief p. 11). See, UMWA v.
Dole, 870 F.2d 662, 668 n.8 (D.C. cir. 1989). I do not accept
the operator's scenario whereby Part 50 violations could be
subject to penalty assessments only after issuance of a
withdrawal order under section 104(b) for failure to abate.
(Operator's brief p. 18). There is nothing to indicate Congress
intended such a convoluted procedure.
The remainder of the assertions of both parties deal with
the merits of the case. I cannot decide these issues absent some
kind of record whether comprised of stipulations or evidence
after a hearing. Since all these cases apparently involve the
same issue it may be that the parties can agree that a decision
in one cas~ can govern all. The parties should confer regarding
these matters.
In light of the foregoing, it is ORDERED that the operator's
motion to dismiss be DENIED.
It is further ORDERED that the previously entered Order of
Stay for Discovery be LIFTED and that the discovery requests be
complied with within 35 days from the date of this order.
It is further ORDERED that counsel confer with respect to
the matters set forth above.
It is further ORDERED that counsel appear at a nonev identiary hearing to discuss the most expeditious manner of

173

considering the remaining issues on Tuesday, March 13, 1990, at
10:00 a.m., Federal Mine Safety and Health Review Commission,
Office of Administrative Law Judges, Two Skyline Place, Suite
1000, 5203 Leesburg Pike, Falls Church, Virginia 22041.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Henry Chajet, Esq., G. Lindsay Simmons, Esq., Pamela s.
Bacharach, Esq., Consolidation Coal Company, 919 Eighteenth
Street, N.W., Suite 1000, Washington, D.C. 20006
(Certified
Mail)
Walter J. Scheller, Esq., Consolidation Coal Company, Consol
Plaza, 1800 Washington Road, Pittsburgh, PA 15241 (Certified
Mail)
Page H. Jackson, Esq., Office of the Solicitor, U. s. Department
of Labor, Room 516, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)
Mr. Steven Solomon, UMWA, Box 370, Cassville, WV
(Certified Mail)

26527

Robert Stropp, Esq., UMWA, 900 15th Street, N.W., Washington, DC
20005
(Certified Mail)
Lawrence Beeman, Director , Office of Assessments, U. s. Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Handcarried)
/gl

174

